Exhibit 10.1

EXECUTION COPY

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated April 29, 2011

among

StoneMor Operating LLC,

as a Borrower,

various subsidiaries thereof, as additional Borrowers,

StoneMor Partners L.P. and StoneMor GP LLC,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

L/C Issuer,

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH,

successor to Banc of America Securities LLC,

as Sole Lead Arranger and Sole Book Manager

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

1.01

  

Defined Terms

     2   

1.02

  

Other Interpretive Provisions

     36   

1.03

  

Accounting Terms

     37   

1.04

  

Rounding

     37   

1.05

  

Times of Day

     37   

1.06

  

Letter of Credit Amounts

     37   

1.07

  

Currency Equivalents Generally

     38    ARTICLE II    THE COMMITMENTS AND CREDIT EXTENSIONS   

2.01

  

The Loans

     38   

2.02

  

Borrowings, Conversions and Continuations of Loans

     39   

2.03

  

Letters of Credit

     40   

2.04

  

Swing Line Loans

     49   

2.05

  

Prepayments

     52   

2.06

  

Termination or Reduction of Commitments

     55   

2.07

  

Repayment of Loans

     56   

2.08

  

Interest

     57   

2.09

  

Fees

     58   

2.10

  

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     59   

2.11

  

Evidence of Debt

     59   

2.12

  

Payments Generally; Administrative Agent’s Clawback

     60   

2.13

  

Sharing of Payments by Lenders

     61   

2.14

  

Cash Collateral

     62   

2.15

  

Defaulting Lenders

     63   

2.16

  

Borrower Funds Administrator

     65    ARTICLE III    TAXES, YIELD PROTECTION AND ILLEGALITY   

3.01

  

Taxes

     66   

3.02

  

Illegality

     68   

3.03

  

Inability to Determine Rates

     69   

3.04

  

Increased Costs; Reserves on Eurodollar Rate Loans

     69   

3.05

  

Compensation for Losses

     71   

3.06

  

Mitigation Obligations; Replacement of Lenders

     72   

3.07

  

Survival

     72   

 

i



--------------------------------------------------------------------------------

ARTICLE IV    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

4.01

  

Conditions of Initial Credit Extension

     72   

4.02

  

Conditions to all Credit Extensions

     75    ARTICLE V    REPRESENTATIONS AND WARRANTIES   

5.01

  

Existence, Qualification and Power

     76   

5.02

  

Authorization; No Contravention

     76   

5.03

  

Governmental Authorization; Other Consents

     77   

5.04

  

Binding Effect

     77   

5.05

  

Financial Statements; No Material Adverse Effect

     77   

5.06

  

Litigation

     78   

5.07

  

No Default

     78   

5.08

  

Ownership of Property; Liens; Investments

     78   

5.09

  

Environmental Compliance

     79   

5.10

  

Insurance

     80   

5.11

  

Taxes

     80   

5.12

  

ERISA Compliance

     81   

5.13

  

Subsidiaries; Equity Interests; Credit Parties

     81   

5.14

  

Margin Regulations; Investment Company Act

     82   

5.15

  

Disclosure

     82   

5.16

  

Compliance with Laws

     83   

5.17

  

Intellectual Property; Licenses, Etc.

     83   

5.18

  

Solvency

     83   

5.19

  

Casualty, Etc.

     83   

5.20

  

Labor Matters

     83   

5.21

  

Security Documents

     84   

5.22

  

Capitalization

     84   

5.23

  

Tax Shelter Regulations

     84   

5.24

  

Common Enterprise

     84   

5.25

  

Compliance with Cemetery Laws

     85   

5.26

  

Foreign Assets Control Regulations, etc.

     85    ARTICLE VI    AFFIRMATIVE COVENANTS   

6.01

  

Financial Statements

     86   

6.02

  

Certificates; Other Information

     87   

6.03

  

Notices

     89   

6.04

  

Payment of Obligations

     91   

6.05

  

Preservation of Existence, Etc.

     91   

6.06

  

Maintenance of Properties

     91   

6.07

  

Maintenance of Insurance

     91   

6.08

  

Compliance with Laws

     92   

 

ii



--------------------------------------------------------------------------------

6.09

  

Books and Records

     92   

6.10

  

Inspection Rights

     92   

6.11

  

Use of Proceeds

     93   

6.12

  

Covenant to Guarantee Obligations and Give Security

     93   

6.13

  

Compliance with Environmental Laws

     95   

6.14

  

Preparation of Environmental Reports

     96   

6.15

  

Further Assurances

     96   

6.16

  

Compliance with Terms of Leaseholds

     96   

6.17

  

Material Contracts

     97   

6.18

  

Maintenance of Company Separateness.

     97   

6.19

  

Maintenance of Trust Funds and Trust Accounts

     97   

6.20

  

Amendment to High Yield Document Covenants

     97    ARTICLE VII    NEGATIVE COVENANTS   

7.01

  

Liens

     98   

7.02

  

Indebtedness

     99   

7.03

  

Investments

     100   

7.04

  

Fundamental Changes

     103   

7.05

  

Dispositions

     103   

7.06

  

Restricted Payments; Equity Issuances

     105   

7.07

  

Change in Nature of Business

     105   

7.08

  

Transactions with Affiliates

     106   

7.09

  

Burdensome Agreements

     106   

7.10

  

Use of Proceeds

     106   

7.11

  

Financial Covenants

     107   

7.12

  

Amendment of Partnership Units and Organizational Documents

     107   

7.13

  

Accounting Changes

     108   

7.14

  

Prepayments, Etc. of Indebtedness

     108   

7.15

  

Amendment of Indebtedness

     108   

7.16

  

Holding Company

     108   

7.17

  

Trust Funds.

     109    ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES   

8.01

  

Events of Default

     109   

8.02

  

Remedies upon Event of Default

     112   

8.03

  

Application of Funds

     113    ARTICLE IX    ADMINISTRATIVE AGENT   

9.01

  

Appointment and Authority

     114   

9.02

  

Rights as a Lender

     114   

9.03

  

Exculpatory Provisions

     114   

 

iii



--------------------------------------------------------------------------------

9.04

  

Reliance by Administrative Agent

     115   

9.05

  

Delegation of Duties

     116   

9.06

  

Resignation of Administrative Agent

     116   

9.07

  

Non-Reliance on Administrative Agent and Other Lenders

     117   

9.08

  

No Other Duties, Etc.

     117   

9.09

  

Administrative Agent May File Proofs of Claim

     117   

9.10

  

Collateral and Guaranty Matters

     118   

9.11

  

Delivery of Security Documents by Collateral Agent

     118   

9.12

  

Exercise of Powers as Collateral Agent

     119    ARTICLE X    CONTINUING GUARANTY   

10.01

  

Guaranty

     119   

10.02

  

Rights of Lenders

     119   

10.03

  

Certain Waivers

     120   

10.04

  

Obligations Independent

     120   

10.05

  

Subrogation

     120   

10.06

  

Termination; Reinstatement

     121   

10.07

  

Subordination

     121   

10.08

  

Stay of Acceleration

     121   

10.09

  

Condition of Borrowers

     121   

10.10

  

Acknowledgement of Joint and Several Liability.

     122    ARTICLE XI    MISCELLANEOUS   

11.01

  

Amendments, Etc.

     123   

11.02

  

Notices; Effectiveness; Electronic Communications

     126   

11.03

  

No Waiver; Cumulative Remedies

     128   

11.04

  

Expenses; Indemnity; Damage Waiver

     128   

11.05

  

Payments Set Aside

     130   

11.06

  

Successors and Assigns

     130   

11.07

  

Treatment of Certain Information; Confidentiality

     135   

11.08

  

Right of Setoff.

     136   

11.09

  

Interest Rate Limitation

     136   

11.10

  

Counterparts; Integration; Effectiveness

     136   

11.11

  

Survival of Representations and Warranties

     137   

11.12

  

Severability

     137   

11.13

  

Replacement of Lenders

     137   

11.14

  

Governing Law; Jurisdiction; Etc.

     138   

11.15

  

Waiver of Jury Trial

     139   

11.16

  

No Advisory or Fiduciary Responsibility

     139   

11.17

  

USA PATRIOT Act Notice

     140   

11.18

  

Effect on Existing Credit Agreement

     140   

SIGNATURES

     S-1   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

2.01

  

Commitments and Applicable Percentages

5.08(c)

  

Owned Real Property

5.08(d)(i)

  

Leased Real Property (Lessee)

5.08(d)(ii)

  

Leased Real Property (Lessor)

5.08(e)

  

Existing Investments

5.09

  

Environmental Matters

5.12(d)

  

Multiemployer Plans

5.13

  

Subsidiaries and Other Equity Investments; Credit Parties

5.17

  

Intellectual Property Matters

11.02

  

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

     

Form of

A

  

Committed Loan Notice

B

  

Swing Line Loan Notice

C-1

  

Acquisition Note

C-2

  

Revolving Credit Note

D

  

Compliance Certificate

E

  

Borrowing Base Certificate

F

  

Assignment and Assumption

G

  

Form of Mortgage

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
on April 29, 2011, among StoneMor Operating LLC, a Delaware limited liability
company (the “Operating Company”), each of the Subsidiaries of the Operating
Company (together with the Operating Company, each individually a “Borrower” and
collectively, the “Borrowers”), StoneMor GP LLC, a Delaware limited liability
company (the “General Partner”), StoneMor Partners L.P., a Delaware limited
partnership (the “Partnership”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

PRELIMINARY STATEMENTS:

A. The Borrowers, the General Partner and the Partnership are parties to that
certain Amended and Restated Credit Agreement, dated August 15, 2007, by and
among the various lending institutions party thereto, the Administrative Agent
and certain Credit Parties party thereto, as amended by: (a) that certain First
Amendment to Amended and Restated Credit Agreement, dated November 2, 2007;
(b) that certain Second Amendment to Amended and Restated Credit Agreement,
dated April 30, 2009; (c) that certain Third Amendment to Amended and Restated
Credit Agreement, dated July 6, 2009; (d) that certain Fourth Amendment to
Amended and Restated Credit Agreement, dated November 24, 2009; (e) that certain
Fifth Amendment to Amended and Restated Credit Agreement, dated January 15,
2010; (f) that certain Sixth Amendment to Amended and Restated Credit Agreement,
dated May 4, 2010; (g) that certain Seventh Amendment to Amended and Restated
Credit Agreement, dated September 22, 2010; and (h) that certain Eighth
Amendment to Amended and Restated Credit Agreement, dated January 28, 2011 and
various joinders thereto (as amended, the “Existing Credit Agreement”) which
amended and restated in its entirety that certain Credit Agreement, dated
September 20, 2004, by and among the various lending institutions party thereto,
the Administrative Agent and certain Credit Parties party thereto, as amended by
a First Amendment, dated November 12, 2004, a Second Amendment dated
September 28, 2006, a Third Amendment dated May 7, 2007, a Fourth Amendment
dated June 29, 2007, a Fifth Amendment dated July 31, 2007 and various joinders
thereto (as amended, the “Original Credit Agreement”).

B. Pursuant to the Existing Credit Agreement the Lenders agreed, inter alia, to
extend to the Borrowers (i) a revolving credit facility in the maximum aggregate
principal amount of Fifty-Five Million Dollars ($55,000,000), and (ii) an
acquisition facility in the maximum aggregate principal amount of Sixty-Five
Million Dollars ($65,000,000).

C. The Borrowers have requested that the Administrative Agent and the Lenders
amend and restate the Existing Credit Agreement as set forth herein.

D. The Lenders have indicated their willingness to lend and the L/C Issuer has
indicated its willingness to issue letters of credit, in each case, on the terms
and subject to the conditions set forth herein.

 

1



--------------------------------------------------------------------------------

In consideration of the mutual covenants and agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2006 Audited Financial Statements” means the audited consolidated balance sheet
of the Partnership and its Subsidiaries for the fiscal year ended December 31,
2006, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Partnership and
its Subsidiaries, including the notes thereto.

“Account Receivable” means an “account”, “tangible chattel paper” or “note”, as
defined in the UCC, in favor of a Borrower.

“Acquired Person” means any Person in which a Borrower has acquired Equity
Interests through a Permitted Acquisition.

“Acquisition Borrowing” means a borrowing consisting of simultaneous Acquisition
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period, made by each of the Acquisition Lenders pursuant to
Section 2.01(a).

“Acquisition Commitment” means, as to each Acquisition Lender, its obligation to
make Acquisition Loans to the Borrowers pursuant to Section 2.01(a) in an
aggregate principal amount not to exceed the amount set forth opposite such
Acquisition Lender’s name on Schedule 2.01 under the caption “Acquisition
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Acquisition Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Acquisition Facility” means, at any time, (a) during the Availability Period in
respect of such Facility, the sum of (i) the aggregate amount of the unused
portion of the Acquisition Commitments at such time and (ii) the aggregate
principal amount of the Acquisition Loans of all Acquisition Lenders outstanding
at such time and (b) thereafter, the aggregate principal amount of the
Acquisition Loans of all Acquisition Lenders outstanding at such time.

“Acquisition Lender” means, (a) at any time during the Availability Period, any
Lender that has an Acquisition Commitment at such time and (b) at any time after
the Availability Period, any Lender that holds Acquisition Loans at such time.

“Acquisition Loan” means an advance made by any Acquisition Lender under the
Acquisition Facility.

 

2



--------------------------------------------------------------------------------

“Acquisition Note” means a promissory note issued by the Borrowers in favor of
an Acquisition Lender evidencing Acquisition Loans made by such Acquisition
Lender, substantially in the form of Exhibit C-1.

“Administrative Agent” means Bank of America in its capacity as administrative
agent and as collateral agent, as applicable, under any of the Credit Documents,
or any successor administrative agent, appointed in accordance with this
Agreement.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time provide notice of to
the Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified, and shall include, without
limitation, for purposes of Section 7.08, any Person that directly or indirectly
owns more than 10% of the partnership interests or membership interests in the
Partnership or General Partner, as applicable, any Senior Manager, or any
director or manager of any Credit Party.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Consideration” means, with respect to any Permitted Acquisition, the
sum (without duplication) of (a) the fair market value of the Partnership Common
Units (based on the average closing trading price of the Partnership Common
Units for the 20 trading days immediately prior to the date of such Permitted
Acquisition on the stock exchange on which the Partnership Common Units are
listed or, if the Partnership Common Units are not so listed, the good faith
determination of the senior management of the General Partner) issued (or to be
issued) as consideration in connection with such Permitted Acquisition, (b) the
aggregate amount of all cash paid (or to be paid) by the Partnership or any of
its Subsidiaries as consideration in connection with such Permitted Acquisition
(including, without limitation, payment, as consideration, of fees and costs and
expenses in connection therewith) and the contingent cash purchase price or
other earnout obligations of the Partnership and its Subsidiaries incurred in
connection therewith (as determined in good faith by the senior management of
the General Partner), (c) the aggregate principal amount of all Indebtedness
assumed, incurred and/or issued in connection with such Permitted Acquisition,
(d) the fair market value (as determined in good faith by the senior management
of the General Partner) of any Preferred Equity issued in connection with such
Permitted Acquisition and (e) the fair market value (determined in good faith by
senior management of the General Partner) of all other consideration payable in
connection with such Permitted Acquisition.

“Aggregate Credit Exposures” means, at any time, in respect of (a) the
Acquisition Facility, the sum of (i) the unused portion of the Acquisition
Facility at such time and (ii) the aggregate amount of the Acquisition Loans
outstanding at such time and (b) in respect of the Revolving Credit Facility,
the sum of (i) the unused portion of the Revolving Credit Facility at such time
and (ii) the Total Revolving Credit Outstandings at such time.

 

3



--------------------------------------------------------------------------------

“Agreement” means this Second Amended and Restated Credit Agreement, as may be
amended, modified, or supplemented from time to time.

“Applicable Percentage” means (a) in respect of the Acquisition Facility, with
respect to any Acquisition Lender at any time, the percentage (carried out to
the ninth decimal place) of the Acquisition Facility represented by such
Acquisition Lender’s Aggregate Credit Exposure at such time, and (b) in respect
of the Revolving Credit Facility, with respect to any Revolving Credit Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time. If the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, or if the Commitments under a
Facility have expired, then the Applicable Percentage of each Lender in respect
of the applicable Facility shall be determined based on the Applicable
Percentage of such Lender in respect of such Facility most recently in effect,
giving effect to any subsequent assignments made in accordance with this
Agreement. The initial Applicable Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

“Applicable Rate” means the applicable percentage per annum set forth below for
Eurodollar Rate Loans, Letter of Credit Fees and Base Rate Loans, as determined
by reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate at any time received by the Administrative Agent pursuant
to Section 6.02(b) (or, prior to the date of the Administrative Agent’s receipt
of the first Compliance Certificate pursuant to Section 6.02(b), the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b) of the Existing Credit Agreement):

 

Applicable Rate

Pricing
Level

  

Consolidated

Leverage Ratio

  

Eurodollar Rate Loans and

Letter of Credit Fees

  

Base Rate

Loans

1

   < 1.50:1    2.75%    1.75%

2

   > 1.50:1 but < 2.50:1    3.25%    2.25%

3

   > 2.50:1    3.75%    2.75%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the applicable Start Date; provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level 3 shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
(until the first Business Day after the date which such Compliance Certificate
is actually delivered which demonstrates another Pricing Level is applicable).
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b) and (c).

 

4



--------------------------------------------------------------------------------

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any of the
Acquisition Facility or the Revolving Credit Facility, a Lender that has a
Commitment with respect to such Facility or holds an Acquisition Loan or a
Revolving Credit Loan, respectively, at such time, (b) with respect to the
Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit
have been issued pursuant to Section 2.03(a), the Revolving Credit Lenders and
(c) with respect to the Swing Line Sublimit, (i) the Swing Line Lender and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Installment Agreement” means a pre-need installment agreement, in a
form approved for use by all applicable Governmental Authorities, and complying
with all applicable Laws, between a Borrower and an individual pursuant to which
such Borrower has agreed to provide for and sell to such individual cemetery
services and/or Cemetery Property.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith, Incorporated, successor
to Banc of America Securities LLC, in its capacity as sole lead arranger and
sole book manager, together with any successor thereto.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Partnership and its Subsidiaries for the fiscal year ended December 31,
2010, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Partnership and
its Subsidiaries, including the notes thereto.

 

5



--------------------------------------------------------------------------------

“Availability Period” means (a) in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02 and (b) in respect of the Acquisition
Facility, the period from and including the Closing Date to the earliest of
(i) the Maturity Date for the Acquisition Facility, (ii) the date the entire
Acquisition Commitment of each Acquisition Lender has been advanced hereunder,
and (iii) the date of termination of the commitments of the respective
Acquisition Lenders to make Acquisition Loans pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate for such day, (b) the sum of 0.50% plus the Federal Funds Rate for
such day and (c) except during a Eurodollar Unavailability Period, the
Eurodollar Rate plus 1.00%.

“Base Rate Loan” means a Revolving Credit Loan or an Acquisition Loan that bears
interest based on the Base Rate.

“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or an
Acquisition Borrowing, as the context may require.

“Borrowing Base” means, at any time, an amount equal to the sum of 80% of
aggregate Eligible Receivables; provided however that, the Administrative Agent
may, in its reasonable discretion, adjust the advance rate set forth above, set
up reserves or change the definition of Eligible Receivables from time to time
as the Administrative Agent determines is necessary based on the audits
conducted by the Administrative Agent or other information made available to the
Administrative Agent.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit E.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Calculation Period” means, as to any Permitted Acquisition or issuance of
Future High Yield Notes, the most recent Measurement Period for which a
Compliance Certificate is required to have been delivered (as of the date of
such acquisition or issuance).

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

 

6



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” means all obligations under Capital Leases of
any Person, in each case taken at the amount thereof accounted for as
liabilities in accordance with GAAP.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by a Credit Party or any of its Subsidiaries free and clear of all
Liens (other than Liens created under any Security Document and Permitted
Liens):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than one year from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof having maturities of not more than one year from the
date of acquisition thereof; provided that at the time of acquisition such
obligations have the highest rating obtainable from S&P or Moody’s;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (d) of this definition and (iii) has combined capital and
surplus of at least $250,000,000, in each case with maturities of not more than
one year from the date of acquisition thereof;

(d) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than one year from the date of
acquisition thereof;

 

7



--------------------------------------------------------------------------------

(e) Investments, classified in accordance with GAAP as current assets of such
Credit Party or Subsidiary, in money market investment programs registered under
the Investment Company Act of 1940, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and the portfolios of which are substantially comprised of Investments of the
character, quality and maturity described in clauses (a), (b), (c) and (d) of
this definition; and

(f) other short term investments approved in writing by the Administrative Agent
in the exercise of its reasonable discretion.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“Cemetery Management Agreement” an agreement pursuant to which any Borrower
agrees to manage/operate and control a funeral home or cemetery of a Controlled
Non-Profit.

“Cemetery Property” means, at any time as to any Borrower, such Borrower’s
interest in its real or personal property of the type sold or transferred
pursuant to Approved Installment Agreements which property (a) has not, at such
time, been sold or transferred to, and (b) is not under contract to be sold or
transferred to, any other Person.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, and the regulations promulgated and rulings
issued thereunder.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Certificate of Indebtedness” means an agreement delivered to a Borrower from a
non-profit cemetery which evidences an enforceable obligation to pay money
together with a right to vote in connection with all shareholder decisions.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

8



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) any two of the individuals acting as chairman, chief executive officer or
chief financial officer of the Partnership on the Closing Date shall cease to
hold such positions (unless replaced by individuals reasonably satisfactory to
the Required Lenders within 90 days after any such individual ceases to hold
such position); or

(b) any Person or group of Persons, which do not, on the Closing Date, hold
Equity Interests in the Partnership or the General Partner, thereafter obtain
beneficial ownership or voting control of thirty-three percent (33%) or more of
the Equity Interests in the Partnership or the General Partner; or

(c) the General Partner ceases to act as the sole general partner of the
Partnership; or

(d) the Partnership ceases to own 100% of the Equity Interests in the Operating
Company; or

(e) except as otherwise expressly permitted by this Agreement, the Operating
Company ceases to own, directly or indirectly, 100% of the Equity Interest in
each of the other Borrowers.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and rulings issued thereunder.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Security Documents and all of the other property that is under the terms
of the Security Documents subject to Liens in favor of the Administrative Agent.

“Collateral Agent” has the meaning specified in Section 9.01(b).

“Commitment” means an Acquisition Commitment or a Revolving Credit Commitment,
as the context may require.

 

9



--------------------------------------------------------------------------------

“Commitment Fee Rate” means, at any time, the percentage per annum set forth
below for the Commitment Fee, as determined by reference to the Consolidated
Leverage Ratio as set forth in the most recent Compliance Certificate at any
time received by the Administrative Agent pursuant to Section 6.02(b) (or, prior
to the date of the Administrative Agent’s receipt of the first Compliance
Certificate pursuant to Section 6.02(b), the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(b) of the Existing
Credit Agreement):

 

Commitment Fee Rate

Pricing Level

  

Consolidated Leverage

Ratio

  

Commitment Fee

1

   < 1.50:1    0.500%

2

   > 1.50:1 but < 2.50:1    0.625%

3

   > 2.50:1    0.750%

Any increase or decrease in the Commitment Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the applicable Start Date; provided, however, that if
a Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level 3 shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
(until the first Business Day after the date which such Compliance Certificate
is actually delivered which demonstrates another Pricing Level is applicable).
Notwithstanding anything to the contrary contained in this definition, the
determination of the Commitment Fee Rate for any period shall be subject to the
provisions of Section 2.10(b) and (c)

“Committed Loan Notice” means a notice of (a) an Acquisition Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income of the Partnership and its Subsidiaries, plus, in each case to the extent
actually deducted in determining Consolidated Net Income for such period,
without duplication, (a) consolidated interest expense of the Partnership and
its Subsidiaries, (b) provision for income taxes, (c) depreciation and
amortization expense, (d) non-cash cost for Cemetery Property and real property
sold, (e) any extraordinary losses, (f) losses from sales of assets other than
inventory and Cemetery Property and real property sold in the ordinary course of
business, (g) other non-cash items (including, without limitation, one-time
charges associated with “cheap stock” compensation expense), and (h) reasonable
fees, costs and expenses, without duplication, incurred in connection with
(i) the Seventh Amendment to the Existing Credit Agreement and the related
amendment to the Note Purchase Agreement (as defined in the Existing Credit
Agreement), (ii) the Eighth Amendment to the Existing Credit Agreement and
Refinancing Issuance (as defined therein), (iii) the Senior Note Refinancing (as
defined in the Existing Credit Agreement), (iv) this Agreement and the other
Credit Documents, including any future amendment, restatement, supplement or
other modification of this Agreement or any of the other Credit Documents, and
(v) to the extent permitted hereunder, the issuance of Equity Interests and debt
securities by the Partnership (it being agreed that the addback described in
this clause (h) shall be permitted with respect to each amendment or other
transaction described in this clause (h) irrespective of whether such amendment
or transaction is actually consummated), minus, in each case to the extent
actually included in determining Consolidated Net Income for such period,
without duplication, (i) any extraordinary gains, (ii) gains from sales of
assets other than inventory and Cemetery Property and real property sold in the
ordinary course of business, (iii) the amount of non-cash gains during such
period (other than as a result of deferral of purchase price with respect to
notes or installment sales contracts received in connection with sales of
Cemetery Property); and (iv) other non-cash gains. Consolidated EBITDA shall be
adjusted for any changes (other than any changes arising as a result of the
Highland Capital Sale) versus the prior period in net Deferred Revenue
(excluding Deferred Margin), net Accounts Receivable (excluding any increase
relating to any Permitted Acquisition for the eight consecutive fiscal quarters
immediately following the date such Permitted Acquisition is consummated),
Merchandise Liability (including Merchandise Liabilities converted to Accounts
Payable in the normal course of business and to be paid within 15 days of the
date of determination) and Merchandise Trust (excluding any change in Trust
Income Receivable), as each such term is defined in the consolidated balance
sheet of the Partnership, but excluding any increases pursuant to purchase
accounting pursuant to future acquisitions; provided that, all calculations of
Consolidated EBITDA shall additionally be adjusted on a Pro Forma Basis to
account for any Permitted Acquisitions or Equivalent Dispositions then being
consummated, if applicable, as well as any other Permitted Acquisitions or
Equivalent Dispositions consummated, on or after the first day of any related
Calculation Period or Measurement Period, as applicable (as if consummated on
the first day of such applicable Calculation Period or Measurement Period), and
provided further, that, for purposes of calculating the Permitted Acquisition
Step-Up, Consolidated EBITDA for a Permitted Acquisition required by
Section 7.11(a) shall be calculated (A) using the above method (including
adjustments on a Pro Forma Basis) with respect to the Person or assets so
acquired and (B) for the trailing 12 month period ending on the last day of the
month immediately preceding the date of such Permitted Acquisition.

 

10



--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA, less any cash dividends or
distributions made by the Partnership to (b) Consolidated Fixed Charges, each as
measured for the most recently completed Measurement Period.

“Consolidated Fixed Charges” means, for any period, the sum of (a) the aggregate
principal amount of all regularly scheduled principal payments, redemptions or
similar acquisitions for value of outstanding Consolidated Funded Indebtedness
for such period (but excluding any prepayments or early redemptions or similar
acquisitions for value) and (b) Consolidated Interest Charges with respect to
Consolidated Funded Indebtedness for such period. All calculations of
Consolidated Fixed Charges shall additionally be adjusted on a Pro Forma Basis.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Partnership and its Subsidiaries on a consolidated basis, without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including, without limitation,
(i) all Obligations hereunder, (ii) all Seller Subordinated Debt and (iii) all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments), (b) the outstanding principal amount of all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit,
bankers’ acceptances, bank guaranties, and similar instruments (but, excluding,
for the avoidance of doubt, surety bonds), (d) Attributable Indebtedness in
respect of capital leases and Synthetic Lease Obligations, (e) all Guarantees
with respect to outstanding Indebtedness of the types specified in clauses
(a) through (d) above of Persons other than the Partnership or any of its
Subsidiaries, and (f) all Indebtedness of the types referred to in clauses
(a) through (e) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Partnership or any of its Subsidiaries is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Partnership or
such Subsidiary.

 

11



--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, for any period, (a) the total
consolidated interest expense of the Partnership and its Subsidiaries for such
period (calculated without regard to any limitations on payment thereof) payable
in respect of any Indebtedness plus (b) without duplication, that portion of
Capitalized Lease Obligations of the Partnership and its Subsidiaries on a
consolidated basis representing the interest factor for such period. All
calculations of Consolidated Interest Charges shall additionally be adjusted on
a Pro Forma Basis to account for any Permitted Acquisitions or Equivalent
Dispositions then being consummated, if applicable, as well as any other
Permitted Acquisitions or Equivalent Dispositions consummated, on or after the
first day of any related Calculation Period or Measurement Period, as applicable
(as if consummated on the first day of such applicable Calculation Period or
Measurement Period).

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

“Consolidated Net Income” means, for any period, subject to determinations
expressly required to made on a Pro Forma Basis, the net after tax income (or
loss) of the Partnership and its Subsidiaries determined on a consolidated basis
in accordance with GAAP, provided that in determining Consolidated Net Income of
the Partnership and its Subsidiaries (a) the net income of any of Person which
is not a Subsidiary of the Partnership or is accounted for by the Partnership by
the equity method of accounting shall be included only to the extent of the
payment of cash dividends or cash disbursements by such Person to the
Partnership or a Subsidiary of the Partnership during such period, and
(b) except for determinations expressly required to be made on a Pro Forma
Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary or all or substantially all of the property or assets of
such Person are acquired by a Subsidiary shall be excluded from such
determination.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Non-Profit” means a Borrower which (a) is organized as a non-profit
entity, whether pursuant to Section 501 of the Code or otherwise, or (b) which
has contracted with any Borrower for the provisions of services under a Cemetery
Management Agreement.

 

12



--------------------------------------------------------------------------------

“Credit Documents” means, collectively, (a) this Agreement, (b) the Notes,
(c) the Security Documents, (d) the Fee Letter, (e) each Issuer Document,
(f) each Secured Hedge Agreement and (g) each Secured Cash Management Agreement;
provided that for purposes of the definition of “Material Adverse Effect” and
Articles IV through IX, “Credit Documents” shall not include Secured Hedge
Agreements or Secured Cash Management Agreements.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Party” means, individually, and “Credit Parties” means, collectively,
each Borrower and each Guarantor.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees and Eurodollar Rate Loans, an interest rate equal to (i) the Base
Rate plus (ii) the Applicable Rate for Base Rate Loans plus (iii) 2% per annum;
(b) when used with respect to any Eurodollar Rate Loan, the Default Rate shall
be an interest rate equal to (i) the related Eurodollar Rate plus (ii) the
Applicable Rate for Eurodollar Rate Loans plus (iii) 2% per annum and (c) when
used with respect to Letter of Credit Fees, a rate equal to (i) the Applicable
Rate for Letter of Credit Fees plus (ii) 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower, the Administrative Agent or any Lender that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

 

13



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disposition Note” means a promissory note issued by a purchaser of assets in
connection with a Disposition permitted under Section 7.05.

“Dollar” and “$” mean lawful money of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

“Eligible Receivables” means any Account Receivable of a Borrower that meets all
of the following requirements on its date of invoice or other origination date
and continuing thereafter until collected:

(a) such Account Receivable represents a bona fide transaction evidenced by an
Approved Installment Agreement;

(b) an installment, or portion thereof, under such Account Receivable has been
paid within the immediately preceding sixty (60) days and such Account
Receivable has not been repudiated by the related account debtor;

(c) such Account Receivable, to the extent evidenced by chattel paper or an
instrument of any kind, is evidenced by only one original which is kept at the
chief executive office (or, if required by law, the applicable local office) of
the applicable Borrower, provided that, if required by law, such Borrower may
deliver the original to a trustee for a Trust Account and/or may deliver an
additional original to the account debtor thereon;

(d) the related Approved Installment Agreement shall be (i) stamped or stickered
on its face to indicate that it has been collaterally assigned to the
Administrative Agent, and (ii) stored in a filing cabinet prominently marked to
appropriately indicate that the contents thereof have been assigned to the
Administrative Agent as noted above;

(e) the account debtor with respect to such Account Receivable is not insolvent
or the subject of any bankruptcy or insolvency proceedings of any kind;

(f) such Account Receivable is a valid, legally enforceable obligation of the
account debtor with respect thereto and is not subject to any present, or
contingent, and the Borrowers have no knowledge or reason to believe there are
any facts which are the basis for any future, offset or counterclaim or other
defense on the part of such account debtor, including, without limitation, any
account payable owing by such Person to such account debtor;

 

14



--------------------------------------------------------------------------------

(g) such Account Receivable shall be subject to a valid and perfected first
priority Lien in favor of the Administrative Agent, subject to no Lien, except
for Liens in favor of the Administrative Agent and other Permitted Liens;

(h) all statutory rescission periods with respect to each such Account
Receivable have ended;

(i) the related Borrower is not a Controlled Non-Profit; and

(j) such Account Receivable is not deemed ineligible by the Administrative
Agent, in the exercise of its reasonable discretion;

provided that, for the purpose of calculating the Borrowing Base the amount of
any Eligible Receivables which will be included in such calculation will be
equal to the gross amount of such Eligible Receivables, less, with respect to
such Eligible Receivables: (i) all collection reserves; (ii) without
duplication, all imputed interest earnings; (iii) the portion of such Eligible
Receivables required to be paid into any Trust Account; and (iv) any unpaid
sales commission.

“Employment Agreements” means all material employment agreements entered into by
any Credit Party.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein, and Certificates of Indebtedness), whether voting or nonvoting, and
whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

15



--------------------------------------------------------------------------------

“Equivalent Disposition” means the Disposition by a Borrower to any Person
(other than another Borrower) of (i) assets constituting a business unit,
(ii) all or a substantial part of the business of any Borrower, or
(iii) sufficient capital stock or other Equity Interests of any Borrower so
that, after giving effect to such Disposition such Person is no longer a
Subsidiary.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan
(including notification to any Borrower of an intent to commence such
proceedings); (e) notification to any Borrower or any ERISA Affiliate of (i) the
filing of a notice of intent to terminate a Multiemployer Plan, (ii) the
treatment of a Plan amendment as a termination of a Multiemployer Plan under
Section 4041A of ERISA, or (iii) the commencement of proceedings by the PBGC to
terminate a Multiemployer Plan; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or notification to any Borrower or
any ERISA Affiliate of the same with respect to a Multiemployer Plan; or (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Borrower
or any ERISA Affiliate.

“Eurodollar Rate” means: (a) for any Interest Period with respect to a
Eurodollar Rate Loan, the greater of (i) the rate per annum equal to (A) the
British Bankers Association LIBOR Rate as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) (“BBA LIBOR”), at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or (B) if such
published rate is not available at such time for any reason, the rate determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period and
(ii) the LIBOR Floor.

 

16



--------------------------------------------------------------------------------

(b) For any interest rate calculation with respect to a Base Rate Loan, the rate
per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time two
Business Days prior to the date of determination (provided that if such day is
not a London Business Day, the next preceding London Business Day) for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the date of determination in same
day funds in the approximate amount of the Base Rate Loan being made, continued
or converted by Bank of America and with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.

“Eurodollar Rate Loan” means a Revolving Credit Loan or an Acquisition Loan that
bears interest at a rate based on the Eurodollar Rate.

“Eurodollar Unavailability Period” means any period of time during which a
notice delivered to the Borrowers in accordance with Section 3.03 shall remain
in force and effect.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Collateral” has the meaning specified in the Security Agreement.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
any Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrowers under Section 11.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrowers with respect to such withholding tax
pursuant to Section 3.01(a).

“Exclusive Management Agreement” means an agreement pursuant to which a Borrower
obtains an exclusive right to manage/operate and control a funeral home or
cemetery business of any other Person (other than another Borrower) for a term
of not less than one (1) year.

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements hereto.

 

17



--------------------------------------------------------------------------------

“Existing Letter of Credit” means any letter of credit issued under the Original
Credit Agreement or the Existing Credit Agreement and outstanding as of the
Closing Date.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person which represent proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings) or condemnation awards (and any payments in lieu
thereof).

“Facility” means the Acquisition Facility or the Revolving Credit Facility, as
the context may require.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated April 29, 2011, among the
Partnership, the Administrative Agent and the Arranger, and any other similar
letter setting forth fees to be paid by any Credit Party to the Administrative
Agent and/or the Arranger in connection with this Agreement, each as may be
amended, restated, modified, extended, renewed, replaced or supplemented from
time to time.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

18



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Future High Yield Notes” means senior unsecured notes issued after the Closing
Date, from time to time, pursuant to, and in accordance with the High Yield
Indenture, meeting each of the following requirements: (a) such notes are in an
aggregate original principal amount that, when aggregated with the aggregate
original principal amount of the High Yield Notes issued on November 24, 2009,
does not exceed the limitation set forth in Section 7.02(m); (b) the terms of
such notes are substantially similar to the High Yield Notes issued on
November 24, 2009 (provided that (i) the scheduled maturity date for any
principal payment under such notes shall not be prior to December 1, 2017 and
(ii) the interest rate payable on such notes shall be a market rate for the
issuance of such notes at the time issued); (c) no Default or Event of Default
has occurred and is continuing or would result from the issuance of such notes;
and (d) the Borrowers shall have delivered to the Administrative Agent, not less
than ten (10) Business Days prior to the date of the issuance of such notes (or
such shorter period as the Administrative Agent may agree to in writing), a pro
forma Compliance Certificate showing compliance, on a Pro Forma Basis (for the
related Calculation Period), with the covenants set forth in Section 7.11
immediately after giving effect to the issuance of such notes.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Partner” has the meaning specified in the introductory paragraph
hereto.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“GP Agreement” means that certain Amended and Restated Limited Liability
Agreement of StoneMor GP LLC, a Delaware limited liability company, dated as of
September 20, 2004, as may be amended, restated, modified, replaced or
supplemented from time to time.

 

19



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means, individually, and “Guarantors” means, individually and
collectively, the Partnership, the General Partner and each Borrower (other than
any Controlled Non-Profit) solely in its capacity as a guarantor of the
Obligations of the other Borrowers pursuant to Article X, and each other
Subsidiary of the Partnership that shall be required to execute and deliver any
joinder or guaranty pursuant to Section 6.12.

“Guaranty” means, collectively, the Guaranty made by the Credit Parties, other
than the Controlled Non-Profits, under Article X, together with each other
guaranty delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.

“High Yield Documents” means the High Yield Note Indenture, the High Yield
Notes, and the related guarantees, notes and all other agreements, instruments
and other documents pursuant to which the High Yield Notes have been or will be
issued or otherwise setting forth the terms of the High Yield Notes or otherwise
entered into in connection with the High Yield Indenture, as each may be
amended, restated, modified, extended, renewed, replaced or supplemented from
time to time.

 

20



--------------------------------------------------------------------------------

“High Yield Note Indenture” means that certain Indenture, dated as of
November 24, 2009, among the Operating Company, certain other Credit Parties and
Wilmington Trust FSB, as trustee, as the same may be amended, restated,
modified, extended, renewed, replaced or supplemented from time to time.

“High Yield Notes” means the 10.250%% senior unsecured notes in an aggregate
amount of One Hundred Fifty Million Dollars ($150,000,000), having a maturity of
December 1, 2017, together with any Future High Yield Notes, each issued
pursuant to the High Yield Indenture, in each case, as the same may be amended,
restated, modified, extended, renewed, replaced or supplemented from time to
time.

“Highland Capital Sale” means the sale by the Credit Parties of all of their
investments held, as of the date of the Sixth Amendment to the Existing Credit
Agreement, in one or more Merchandise Trusts in the Highland Floating Rate
Advantage Fund.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable and accrued expenses, in
each case arising the ordinary course of business, and any other trade accounts
payable and deferred rent not past due for more than 90 days);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any warrant, right or option to acquire such Equity Interest, in each case prior
to a date which is at least six months after the Maturity Date, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and

 

21



--------------------------------------------------------------------------------

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. For the avoidance of doubt, the Post-Closing Payments
(as defined in the Nelms Transaction Consent) do not constitute Indebtedness.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Intercompany Loan” means a loan permitted pursuant to Section 7.02(b).

“Intercompany Note” means any promissory note evidencing an Intercompany Loan.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrowers in a Committed Loan Notice ; provided
that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

22



--------------------------------------------------------------------------------

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person, or (d) any Exclusive
Management Agreement.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower or in favor of the L/C Issuer and
relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when due or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

23



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” and “Lenders” have the meaning specified in the introductory paragraph
hereto and, as the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include any Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $5,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“LIBOR Floor” means 2.00% per annum.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or other), charge,
preference, priority or other security agreement of any kind or nature
whatsoever (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the UCC or any similar recording or notice
statute (other than any unauthorized financing statement or other notice filing
for which there is not otherwise any underlying Lien or secured obligation), and
any lease having substantially the same effect as the foregoing).

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of an Acquisition Loan, a Revolving Credit Loan or a Swing Line
Loan.

“Maintenance Capital Expenditures” means Capital Expenditures of the Partnership
and any of its Subsidiaries other than Capital Expenditures representing amounts
paid in connection with (a) improvements which enhance (as opposed to maintain)
the value of property, (b) the purchase or construction of mausoleums and
(c) Permitted Acquisitions.

 

24



--------------------------------------------------------------------------------

“Management Agreement” means any material agreement with respect to the
management of any Credit Party, including, without limitation, any consulting
agreement or other management advisory agreement, but excluding any employment
agreement.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the
Partnership and its Subsidiaries taken as a whole; (b) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any
Credit Document, or of the ability of any Credit Party to perform its
obligations under any Credit Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Partnership and its Subsidiaries taken as a whole of any Credit
Document.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of the Threshold Amount or more in any year or otherwise material to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of such Person.

“Maturity Date” means, as to each of the Acquisition Facility and the Revolving
Credit Facility, January 29, 2016; provided, however, that, in each case, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Partnership.

“Merchandise Trust” means a trust fund, pre-need trust, pre-construction trust
or other reserve, trust, escrow or any similar arrangement established and
administered by a Borrower as required in accordance with applicable Law to
receive and administer the aggregate of all amounts derived from the sale of
services and personal property, such as foundations, markers, memorials,
memorial bases, monuments, urns, vases, vaults and caskets, used in connection
with the final disposition, memorialization, interment, entombment, or inurnment
of human remains.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” means the title insurance policies delivered to the
Administrative Agent in connection with the Mortgages, as each may be amended,
restated, modified, extended, renewed, replaced or supplemented from time to
time.

“Mortgages” means all deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages, leasehold deeds of trust and other similar
documents and agreements delivered by the Credit Parties to the Administrative
Agent, whether pursuant to the Original Credit Agreement, the Existing Credit
Agreement, this Agreement or any other Credit Document, as each may be amended,
restated, modified, extended, renewed, replaced or supplemented from time to
time.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

25



--------------------------------------------------------------------------------

“Nelms Transaction Consent” means the Permitted Acquisition Consent
(Nelms/Ansure Acquisition), dated June 18, 2010, among the Credit Parties, the
Administrative Agent and the Required Lenders.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by any Credit Party or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
any Credit Party or any of its Subsidiaries, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Credit Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Credit Party or such Subsidiary in connection with such
transaction and (C) income taxes reasonably estimated to be actually payable
within two years of the date of the relevant transaction as a result of any gain
recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall constitute Net Cash Proceeds; and

(b) with respect to the sale or issuance of any Equity Interest by any Credit
Party or any of its Subsidiaries, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Credit Party or such Subsidiary in
connection therewith.

“Note” means an Acquisition Note or a Revolving Credit Note, as the context may
require.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Credit Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Operating Company” has the meaning specified in the introductory paragraph
hereto.

 

26



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to (i) any entity organized under
any non-U.S. jurisdiction and (ii) any Controlled Non-Profit); (b) with respect
to any limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Original Credit Agreement” has the meaning specified in the Preliminary
Statements hereto.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.

“Outstanding Amount” means (a) with respect to Acquisition Loans, Revolving
Credit Loans and Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Acquisition Loans, Revolving Credit Loans and Swing Line Loans,
as the case may be, occurring on such date; and (b) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrowers of Unreimbursed
Amounts.

“Participant” has the meaning specified in Section 11.06(d).

“Partnership” has the meaning specified in the introductory paragraph hereto.

“Partnership Agreement” means that certain First Amended and Restated Agreement
of Limited Partnership of StoneMor Partners L.P. dated as of September 20, 2004,
as amended, restated, modified, extended, renewed, replaced or supplemented from
time to time.

“Partnership Common Units” means the common units of the Partnership.

“Partnership Subordinated Units” means the subordinated units of the
Partnership.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

27



--------------------------------------------------------------------------------

“Permitted Acquisition Step-Up” has the meaning specified in Section 7.11(a)

“Permitted Acquisition” means an acquisition by a Borrower of (a) the assets
constituting a business unit or all or a substantial part of the business of any
Person, other than a then existing Subsidiary of the Partnership, that is
organized under the laws of any political subdivision of the United States and
transacts all of its material business within the United States (each a
“Domestic Person”), (b) rights from a Domestic Person under any Exclusive
Management Agreement, or (c) 100% of the capital stock or other Equity Interests
of any Domestic Person, which acquisition complies with each of the following
requirements:

(i) such acquisition has been approved by the board of directors or similar
governing body of the related Domestic Person;

(ii) the consideration paid by such Borrower consists solely of (A) Partnership
Common Units, (B) cash (including proceeds of Acquisition Loans), and (C) Seller
Subordinated Debt permitted hereunder;

(iii) any Acquired Person shall own no capital stock or other Equity Interests
of any other Person unless the Acquired Person owns 100% of the capital stock or
other Equity Interests of such other Person;

(iv) the assets or Person acquired are used in or constitute a Permitted
Business; and

(v) the acquisition has been approved by the Operating Company’s Board of
Managers.

Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Acquisition” shall constitute a
Permitted Acquisition if, and to the extent, the Required Lenders agree in
writing that such acquisition shall constitute a Permitted Acquisition for
purposes of this Agreement.

“Permitted Business” means any business engaged in or related to the cemetery
and funeral home business in the United States and the provision of product and
services in connection therewith.

“Permitted Encumbrances” (a) with respect to any property that is subject to a
Mortgage, has the meaning specified in the related Mortgage, and (b) with
respect to any real property not subject to a Mortgage, (i) those liens,
encumbrances and other matters affecting title to such property and found
reasonably acceptable by the Collateral Agent, (ii) such easements,
encroachments, covenants, conditions, restrictions, rights of way, minor
defects, irregularities or encumbrances on title which could not reasonably be
expected to materially impair such property for the purpose for which it is held
by the applicable Credit Party, (iii) zoning and other municipal ordinances
which are not violated in any material respect by the existing improvements and
the present use made by the applicable Credit Party of the premises,
(iv) general real estate taxes and assessments not yet due and payable, and
(v) such other similar items as the Collateral Agent may consent to (such
consent not to be unreasonably withheld).

 

 

28



--------------------------------------------------------------------------------

“Permitted Liens” has the meaning specified in Section 7.01.

“Perpetual Care Trust” means a trust fund, pre-need trust, pre-construction
trust or other reserve, trust, escrow or any similar arrangement established and
administered by a Borrower as required in accordance with applicable Law for the
purpose of receiving the aggregate of all amounts derived from the sale of
interests in real property, or fixtures, including, without limitation,
mausoleums, niches, columbaria, urns, or crypts, used in connection with the
final disposition, memorialization, interment, entombment, or inurnment of human
remains and set aside in reserve, trust, escrow or any similar arrangement and
administering such amounts for the perpetual care and maintenance of cemetery
lots, graves, grounds, landscaping, roads, paths, parking lots, fences,
mausoleums, columbaria, vaults, crypts, utilities, and other improvements,
structures and embellishments.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means that certain Amended and Restated Pledge Agreement,
dated the date hereof, among the Credit Parties and the Administrative Agent, as
amended, restated, modified, extended, renewed, replaced or supplemented from
time to time.

“Pledged Debt” means Indebtedness pledged by a Credit Party under the Pledge
Agreement, including, without limitation, any Intercompany Note.

“Pledged Equity” means Equity Interests pledged by a Credit Party under the
Pledge Agreement, including, without limitation, any Certificate of
Indebtedness.

“Preferred Equity” as applied to the Equity Interests of any Person, means
Equity Interests of such Person (other than common stock or units of such
Person) of any class or classes (however designated) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

29



--------------------------------------------------------------------------------

“Pro Forma Basis” means, as of any date, in connection with any calculation of
compliance with any financial covenant or financial term, the calculation
thereof after giving effect on a pro forma basis to the Indebtedness from any
Future High Yield Notes then being issued and/or Permitted Acquisition then
being consummated, if applicable, as well as any other Permitted Acquisition
consummated on or after the first day of any relevant Calculation Period (in
each case, as if consummated on the first day of such Calculation Period and
based on the best available historical financial information provided by the
Person who is being or was, or whose assets are being or were, acquired in
connection with each such Permitted Acquisition, whether prepared in accordance
with GAAP or otherwise, and accepted by the Borrowers in the exercise of their
reasonable business judgment), and, in each case involving a Permitted
Acquisition, adjusted to account for (a) expenses eliminated or reasonably
expected to be eliminated by the Borrowers pursuant to synergies and other
efficiencies of each such acquisition, and (b) income, gains and losses from any
Trust Accounts being acquired, using the net asset value thereof multiplied by
the yield to maturity of the Barclays Aggregate Bond Index plus 200 basis points
(or if such index is not available, a replacement index and margin that is
selected by the Operating Company and reasonably satisfactory to the
Administrative Agent), but in any case, not less than 5% per annum or more than
7% per annum; provided that any such calculations delivered pursuant to
Section 7.03(h)(viii) shall also give effect on a pro forma basis to (i) the
incurrence of any Indebtedness by any Credit Parties on or after the first day
of the relevant Calculation Period as if such Indebtedness had been incurred
(and the proceeds thereof applied) on the first day of the relevant Calculation
Period and (ii) the permanent repayment of any Indebtedness of any Credit
Parties on or after the first day of the relevant Calculation Period as if such
Indebtedness had been retired or redeemed on the first day of the relevant
Calculation Period (in each case, based on the historical financial information
described above).

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Acquisition Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Acquisition Lenders” means, as of any date of determination,
Acquisition Lenders holding more than 50% of the sum of the (a) Total
Acquisition Outstandings and (b) aggregate unused Acquisition Commitments;
provided that the unused Acquisition Commitment of, and the portion of the Total
Acquisition Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Acquisition Lenders.

 

30



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Commitments; provided that the unused Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

“Responsible Officer” means, with respect to (i) delivering financial
information and officer’s certificates pursuant to this Agreement, the chief
financial officer, the chief executive officer, the chief operating officer, the
corporate controller, any treasurer or other financial officer of the General
Partner and (ii) any other matter in connection with this Agreement or any other
Credit Document, any officer (or a person or persons so designated by such
officer) of the General Partner or the Operating Company, as the case may be, in
each case to the extent reasonably acceptable to the Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to any Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

 

31



--------------------------------------------------------------------------------

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line
Loans, as the case may be, made by such Revolving Credit Lender, substantially
in the form of Exhibit C-2.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Scheduled Repayment” has the meaning specified in Section 2.07(a).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Article VI or VII that is entered into by and between any Borrower and any Hedge
Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, the Administrative Agent and the other Persons the Obligations
owing to which are secured by the Collateral under the terms of the Security
Documents.

“Security Agreement” means that certain Amended and Restated Security Agreement,
dated the date hereof, among the Credit Parties and the Administrative Agent, as
amended, restated, modified, extended, renewed, replaced or supplemented from
time to time.

“Security Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Mortgages, collateral assignments, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent
pursuant to this Agreement or Section 6.12, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Collateral Agent, all as may be amended, restated, modified, extended,
renewed, replaced or supplemented from time to time.

“Seller Subordinated Debt” means Indebtedness of a Borrower to a seller of
assets or Equity Interests acquired pursuant to a Permitted Acquisition.

 

32



--------------------------------------------------------------------------------

“Senior Manager” means any chairman, president, chief executive officer, chief
financial officer or similar officer of the General Partner, the Partnership or
the Operating Company.

“Shareholders’ Agreement” means any agreement (including, without limitation,
any shareholders’ agreement, subscription agreement or registration rights
agreement, but excluding any Organizational Document) entered into by any Credit
Party governing the terms and relative rights of the Equity Interests of the
entity that is a party to such agreement and any agreement entered into by
shareholders relating to any such entity with respect to its Equity Interests to
which such entity is also a party.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, in each case, taking into account any rights of
subrogation and contribution to the Affiliates of such Person, (b) the present
fair salable value of the assets of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (c) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Start Date” means the date the most recent Compliance Certificate has been
delivered pursuant to Section 6.02(b) (or, prior to the date of Agent’s receipt
of the first Compliance Certificate pursuant to Section 6.02(b), the date the
most recent Compliance Certificate was delivered to the Administrative Agent
pursuant to Section 6.02(b) of the Existing Credit Agreement) or a pro forma
Compliance Certificate has been delivered pursuant to Section 2.10(c).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Partnership.

 

33



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

34



--------------------------------------------------------------------------------

“Tax Allocation Agreement” means any tax sharing or tax allocation agreement
entered into by any Credit Party.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Threshold Amount” means $2,000,000.

“Total Acquisition Outstandings” means the aggregate Outstanding Amount of all
Acquisition Loans.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Transaction” means, collectively, (a) the entering into by the Credit Parties
of the Credit Documents and (b) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing.

“Trust Accounts” means, collectively, the Perpetual Care Trusts and Merchandise
Trusts.

“Trust Funds” means, at the time of any determination thereof, in connection
with the Trust Accounts, the aggregate of all amounts required by applicable Law
to be set aside in reserve, trust, escrow or any similar arrangement.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the Commonwealth of
Pennsylvania; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the Commonwealth of Pennsylvania, “UCC” means the Uniform Commercial Code
as in effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

35



--------------------------------------------------------------------------------

“Uninsured Liabilities” shall mean any losses, damages, costs, expenses and/or,
liabilities (including any losses, damages, costs, expenses or liabilities
resulting from property damage or casualty, general liability, workers’
compensation claims and business interruption) incurred by any Borrower or any
Subsidiary which are not covered by insurance, but with respect to which
insurance coverage is commercially available in the ordinary course of business
to Persons engaged in the same or similar business as the Permitted Business.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Credit Document, shall
be construed to refer to such Credit Document in its entirety and not to any
particular provision thereof, (iv) all references in a Credit Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Credit Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

 

36



--------------------------------------------------------------------------------

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP as in effect from time to time, applied on a basis
consistent with that used in preparing the 2006 Audited Financial Statements (so
that, to the extent alternative definitions for such terms, or alternative
treatments for such data, are permissible under GAAP, the particular definition
or treatment chosen for the 2006 Audited Financial Statements shall continue to
be used unless use of such alternatives would not be material). Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Partnership and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP as in effect at the time
of the 2006 Audited Financial Statements would affect the computation of any
financial ratio or requirement set forth in any Credit Document, and either the
Operating Company or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Operating Company shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Operating Company shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Partnership and its Subsidiaries or to
the determination of any amount for the Partnership and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Partnership is required to
consolidate, pursuant to FASB ASC 810, as if such variable interest entity were
a Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Credit
Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the undrawn portion of the
stated amount of such Letter of Credit (including any reinstated portion) in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum undrawn
portion of the stated amount of such Letter of Credit (including any reinstated
portion) after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

37



--------------------------------------------------------------------------------

1.07 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Credit Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans. (a) The Acquisition Borrowings. Subject to the terms and
conditions set forth herein, each Acquisition Lender severally agrees to make
Acquisition Loans to the Borrowers from time to time, on any Business Day during
the Availability Period for the Acquisition Facility, in an aggregate amount not
to exceed such Acquisition Lender’s Acquisition Commitment. Each Acquisition
Borrowing shall consist of Acquisition Loans made simultaneously by the
Acquisition Lenders in accordance with their respective Applicable Percentage of
the Acquisition Facility. Amounts borrowed under this Section 2.01(a) and repaid
or prepaid may not be reborrowed. Acquisition Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrowers from time to time, on any
Business Day during the Availability Period for the Revolving Credit Facility,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Revolving Credit Borrowing, (i) the Total Revolving Credit
Outstandings shall not exceed the lesser of (A) the Borrowing Base, and (B) the
Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment. Within the limits of
each Revolving Credit Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

 

38



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Acquisition
Borrowing, each Revolving Credit Borrowing, each conversion of Acquisition Loans
or Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon a Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans. Each telephonic notice by a Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of such Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $250,000 in excess thereof. Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $250,000 in
excess thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether a Borrower is requesting an Acquisition Borrowing, a
Revolving Credit Borrowing, a conversion of Acquisition Loans or Revolving
Credit Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Acquisition Loans or Revolving Credit Loans are to
be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If such Borrower fails to specify a Type of Loan in a Committed
Loan Notice or if such Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Acquisition Loans or Revolving
Credit Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If a Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be converted to a Eurodollar Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Acquisition Loans or Revolving Credit
Loans, and if no timely notice of a conversion or continuation is provided by
any Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in Section 2.02(a). In
the case of an Acquisition Borrowing or a Revolving Credit Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to such Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by such Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by a Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to such Borrower as provided above.

 

39



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrowers and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than twelve (12) Interest Periods in effect in respect of the Loans.

2.03 Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject to the
terms and conditions set forth herein, (A) the L/C Issuer agrees, in reliance
upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of any Borrower, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
any Borrower and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility,
(y) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Credit Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by any Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrowers that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. Any Existing Letter of
Credit shall be deemed to have been issued pursuant hereto, and from and after
the Closing Date shall be subject to and governed by the terms and conditions
hereof.

 

40



--------------------------------------------------------------------------------

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount of less than $100,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder (however, the L/C Issuer may
issue such Letters of Credit in accordance with Section 2.03(b)(iv)); or

 

41



--------------------------------------------------------------------------------

(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrowers or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of a Borrower delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Borrowers shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

42



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from a Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Credit Party,
at least one Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the applicable Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
times the amount of such Letter of Credit.

(iii) If any Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its reasonable discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrowers shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or any Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

 

43



--------------------------------------------------------------------------------

(iv) If any Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”). Unless otherwise directed by the L/C Issuer, no Borrower shall be
required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or any Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Borrowers and the
Administrative Agent thereof. Not later than 11:00 a.m. on the third Business
Day following the date of any payment by the L/C Issuer under a Letter of
Credit, the Borrowers shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrowers fail to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the amount of any unreimbursed
drawing (the “Unreimbursed Amount”) and the amount of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage thereof. In such event, the
Borrowers shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the third Business Day following the date of such
payment by the L/C Issuer under a Letter of Credit in an amount equal to the
related Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

44



--------------------------------------------------------------------------------

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Credit Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrowers in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by any Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of any Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

45



--------------------------------------------------------------------------------

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Credit
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrowers or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be joint and several, absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Credit Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Credit Party or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

46



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any of its
Subsidiaries.

Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with any Borrower’s instructions or other irregularity, such
Borrower will immediately notify the L/C Issuer. Each Credit Party shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude any Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, any Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to any Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by such Borrower which such Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

47



--------------------------------------------------------------------------------

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrowers when a Letter of Credit is issued (including any such
agreement applicable to any Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.

(h) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate for Letter
of Credit Fees times the daily amount available to be drawn under such Letter of
Credit; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.15(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate for
Letter of Credit Fees during any quarter, the daily amount available to be drawn
under each Letter of Credit shall be computed and multiplied by such Applicable
Rates separately for each period during such quarter that such Applicable Rate
was in effect. Notwithstanding anything to the contrary contained herein, upon
the request of the Required Revolving Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrowers shall pay directly to the L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

48



--------------------------------------------------------------------------------

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04 Swing Line Loans. (a) The Swing Line. Subject to the terms and conditions
set forth herein, the Swing Line Lender, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, may in its sole discretion make
loans (each such loan, a “Swing Line Loan”) to any Borrower from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Revolving Credit Percentage of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of the Lender acting as Swing Line Lender, may
exceed the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility at
such time, and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Revolving Credit Lender at such time, plus such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
L/C Obligations at such time, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans at
such time shall not exceed such Lender’s Revolving Credit Commitment, and
provided further that no Borrower shall use the proceeds of any Swing Line Loan
to refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, any Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall bear interest only at a rate based on
the Base Rate. Immediately upon the making of a Swing Line Loan, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Swing
Line Loan.

(b) Borrowing Procedures. A Borrower may request a Swing Line Borrowing pursuant
to an irrevocable notice to the Swing Line Lender and the Administrative Agent,
which may be given by telephone. Each such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date and shall specify (i) the amount requested to be
borrowed, which shall be a minimum of $100,000, and (ii) the requested borrowing
date, which shall be a Business Day. Each such telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and the Administrative
Agent of a written Swing Line Loan Notice, appropriately completed and signed by
a Responsible Officer of a Borrower. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof (and at the discretion of the Swing
Line Lender), the Swing Line Lender will, not later than 3:00 p.m. on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to such Borrower at its office either by (i) crediting
the requested account of a Borrower on the books of the Swing Line Lender in
immediately available funds, or (ii) wire transfer of such funds in accordance
with instructions provided to (and reasonably acceptable to) the Swing Line
Lender by such Borrower.

 

49



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole discretion may request, on behalf of the Borrowers (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Revolving Credit Facility
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Borrowers with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrowers in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

 

50



--------------------------------------------------------------------------------

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of any Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

 

51



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05 Prepayments. (a) Optional. (i) The Borrowers may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Acquisition Loans and Revolving Credit Loans in whole or in part without premium
or penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $250,000 in excess thereof; and
(C) any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $250,000 in excess thereof; or, in each case, if less,
the entire principal amount thereof then outstanding. Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the relevant Facility). If such notice is given by any Borrower, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Acquisition Loans pursuant to this Section 2.05(a)
shall be applied to reduce the then remaining Scheduled Repayments pro rata
(based upon the then remaining principal amounts of the Scheduled Repayments
after giving effect to all prior reductions thereto); provided that, at any time
the Borrowers may, at their option, direct that any voluntary prepayment of
Acquisition Loans pursuant to this Section 2.05(a) be applied (in which case it
shall be applied), first, to reduce the first four immediately succeeding
Scheduled Repayments (after giving effect to all prior reductions thereto) as of
the date of the respective payments pursuant to this Section 2.05(a) in direct
order of maturity and second, to the extent in excess thereof, as otherwise
provided above without regard to this proviso;

(ii) The Borrowers may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrowers, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

52



--------------------------------------------------------------------------------

(b) Mandatory. (i) If any Credit Party or any of its Subsidiaries Disposes of
any property (other than any Disposition expressly permitted by Subsections
7.05(a) through (i) and (k)) which results in the realization by such Person of
Net Cash Proceeds, the Borrowers shall prepay an aggregate principal amount of
Loans equal to 100% of such Net Cash Proceeds immediately upon receipt thereof
by such Person (such prepayments to be applied as set forth in clauses (iv) and
(vi) below); provided, however, that, with respect to any Net Cash Proceeds
realized under a Disposition described in this Section 2.05(b)(i), at the
election of the Borrowers (as notified by the Borrowers to the Administrative
Agent on or prior to the date of such Disposition), and so long as no Default
shall have occurred and be continuing, such Credit Party or such Subsidiary may
reinvest all or any portion of such Net Cash Proceeds in operating assets or to
fund a Permitted Acquisition so long as within 180 days after the receipt of
such Net Cash Proceeds, (A) such purchase shall have been consummated (as
certified by the Borrowers in writing to the Administrative Agent) or (B) a
definitive agreement to reinvest such Net Cash Proceeds within 180 days of the
date of such agreement shall have been entered into; and provided further,
however, that any Net Cash Proceeds not (1) so reinvested or (2) reinvested
pursuant to such definitive agreement within 180 days of the date of such
agreement, shall, in each case, be immediately applied to the prepayment of the
Loans as set forth in this Section 2.05(b)(i).

(ii) Upon the sale or issuance by the Partnership or any of its Subsidiaries of
any of its Equity Interests (other than any sales or issuances of Equity
Interests (A) to the Partnership or any of its Subsidiaries, (B) to the extent
required by the express terms of the Partnership Agreement, (C) for the purpose
of financing all or a portion of any Permitted Acquisition completed within 180
days before or 365 days after receipt of such Net Cash Proceeds, (D) to the
General Partner in order for the General Partner to continue to hold two percent
(2%) of the issued Partnership Common Units, and (E) to directors, consultants
and employees of the General Partner pursuant to the Partnership’s Long Term
Incentive Plan), the Borrowers shall prepay an aggregate principal amount of
Loans equal to 100% of all Net Cash Proceeds received therefrom immediately upon
receipt thereof by the Partnership or such Subsidiary (such prepayments to be
applied as set forth in clauses (iv) and (vi) below).

(iii) Upon any Extraordinary Receipt received by or paid to or for the account
of any Credit Party or any of its Subsidiaries, and not otherwise included in
clause (i) or (ii) of this Section 2.05(b), the Borrowers shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by such Credit Party or such
Subsidiary (such prepayments to be applied as set forth in clauses (iv) and
(vi) below); provided, however, that (x) so long as no Default shall have
occurred and be continuing and the Net Cash Proceeds of any such Extraordinary
Receipt do not exceed $500,000, such proceeds shall not be required to be so
applied on such date to the extent that a Responsible Officer of such Credit
Party has delivered a certificate to the Administrative Agent on or prior to
such date stating that such proceeds shall be applied or shall be committed to
be applied within 180 days after the receipt of thereof to replace or repair the
equipment, fixed assets or real property in respect of which such proceeds were
received (which certificate shall set forth the estimates of the proceeds to be
so expended), and (y) so long as no Default shall have occurred and be
continuing, and to the extent that (a) the Net Cash Proceeds of any such
Extraordinary Receipt exceeds $500,000, and (b) a Responsible Officer of such
Credit Party has delivered to the Administrative Agent and the Administrative
Agent a certificate on or prior to the date the application would otherwise be
required pursuant to this Section 2.05(b)(iii) in the form described in clause
(x) above, then the entire amount of such proceeds and not just the portion in
excess of $500,000 shall be deposited with the Administrative Agent pursuant to
a cash collateral arrangement reasonably satisfactory to the Administrative
Agent and the Administrative Agent whereby such proceeds shall be disbursed to
such Credit Party from time to time as needed to pay or reimburse such Credit
Party in connection with the replacement or restoration of the respective
properties or assets (pursuant to such certification requirements as may be
established by the Administrative Agent and the Administrative Agent), provided
further, that at any time while an Event of Default has occurred and is
continuing, the Required Lenders may direct the Administrative Agent (in which
case the Administrative Agent shall, and is hereby authorized by the Credit
Parties to, follow said directions) to apply any or all proceeds then on deposit
in such collateral account to the prepayment of the Loans (such prepayments to
be applied as set forth in clauses (iv) and (vi) below), and provided further,
that if all or any portion of the Net Cash Proceeds of any Extraordinary Receipt
not required to be applied as a mandatory repayment pursuant to the second
preceding proviso (whether pursuant to clause (x) or (y) thereof) are not so
used within 180 days after (A) the date received or (B) the date so committed to
be used pursuant to a definitive agreement, to the extent so committed within
180 days of the date received, then such remaining portion not used shall be
applied on the final date of such 180 day period as a mandatory repayment in
accordance with the requirements of this Section 2.05(b)(iii).

 

53



--------------------------------------------------------------------------------

(iv) Each prepayment of Loans pursuant to Section 2.05(b)(i) shall be applied,
first, to the extent the Administrative Agent, in its sole determination,
determines that such amounts relate to assets acquired in a Permitted
Acquisition or of a Borrower so acquired, such amounts shall be used to repay
the amounts outstanding under any Acquisition Loan used to fund such Permitted
Acquisition, second, to the extent any such Acquisition Loans are paid in full,
any such amounts shall be applied pro rata among all other outstanding
Acquisition Loans until paid in full, and, in either case, all such repayments
applied to outstanding Acquisition Loans shall be applied to the principal
repayment installments thereof in inverse order of maturity, and third, to the
outstanding Revolving Loans.

Each prepayment of Loans pursuant to Section 2.05(b)(ii) or (iii) shall be
applied, first, to the extent the Administrative Agent, in its sole
determination, determines that such amounts relate to assets acquired in a
Permitted Acquisition or of a Borrower so acquired, such amounts shall be used
to repay the amounts outstanding under any Acquisition Loan used to fund such
Permitted Acquisition, and, second, to the extent any such Acquisition Loans are
paid in full, any such amounts shall be applied pro rata among all outstanding
Loans, and, in either case, all such repayments applied to outstanding
Acquisition Loans shall be applied to the principal repayment installments
thereof in inverse order of maturity.

(v) If for any reason the Total Revolving Credit Outstandings at any time exceed
the lesser of (A) the Borrowing Base at such time and (B) the Revolving Credit
Facility at such time, the Borrowers shall immediately prepay Revolving Credit
Loans, Swing Line Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations (other than the L/C Borrowings) and Swing Line Loans in an aggregate
amount equal to such excess.

 

54



--------------------------------------------------------------------------------

(vi) Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations and Swing Line Loans; and, in the case of prepayments of the
Revolving Credit Facility required pursuant to this Section 2.05(b), the amount
remaining, if any, after the prepayment in full of all L/C Borrowings, Swing
Line Loans and Revolving Credit Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations and Swing Line Loans in full
may be retained by the Borrowers for use in the ordinary course of its business.
Upon the drawing of any Letter of Credit that has been Cash Collateralized, the
funds held as Cash Collateral shall be applied (without any further action by or
notice to or from any Borrower or any other Credit Party) to reimburse the L/C
Issuer or the Revolving Credit Lenders, as applicable and upon nonpayment of a
Swing Line Loan in accordance with the terms hereof, funds on deposit as Cash
Collateral for Swing Line Loans shall be applied to repay and reimburse the
Swing Line Lender.

(c) In the absence of a designation by the Borrowers, the Administrative Agent
shall, subject to the above, make such designation in its sole discretion with a
view, but no obligation, to minimize breakage costs owing under Section 3.05.

2.06 Termination or Reduction of Commitments. (a) Optional. The Borrowers may,
upon notice to the Administrative Agent, terminate the Revolving Credit
Facility, the Letter of Credit Sublimit or the Swing Line Sublimit, or from time
to time permanently reduce the Revolving Credit Facility, the Letter of Credit
Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $1,000,000 or any whole multiple of
$1,000,000 in excess thereof and (iii) the Borrowers shall not terminate or
reduce (A) the Revolving Credit Facility if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total Revolving Credit Outstandings
would exceed the Revolving Credit Facility, (B) the Letter of Credit Sublimit
if, after giving effect thereto, the Outstanding Amount of L/C Obligations not
fully Cash Collateralized hereunder would exceed the Letter of Credit Sublimit,
or (C) the Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
would exceed the Swing Line Sublimit or the Outstanding Amount of Swing Line
Loans not fully Cash Collateralized hereunder would exceed the Swing Line
Sublimit. In addition, during the Availability Period in respect of the
Acquisition Facility, the Borrowers may, upon notice to the Administrative Agent
as set forth above, from time to time terminate (in whole or in part) the unused
portion of the aggregate Acquisition Commitments.

(b) Mandatory.

(i) The aggregate Acquisition Commitments shall be automatically and permanently
reduced to zero on the last day of the Availability Period for the Acquisition
Facility.

 

55



--------------------------------------------------------------------------------

(ii) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. (i) The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the Revolving
Credit Commitment under this Section 2.06. Upon any reduction of the Revolving
Credit Commitments, the Revolving Credit Commitment of each Revolving Credit
Lender shall be reduced by such Lender’s Applicable Revolving Credit Percentage
of such reduction amount. All fees in respect of the Revolving Credit Facility
accrued until the effective date of any termination of the Revolving Credit
Facility shall be paid on the effective date of such termination.

(ii) The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the unused portion of the aggregate Acquisition
Commitments under this Section 2.06. Upon any reduction of the unused portion of
the aggregate Acquisition Commitments, the Acquisition Commitment of each
Acquisition Lender shall be reduced by such Lender’s ratable portion of such
reduction amount. All fees in respect of the Acquisition Facility accrued until
the effective date of any termination of the Acquisition Facility shall be paid
on the effective date of such termination.

2.07 Repayment of Loans. (a) Acquisition Loans. The Borrowers shall repay to the
Acquisition Lenders the aggregate principal amount of all Acquisition Loans in
quarterly installments (each a “Scheduled Repayment”), based on a ten (10) year
principal amortization schedule of equal quarterly payments (which amounts shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.06), with the first such quarterly
principal payment to be made on the date twelve (12) months following the date
such Acquisition Loan was made, with quarterly principal payments to be made on
each three (3) month interval thereafter, provided, however, that (i) if there
shall be no corresponding date in any applicable month in which any such
principal payment would otherwise be due, such payment shall be due on the last
Business Day of such month, (ii) all “Acquisition Loans” outstanding under the
Existing Credit Agreement, if any, on the Closing Date shall (A) be deemed to be
Acquisition Loans hereunder that were made as of the date originally advanced
under the Existing Credit Agreement for purposes of the timing of Scheduled
Repayments, and (B) be subject to new ten (10) year principal amortization
schedules, based on the Outstanding Amount of such Acquisition Loan as of the
Closing Date, starting on the first related Scheduled Repayment falling after
the Closing Date, and (iii) the final principal repayment installment of all
Acquisition Loans shall be repaid on the Maturity Date for the Acquisition
Facility and in any event shall be in an amount equal to the aggregate principal
amount of all Acquisition Loans outstanding on such date.

(b) Revolving Credit Loans. The Borrowers shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date. All
“Revolving Loans” outstanding under the Existing Credit Agreement, if any, on
the Closing Date shall be deemed to be Revolving Credit Loans hereunder.

 

56



--------------------------------------------------------------------------------

(c) Swing Line Loans. The Borrowers shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.

2.08 Interest. (a) Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for Eurodollar Rate
Loans; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for Base Rate Loans; and (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for the Base Rate Loans.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrowers
under any Credit Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

57



--------------------------------------------------------------------------------

2.09 Fees. In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Commitment Fee Rate
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations. In addition, the Borrowers shall pay to
the Administrative Agent for the account of each Acquisition Lender in
accordance with its Applicable Percentage of the Acquisition Facility, a
commitment fee equal to the Commitment Fee Rate times the actual daily amount by
which the aggregate Acquisition Commitments exceed the Outstanding Amount of
Acquisition Loans. The commitment fee shall accrue at all times during the
relevant Availability Period, including at any time during which one or more of
the conditions in Article IV is not met, and shall be due and payable quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and, in the
case of the commitment fee with respect to the Revolving Credit Facility, on the
last day of the Availability Period for the Revolving Credit Facility or, in the
case of the commitment fee with respect to the Acquisition Facility, on the last
day of the Availability Period for the Acquisition Facility. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Commitment Fee Rate during any quarter, the actual daily amount shall be
computed and multiplied by the Commitment Fee Rate separately for each period
during such quarter that such Commitment Fee Rate was in effect.

(b) Other Fees. (i) The Borrowers shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

58



--------------------------------------------------------------------------------

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Partnership or for any other reason, the Credit Parties or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Partnership as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrowers shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
any Credit Party under the Bankruptcy Code of the United States, automatically
and without further action by the Administrative Agent, any Lender or the L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII. The Borrowers’
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

(c) The Borrowers shall have the option, by delivering written notice thereof to
the Administrative Agent at the time of the consummation of any Permitted
Acquisition, to set, as of the date of such Permitted Acquisition, a new Start
Date for purposes of calculating the then Commitment Fee Rate and Applicable
Rate, to be calculated based upon the Consolidated Leverage Ratio set forth in
the related Compliance Certificate delivered pursuant to Section 7.03(h)(viii).

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to any Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the

Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

59



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
any Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to any Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

60



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Acquisition Loans and Revolving Credit Loans, to fund participations in
Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 11.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Credit Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Credit Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Credit Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Credit Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations in respect of the Facilities owing (but not due and payable) to
all Lenders hereunder and under the other Credit Parties at such time) of
payment on account of the Obligations in respect of the Facilities owing (but
not due and payable) to all Lenders hereunder and under the other Credit
Documents at such time obtained by all of the Lenders at such time then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

61



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to any Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

Each Credit Party consents to the foregoing and agrees, to the fullest extent it
may effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

2.14 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrowers shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

62



--------------------------------------------------------------------------------

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrowers, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a
Credit Party shall not be released during the continuance of a Default or Event
of Default (and following application as provided in this Section 2.14 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

 

63



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrowers may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrowers, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

 

64



--------------------------------------------------------------------------------

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

2.16 Borrower Funds Administrator.

(a) Borrowers maintain an integrated cash management system reflecting their
interdependence on one another and the mutual benefits shared among them as a
result of their respective operations. In order to efficiently fund and operate
their respective businesses and minimize the number of borrowings which they
will make under this Agreement and thereby reduce the administrative costs and
record keeping required in connection therewith, including the necessity to
enter into and maintain separately identified and monitored borrowing
facilities, Borrowers have requested, and Administrative Agent and Lenders have
agreed that, subject to Section 10.10, all Loans will be advanced to and for the
account of Borrowers (other than the Controlled Non-Profits) on a joint and
several basis in accordance with the other provisions hereof. Each Borrower
hereby acknowledges that it will be receiving a direct benefit from each Loan
made pursuant to this Agreement.

 

65



--------------------------------------------------------------------------------

(b) Each Borrower hereby designates, appoints, authorizes and empowers the
Operating Company as its agent to act as specified in this Agreement and each of
the other Credit Documents and the Operating Company hereby acknowledges such
designation, authorization and empowerment, and accepts such appointment. Each
Borrower hereby irrevocably authorizes and directs the Operating Company to take
such action on its behalf under the provisions of this Agreement and the other
Credit Documents, and any other instruments, documents and agreements referred
to herein or therein, and to exercise such powers and to perform such duties
hereunder and thereunder as are specifically delegated to or required of the
Operating Company by the respective terms and provisions hereof and thereof, and
such other powers as are reasonably incidental thereto, including, without
limitation, to take the following actions for and on such Borrower’s behalf:

(i) to submit on behalf of each Borrower, Requests for Credit Extensions in
accordance with the provisions of this Agreement;

(ii) to receive on behalf of each Borrower the proceeds of Loans in accordance
with the provisions of this Agreement, such proceeds to be disbursed to or for
the account of the applicable Borrower as soon as practicable after its receipt
thereof; and

(iii) to submit and receive on behalf of each Borrower, Compliance Certificates
and all other certificates, notices and other communications given or required
to be given hereunder.

The Operating Company is further authorized and directed by each Borrower to
take all such actions on behalf of such Borrower necessary to exercise the
specific power granted in clauses (i) through (iii) above and to perform such
other duties hereunder and under the other Credit Documents, and deliver such
documents as delegated to or required of the Operating Company by the terms
hereof or thereof. The agency relationship established pursuant to this
Section 2.16(b) is for administrative convenience only and such agency
relationship shall not extend to any matter outside the scope of the Credit
Documents.

(c) The administration by Administrative Agent and Lenders of the credit
facilities under this Agreement as a co-borrowing facility with a funds
administrator in the manner set forth herein is solely as an accommodation to
Borrowers and at their request and neither the Administrative Agent, the
Administrative Agent, the L/C Issuer nor any Lender shall incur any liability to
any Credit Party as a result thereof.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes. (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Credit Party hereunder or under any other Credit Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if such Credit Party shall be
required by applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, any Lender or the L/C Issuer, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Credit Party shall make such deductions and (iii) such Credit Party
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable Law.

 

66



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Law.

(c) Indemnification by the Credit Parties. The Credit Parties shall, jointly and
severally, indemnify the Administrative Agent, each Lender and the L/C Issuer,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable out-of-pocket expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Credit Party to a Governmental
Authority, such Credit Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Credit Party is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Credit Document shall deliver to such Credit Party (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law or
reasonably requested by such Credit Party or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by a Credit Party or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by a Credit Party or the Administrative
Agent as will enable such Credit Party or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

Without limiting the generality of the foregoing, if any Credit Party is
resident for tax purposes in the United States, any Foreign Lender shall deliver
to such Credit Party and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of such Credit Party or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

67



--------------------------------------------------------------------------------

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (A) a certificate to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of any Credit
Party within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (B) duly completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by any Credit Party
or with respect to which such Credit Party has paid additional amounts pursuant
to this Section, it shall pay to such Credit Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Credit Party under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Credit Party, upon
the request of the Administrative Agent, such Lender or the L/C Issuer, agrees
to repay the amount paid over to such Credit Party (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer if the Administrative Agent,
such Lender or the L/C Issuer is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent, any Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Credit Party or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans or, if such notice relates to the unlawfulness or asserted unlawfulness of
charging interest based on the Eurodollar Rate, to make Base Rate Loans as to
which the interest rate is determined with reference to the Eurodollar Rate
shall be suspended until such Lender notifies the Administrative Agent and the
Borrowers that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender and Base Rate Loans as to which
the interest rate is determined with reference to the Eurodollar Rate to Base
Rate Loans as to which the rate of interest is not determined with reference to
the Eurodollar Rate, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans or Base Rate Loan. Notwithstanding the foregoing and
despite the illegality for such a Lender to make, maintain or fund Eurodollar
Rate Loans or Base Rate Loans as to which the interest rate is determined with
reference to the Eurodollar Rate, that Lender shall remain committed to make
Base Rate Loans as to which the interest rate is not determined with reference
to the Eurodollar Rate and shall be entitled to recover interest at the Base
Rate. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.

 

68



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with a Base Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan or in connection with a Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrowers and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans and Base Rate Loans as to which the interest rate is determined with
reference to the Eurodollar Rate shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein. Notwithstanding
the foregoing, that Lenders shall remain committed to make Base Rate Loans as to
which the interest rate is not determined by reference to the Eurodollar Rate
and shall be entitled to recover interest at the Base Rate.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

69



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

70



--------------------------------------------------------------------------------

(e) Reserves on Eurodollar Rate Loans. The Borrowers shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive, absent manifest
error), which shall be due and payable on each date on which interest is payable
on such Loan, provided the Borrowers shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable 10 days
from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by any Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by any Borrower pursuant
to Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 

71



--------------------------------------------------------------------------------

3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender provides notice under Section 3.02 or
requests compensation under Section 3.04, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrowers may replace such
Lender in accordance with Section 11.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
either originals or telecopies or electronic copies, followed in either case
promptly by originals, unless otherwise specified, each properly executed by a
Responsible Officer of the signing Credit Party, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Operating Company;

(ii) an amended and restated Revolving Credit Note and an amended and restated
Acquisition Note executed by the Borrowers in favor of each Lender;

(iii) the Pledge Agreement and the Security Agreement, each duly executed by
each Credit Party, together with, to the extent in each case not previously
delivered to the Administrative Agent:

(A) certificates representing any Pledged Equity referred to therein accompanied
by undated stock powers executed in blank registered in the name of such nominee
or nominees as the Administrative Agent shall specify and instruments evidencing
the Pledged Debt indorsed in blank, to the extent not previously delivered to
the Administrative Agent pursuant to the Existing Credit Agreement,

 

72



--------------------------------------------------------------------------------

(B) stamped receipt copies of proper financing statements, duly filed on or
before the day of the initial Credit Extension under the Uniform Commercial Code
of all jurisdictions that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Security Agreement,
covering the Collateral described in the Security Agreement, to the extent not
previously received by the Administrative Agent pursuant to the Existing Credit
Agreement,

(C) completed UCC lien search requests, dated through a date not earlier than
forty-five (45) days prior to the date of the initial Credit Extension, for such
Credit Parties as may be agreed to between the Borrowers and the Administrative
Agent, in its reasonable discretion,

(D) evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Agreement that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created thereby, and

(E) evidence that all other action that any Lender may deem necessary or
desirable in order to perfect the Liens created under the Security Documents has
been taken;

(iv) amended and restated Mortgages, amending and restating each of the existing
mortgages (with such changes as may be satisfactory to the Administrative Agent
and its counsel to account for local law matters) delivered under the Original
Credit Agreement or the Existing Credit Agreement, and covering the properties
identified on Schedules 5.08(c), (d)(i) and (d)(ii) which are legally permitted
to be mortgaged, each duly executed by the appropriate Credit Party, together
with:

(A) evidence that counterparts of each of such amended and restated Mortgages
have been duly executed, acknowledged and delivered and are in form suitable for
filing or recording in all filing or recording offices that the Administrative
Agent may deem necessary or desirable in order to create, together with the
existing Mortgages, a valid first and subsisting Lien on the property described
therein in favor of the Administrative Agent and that all filing, documentary,
stamp, intangible and recording taxes and fees have been paid,

(B) modifications to the Mortgage Policies, with endorsements and in amounts
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers acceptable to the Administrative Agent, insuring such amended and
restated Mortgages to be valid first and subsisting Liens on the property
described therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Encumbrances and other Liens permitted under the Credit Documents, and providing
for such other affirmative insurance (including endorsements for future advances
under the Credit Documents, for mechanics’ and materialmen’s Liens and for
zoning of the applicable property), affidavits of no change with respect to
surveys and such other documents as the Administrative Agent or title insurer
may deem necessary or desirable, and

 

73



--------------------------------------------------------------------------------

(C) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create valid first and subsisting Liens on
the property described in such amended and restated Mortgages has been taken,
subject only to Permitted Encumbrances;

(v) an officer’s certificate (A) either (1) attaching a certified copy of each
Credit Party’s Organizational Documents or (2) certifying that no changes have
been made to the copies delivered under the Existing Credit Agreement,
(B) attaching resolutions authorizing the Transaction, each, in form and
substance satisfactory to the Administrative Agent, and (C) attaching incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Credit
Documents to which such Credit Party is a party or is to be a party;

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, and that each Credit Party is validly existing, in good standing and
qualified to engage in business in (A) its jurisdiction of incorporation or
organization and (B) each other jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

(vii) a favorable opinion of Blank Rome, counsel to the Credit Parties,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Credit Parties and the Credit Documents as the Required Lenders
may reasonably request;

(viii) a favorable opinion of each local counsel to the Credit Parties,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Credit Parties and the Credit Documents as the Required Lenders
may reasonably request;

(ix) a certificate signed by a Responsible Officer of the Borrowers certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since December 31,
2010, that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect; (C) all materials and
information provided to the Lenders by the Credit Parties in connection with the
Transaction was, at the time provided, and continues to be complete and correct
in all material respects as of the Closing Date; and (D) either (1) attaching
copies of all consents, licenses and approvals required in connection with the
consummation by such Credit Party of the Transaction and the execution, delivery
and performance by such Credit Party and the validity against such Credit Party
of the Credit Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect, or (2) stating that no such
consents, licenses or approvals are so required;

 

74



--------------------------------------------------------------------------------

(x) [Reserved]; and

(xi) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or any Lender
reasonably may require.

(b) [Reserved].

(c) Unless waived by the Administrative Agent, the Borrowers shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrowers and the
Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of each Credit Party contained in
Article V or any other Credit Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Sections 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

 

75



--------------------------------------------------------------------------------

(d) the Borrowing Base exceeds the Outstanding Amount of the Revolving Credit
Loans, Swing Line Loans and L/C Obligations at such time, after giving effect to
such Credit Extension.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by any Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Credit Party represents and warrants to the Administrative Agent and the
Lenders that:

5.01 Existence, Qualification and Power. Each Credit Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Credit Documents to which it is a party
and consummate the Transaction, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. Neither the execution, delivery or
performance by any Credit Party of the Credit Documents to which it is a party,
nor compliance by any Credit Party with the terms and provisions thereof, nor
the consummation of the transactions contemplated herein or therein:

(a) on the Closing Date, (i) will contravene, conflict with or result in a
breach or default under any applicable Law, statute, rule or regulation, or any
order, writ, injunction, judgment, ruling or decree of any court, arbitrator or
governmental instrumentality, (ii) will contravene, constitute a default under,
conflict or be inconsistent with or result in any breach of, any of the terms,
covenants, conditions or provisions of, or constitute a default under, or (other
than pursuant to the Security Documents) result in the creation or imposition of
(or the obligation to create or impose) any Lien upon any of the property or
assets of any Credit Party pursuant to the terms of any indenture, mortgage,
deed of trust, loan agreement, credit agreement or any other agreement or
instrument to which any Credit Party is a party or by which it or any of its
property or assets are bound or to which it may be subject, or (iii) will
contravene or violate any provision of the certificate of incorporation,
by-laws, certificate of partnership, partnership agreement, certificate of
limited liability company, limited liability company agreement or equivalent
organizational document, as the case may be, any Credit Party; or

 

76



--------------------------------------------------------------------------------

(b) after the Closing Date, (i) will contravene, conflict with or result in a
breach or default under any material provision of any material applicable Law,
statute, rule or regulation, or any order, writ, injunction, judgment, ruling or
decree of any court, arbitrator or governmental instrumentality, (ii) will
contravene, constitute a default under, conflict or be inconsistent with or
result in any breach of, any of the terms, covenants, conditions or provisions
of, or constitute a default under, or (other than pursuant to the Security
Documents) result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of any Credit Party
pursuant to the terms of any material indenture, mortgage, deed of trust, loan
agreement, credit agreement or any other material agreement or instrument to
which any Credit Party is a party or by which it or any of its property or
assets are bound or to which it may be subject, or (iii) will contravene or
violate any provision of the certificate of incorporation, by-laws, certificate
of partnership, partnership agreement, certificate of limited liability company,
limited liability company agreement or equivalent organizational document, as
the case may be, any Credit Party.

(c) at any time, contravene, conflict with or result in a breach or default
under any registration, license, permit or certificate to conduct any cemetery
or funeral home business issued by any Governmental Authority.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Credit Party of this Agreement or any other Credit Document, or for
the consummation of the Transaction, (b) the grant by any Credit Party of the
Liens granted by it pursuant to the Security Documents, (c) the perfection or
maintenance of the Liens created under the Security Documents, or (d) the
priority of such Liens required under the Credit Documents.

5.04 Binding Effect. This Agreement has been, and each other Credit Document,
when delivered hereunder, will have been, duly executed and delivered by each
Credit Party that is party thereto. This Agreement constitutes, and each other
Credit Document when so delivered will constitute, a legal, valid and binding
obligation of such Credit Party, enforceable against each Credit Party that is
party thereto in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable Debtor Relief Laws and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

5.05 Financial Statements; No Material Adverse Effect. (a) The Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present in all material respects the financial condition of
the Partnership and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) to the extent required by GAAP, show all material
indebtedness and other liabilities, direct or contingent, of the Partnership and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.

 

77



--------------------------------------------------------------------------------

(b) The unaudited consolidated balance sheet of the Partnership and its
Subsidiaries dated December 31, 2010, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Partnership and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The consolidated budgets of the Partnership and its Subsidiaries for 2011
delivered pursuant to the Existing Credit Agreement were prepared in good faith
on the basis of the assumptions stated therein, which assumptions were fair in
light of the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Partnership’s best estimate of its and
its Subsidiaries future financial condition and performance, it being recognized
by the Lenders that such forecasts are not to be viewed as facts and that actual
results during the period or periods covered by any such forecasts may differ
from the projected results contained therein and such differences may be
material.

5.06 Litigation. There are no actions, suits, proceedings or investigations
pending or, to any Credit Party’s knowledge, threatened against or affecting,
nor has any Credit Party received any notices of a claim, (a) with respect to
any Credit Document or any portion of the Transaction, or (b) against any Credit
Party (i) as of the Closing Date, as to which the amount in controversy is in
excess of the Threshold Amount or (ii) that if adversely determined could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. Additionally, there does not exist any judgment, order or
injunction prohibiting or imposing material adverse conditions upon the
occurrence of any Credit Extension.

5.07 No Default. Neither any Credit Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Credit Document.

5.08 Ownership of Property; Liens; Investments. (a) Each Credit Party and each
of its Subsidiaries has good record and marketable title in fee simple to, or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) The property of each Credit Party and each of its Subsidiaries is subject to
no Liens other than Permitted Liens.

 

78



--------------------------------------------------------------------------------

(c) Schedule 5.08(c) sets forth a complete and accurate list of all real
property owned by each Credit Party and each of its Subsidiaries as of the
Closing Date, showing as of the date hereof the street address, county or other
relevant jurisdiction, state and record owner thereof. Each Credit Party and
each of its Subsidiaries has good, marketable and insurable fee simple title to
the real property owned by such Credit Party or such Subsidiary, free and clear
of all Liens, other than Permitted Liens.

(d)(i) Schedule 5.08(d)(i) sets forth a complete and accurate list of all leases
of real property under which any Credit Party or any Subsidiary of a Credit
Party is the lessee as of the Closing Date (other than intercompany leases among
the Credit Parties), showing as of the date hereof the street address, county or
other relevant jurisdiction, state, lessor, lessee and expiration date thereof.
Each such lease is the legal, valid and binding obligation of the lessor
thereof, enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable Debtor Relief Laws and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

(ii) Schedule 5.08(d)(ii) sets forth a complete and accurate list of all leases
of real property under which any Credit Party or any Subsidiary of a Credit
Party is the lessor as of the Closing Date (other than intercompany leases among
the Credit Parties), showing as of the date hereof the street address, county or
other relevant jurisdiction, state, lessor, lessee and expiration date thereof.
Each such lease is the legal, valid and binding obligation of the lessee
thereof, enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable Debtor Relief Laws and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

(e) Except as set forth on Schedule 5.08(e), no Credit Party or Subsidiary
thereof maintains any Investments other than Investments permitted under
Section 7.03 hereof.

5.09 Environmental Compliance. (a) The Credit Parties and their respective
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Credit
Parties have reasonably concluded that such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) Except as (i) could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or (ii) otherwise set forth in
Schedule 5.09: (A) none of the properties currently or formerly owned or
operated by any Credit Party or any of its Subsidiaries is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or is adjacent to any such property; (B) there are no and never have
been any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by any Credit Party or any of its Subsidiaries or, to the best of the
knowledge of the Credit Parties, on any property formerly owned or operated by
any Credit Party or any of its Subsidiaries; (C) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Credit Party or any of its Subsidiaries; and (D) Hazardous Materials have not
been released, discharged or disposed of on any property currently or formerly
owned or operated by any Credit Party or any of its Subsidiaries.

 

79



--------------------------------------------------------------------------------

(c) Except as (i) could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or (ii) otherwise set forth on
Schedule 5.09: (A) neither any Credit Party nor any of its Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and (B) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Credit Party or any of
its Subsidiaries have been disposed of in a manner not reasonably expected to
result in material liability to any Credit Party or any of its Subsidiaries.

5.10 Insurance. The properties of each Borrower and their Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of any Credit Party, in such amounts, with such deductibles and covering such
risks as (a) are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where such Borrower or the
applicable Subsidiary operates and (b) are necessary to ensure that Uninsured
Liabilities of any Borrower and/or any Subsidiary are not reasonably likely to
result in a Material Adverse Effect.

5.11 Taxes. The Credit Parties and their Subsidiaries have filed all Federal and
other material tax returns and reports required to be filed, and have paid all
Federal and other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except for (a) the filing of tax returns (other than
Federal tax returns), the failure of which to file could not reasonably be
expected to be material in relation to the business, properties, assets,
operations, liabilities, prospects or financial condition of the Credit Parties
taken as a whole, and (b) the payment of taxes and assessments (i) the amount of
which is not individually, or in the aggregate, material in relation to the
business, properties, assets, operations, liabilities, prospects or financial
condition of the Credit Parties taken as a whole or (ii) which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
material action, suit, proceeding, investigation, audit, or claim now pending
or, to the knowledge of any Credit Party, threatened by any authority regarding
any taxes relating to any Credit Party. No Credit Party knows of any basis for
any other taxes or assessments that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. No Credit Party has
entered into an agreement or waiver or been requested to enter into an agreement
or waiver extending any statute of limitations relating to the payment or
collection of taxes of any Credit Party, or is aware of any circumstances that
would cause the taxable years or other taxable periods of any Credit Party not
to be subject to the normally applicable statute of limitations. The income of
the Partnership, of the Operating Company and of the Subsidiaries of the
Operating Company that are intended by the Partnership to be treated as
disregarded entities pursuant to Treas. Reg. Section 301.7701-3, is not subject
to federal income tax at the company level. Neither any Credit Party nor any
Subsidiary thereof is party to any Tax Allocation Agreement.

 

80



--------------------------------------------------------------------------------

5.12 ERISA Compliance. (a) Each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
Laws. Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter, or a favorable opinion letter in the
case of a prototype Plan, from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrowers, nothing has occurred which would prevent, or cause
the loss of, such qualification. Each Borrower and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

(b) There are no pending or, to the best knowledge of the Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or could reasonably be expected to occur,
which would result in liabilities, individually or in the aggregate, in excess
of Threshold Amount; (ii) no Pension Plan has any Unfunded Pension Liability in
excess of the Threshold Amount; (iii) neither any Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability in excess
of the Threshold Amount under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) neither any Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability in excess of the Threshold Amount (and no event
has occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither any Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

(d) Except as provided on Schedule 5.12(d), none of the Plans are Multiemployer
Plans. Schedule 5.12(d) sets forth, as of the Closing Date, the total number of
employees of any Borrower or ERISA Affiliate who are participants in each such
Multiemployer Plan listed on Schedule 5.12(d) and the total number of
participants in each such Multiemployer Plan.

5.13 Subsidiaries; Equity Interests; Credit Parties.

(a) No Credit Party has any Subsidiaries other than those (i) specifically
disclosed in Schedule 5.13 or (ii) formed or acquired after the Closing Date in
accordance with Section 7.03, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and, to the extent
applicable, non-assessable and are owned by a Credit Party in the amounts
specified on Schedule 5.13 (or any update thereto) free and clear of all Liens
except those created under the Security Documents. Schedule 5.13 is a complete
and accurate list of all Credit Parties as of the Closing Date, showing (as to
each such Credit Party) the jurisdiction of its incorporation, the address of
its principal place of business and its U.S. taxpayer identification number.

 

81



--------------------------------------------------------------------------------

(b) No Credit Party has any equity investments in any other corporation or
entity (other than a Subsidiary) other than those (i) specifically disclosed in
Schedule 5.08(e) or (ii) formed or acquired after the Closing Date in accordance
with Section 7.03.

(c) All of the outstanding Equity Interests in the Borrowers have been validly
issued, are fully paid and, to the extent applicable, non-assessable and are
owned by the Credit Parties and in the amounts specified on Schedule 5.13 free
and clear of all Liens except those created under the Security Documents.

(d) The copy of each Organizational Document (including all amendments thereto)
of each Credit Party delivered to the Administrative Agent by the Credit Parties
is a true and correct copy of each such Organizational Document, and is valid
and in full force and effect (as so amended).

5.14 Margin Regulations; Investment Company Act. (a) No Credit Party is engaged
or will engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.

(b) None of the Borrowers, any Person Controlling any Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15 Disclosure.

(a) The Credit Parties have disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
any Credit Party is subject, and all other matters known to any of them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

(b) As of the Closing Date, no Material Contracts (other than the High Yield
Documents), Shareholders’ Agreements or Tax Allocation Agreements exist, and no
Management Agreements exist other than Cemetery Management Agreements.

(c) The reports, financial statements, certificates and other factual
information, taken as a whole, furnished (whether in writing or orally) by or on
behalf of any Credit Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Credit Document (in each
case as modified or supplemented by other information so furnished) do not
contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Credit Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, it being recognized by the Lenders that such projections
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results
contained therein and such differences may be material.

 

82



--------------------------------------------------------------------------------

5.16 Compliance with Laws. Each Credit Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Intellectual Property; Licenses, Etc. Each Credit Party and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
and Schedule 5.17 sets forth a complete and accurate list of (a) all such IP
Rights owned by any Credit Party and registered with any Governmental Authority
(other than trade names), and (b) all material trade names of the Credit Parties
(whether or not registered), each as of the Closing Date. To the best knowledge
of the Credit Parties, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by any Credit Party or any of its Subsidiaries infringes upon any
rights held by any other Person. No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Borrowers, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.18 Solvency. Each of the Partnership and the Operating Company is,
individually and together with its Subsidiaries on a consolidated basis, in each
case taking into account any rights of subrogation and contribution among the
Credit Parties, Solvent.

5.19 Casualty, Etc. Neither the businesses nor the properties of any Credit
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.20 Labor Matters. No Credit Party is engaged in any unfair labor practice that
has had or could reasonably be expected to have, a Material Adverse Effect.
There is no (a) unfair labor practice complaint pending against any Credit Party
or, to the knowledge of any Credit Party, threatened against any of them, before
the National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against any Credit Party or, to the knowledge of any Credit Party, threatened
against any of them, (b) strike, labor dispute, slowdown or stoppage pending
against any Credit Party or, to the knowledge of any Credit Party, threatened
against any Credit Party and (c) union representation question existing with
respect to the employees of any Credit Party and no union organizing activities
are taking place, except (with respect to any matter specified in clause (a),
(b) or (c) above, either individually or in the aggregate) such as has not had
and could not reasonably be expected to have, a Material Adverse Effect.

 

83



--------------------------------------------------------------------------------

5.21 Security Documents. The provisions of the Security Documents are effective
to create in favor of the Administrative Agent a legal, valid and enforceable
first priority Lien (subject to Permitted Liens) on all right, title and
interest of the respective Credit Parties in the Collateral described therein.
Except for filings completed on or prior to the Closing Date and as contemplated
hereby and by the Security Documents, no filing or other action will be
necessary to perfect or protect such Liens.

5.22 Capitalization. On the Closing Date, the outstanding Equity Interests in
the Partnership shall consist of (i) the general partner interest in the
Partnership, (ii) “incentive distribution rights” (as defined in the Partnership
Agreement) issued to the General Partner, (iii) the outstanding Partnership
Common Units, and (iv) rights of directors, consultants and employees of the
General Partner to acquire Partnership Common Units or their equivalent pursuant
to the Partnership’s Long Term Incentive Plan. On the Closing Date, all
outstanding Equity Interests in the Partnership have been duly and validly
issued and are fully paid and free of any preemptive rights. As of the Closing
Date, the Partnership does not have outstanding any securities convertible into
or exchangeable for its units or outstanding any rights to subscribe for or to
purchase, or any options for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of, or any calls, commitments or claims for
the issuance of the Partnership Common Units other than pursuant to the
Partnership’s Long Term Incentive Plan.

5.23 Tax Shelter Regulations. The Borrowers do not intend to treat any Loan or
Letter of Credit and related transactions as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4). In the event any
Borrower determines to take any action inconsistent with such intention, it will
promptly notify the Administrative Agent thereof. If any Borrower so notifies
the Administrative Agent, such Borrower acknowledges that one or more of the
Lenders may treat its Loans, its interest in Swing Line Loans and/or Letters of
Credit as part of a transaction that is subject to Treasury Regulation
Section 301.6112-1, and such Lender or Lenders, as applicable, will maintain the
lists and other records required by such Treasury Regulation.

5.24 Common Enterprise. Each Borrower is engaged solely in a Permitted Business
as of the Closing Date. These operations require financing on a basis such that
the credit supplied can be made available from time to time to the Borrowers, as
required for the continued successful operation of the Borrowers as a whole. The
Borrowers have requested the Lender to make credit available hereunder for the
purposes set forth in Section 6.11. The Credit Parties expect to derive benefit,
directly or indirectly, from a portion of the credit extended by the Lenders
hereunder, both in its separate capacity and as a member of the group of
companies, since the successful operation and condition of the Credit Parties is
dependent on the continued successful performance of the functions of the group
as a whole. The Credit Parties acknowledge that, but for the agreement by each
of the Credit Parties to execute and deliver this Agreement, the Administrative
Agent and the Lenders would not have made available the credit facilities
established on the terms set forth herein.

 

84



--------------------------------------------------------------------------------

5.25 Compliance with Cemetery Laws. Each of the Credit Parties has complied in
all material respects with, and on the date of each Credit Extension is in
material compliance with, all applicable Laws governing the operation of its
cemeteries and funeral homes, the providing of cemetery and funeral services,
and the sale of Cemetery Property and other cemetery and funeral merchandise,
including, without limitation: (a) obtaining and maintaining valid
registrations, licenses, permits, and certificates to conduct each cemetery and
funeral home business from each applicable Governmental Authority; (b) employing
qualified representatives, employees, and sales agents who are registered with
the appropriate governmental authorities; (c) submitting all required notices,
records, statements, affidavits, financial reports and other documents, each in
form and substance satisfactory to the appropriate Governmental Authorities;
(d) making all required disclosures in accordance with applicable Laws;
(e) using contracts, agreements, and other documents in form, wording and
substance that comply with applicable Laws; (f) establishing, funding and
administering trust or escrow accounts, including, but not limited to, Trust
Accounts, in accordance with applicable Laws; (g) appointing qualified trustees
and escrow agents to manage and administer trust funds established under
applicable Laws; (h) maintaining and caring for cemeteries with the standard of
care required by applicable Laws; (i) constructing columbaria and mausoleums in
accordance with applicable Laws; (j) canceling contracts for cemetery and
funeral services and merchandise, including making refunds to consumers, in
accordance with applicable Laws; (k) owning no more than the maximum amount of
land permitted for cemetery and burial use under applicable Laws; and
(l) establishing cemeteries in areas permitted by applicable Laws. Furthermore,
there are no material pending or, to the knowledge of any Credit Party,
threatened claims or suspensions against any Credit Party, by any Person, entity
or Governmental Authority which relate to the operation of any cemetery or
funeral home, the providing of any cemetery or funeral services or the sale of
any Cemetery Property or other cemetery or funeral merchandise.

5.26 Foreign Assets Control Regulations, etc.

The amendment and restatement of the Existing Credit Agreement, the issuance of
the Notes and use of Loan proceeds will not violate (a) the Trading with the
Enemy Act, as amended, or (b) any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto.
Without limiting the foregoing, no Credit Party (a) is or will become a person
whose property or interests in property are blocked pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) or (b) knowingly engages or will engage in any
dealings or transactions, or be otherwise associated, with any such person. The
Credit Parties are in compliance with the Uniting And Strengthening America By
Providing Appropriate Tools Required To Intercept And Obstruct Terrorism Act
(USA Patriot Act of 2001).

 

85



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than indemnification obligations which are solely
contingent, if any) shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Credit Party shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail reasonably satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within 95 days after the end of each
fiscal year of the Partnership, a consolidated balance sheet of the Partnership
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
Deloitte & Touche LLP or another independent certified public accountant of
nationally recognized standing reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Partnership, a
consolidated balance sheet of the Partnership and its Subsidiaries as at the end
of such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Partnership’s fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Partnership as fairly
presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Partnership and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

(c) as soon as available, but in any event within 35 days after the end of each
month (or 45 days after the end of each month ending a fiscal quarter) of each
fiscal year of the Partnership, a consolidated balance sheet of the Partnership
and its Subsidiaries as of the end of such month, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
month and for the portion of the Partnership fiscal year then ended setting
forth in each case in comparative form for the corresponding month of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and duly certified by the chief executive officer,
chief financial officer, treasurer or controller of the Partnership; and

(d) as soon as available, but in any event not later than 60 days after the end
of each fiscal year of the Partnership, an annual business plan and budget of
the Partnership and its Subsidiaries on a consolidated basis, including
forecasts prepared by management of the Partnership, in form reasonably
satisfactory to the Administrative Agent, of consolidated balance sheets and
statements of income or operations and cash flows of the Partnership and its
Subsidiaries on a quarterly basis for the immediately following fiscal year.

 

86



--------------------------------------------------------------------------------

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrowers shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrowers to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent:

(a) Reserved;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Partnership;

(c) promptly after any request by the Administrative Agent or any Lender
(through the Administrative Agent), copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Credit Party by
independent accountants in connection with the accounts or books of any Credit
Party or any of its Subsidiaries, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the holders of
the Partnership Common Units, and copies of all annual, regular, periodic and
special reports and registration statements which the Partnership may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Credit Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(f) promptly after any request by the Administrative Agent or any Lender
(through the Administrative Agent), a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Credit Party and its
Subsidiaries and containing such additional information as the requesting Person
may reasonably specify;

(g) promptly, and in any event within five Business Days after receipt thereof
by any Credit Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Credit Party or any Subsidiary thereof;

(h) not later than five Business Days after receipt thereof by any Credit Party
or any Subsidiary thereof, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to any High Yield Document and, from time to time upon request by the
Administrative Agent, such information and reports regarding the High Yield
Documents and other Material Contracts as the Administrative Agent may
reasonably request;

 

87



--------------------------------------------------------------------------------

(i) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Credit Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to (i) have a Material Adverse Effect, (ii) result in
cleanup, removal or remedial costs in excess of the Threshold Amount or
(iii) cause any property described in any Mortgage to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law;

(j) promptly after any request by the Administrative Agent or any Lender
(through the Administrative Agent), (i) a report supplementing any of the real
property related Schedules described in Section 5.08, including an
identification of all owned and leased real property disposed of by the
Partnership or any Subsidiary thereof since such Schedules were previously
delivered, a list and description (including the street address, county or other
relevant jurisdiction, state and record owner thereof and, in the case of leases
of property, lessor, lessee and expiration date thereof) of all real property
acquired or leased since such Schedules were previously delivered and a
description of such other changes in the information included in such Schedules
as may be necessary for such Schedules to be accurate and complete; (ii) a
report supplementing Schedule 5.17, setting forth (A) a list of registration
numbers for all patents, trademarks, service marks, trade names and copyrights
awarded to any Credit Party or any Subsidiary thereof since such Schedule was
previously delivered and (B) a list of all patent applications, trademark
applications, service mark applications, trade name applications and copyright
applications submitted by any Credit Party or any Subsidiary thereof since such
Schedule was previously delivered and the status of each such application; and
(iii) a report supplementing any other Schedules described in Section 5.08 and
Section 5.13 containing a description of all changes in the information included
in such Schedules as may be necessary for such Schedules to be accurate and
complete if made as of the date of such request, each such report to be signed
by a Responsible Officer of the Borrowers and to be in a form reasonably
satisfactory to the Administrative Agent;

(k) as soon as available, but in any event within 30 days after the end of each
month, a Borrowing Base Certificate, as at the end of such month, duly certified
by the chief executive officer, chief financial officer, treasurer or controller
of the Borrower;

(l) as soon as available, but in any event within 35 days after the end of each
month, a summary describing all investments of Trust Funds as at the end of such
month, duly certified by the Partnership’s investment advisors; and

(m) promptly after any request by the Administrative Agent or any Lender
(through the Administrative Agent), such additional information regarding the
business, financial, legal or corporate affairs of any Credit Party or any
Subsidiary thereof, or compliance with the terms of the Credit Documents, as
such requesting Person may from time to time reasonably request.

 

88



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) shall be delivered electronically and shall be deemed to have
been delivered on the date (i) on which the Partnership posts such documents, or
provides a link thereto on the Partnership’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Partnership’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrowers shall deliver paper copies of such
documents to any of the Administrative Agent or any Lender to the extent that
such Person requests in writing that the Borrowers deliver such paper copies to
such Person, until a written request to cease delivering paper copies is given
by such Person, and (ii) the Borrowers shall notify the Administrative Agent and
each Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrowers with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrowers hereby agree that they will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to any Credit Party or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

 

89



--------------------------------------------------------------------------------

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including, to the extent applicable, (i) breach or
non-performance of, or any default under, a Contractual Obligation of any Credit
Party or any Subsidiary; (ii) any dispute, litigation, investigation, proceeding
or suspension between any Credit Party or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Credit Party or any Subsidiary, including
pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) any change or intended change in the individual holding any Senior Manager
position;

(e) of any material change in accounting policies or financial reporting
practices by any Credit Party or any Subsidiary thereof, including any
determination by the Credit Parties referred to in Section 2.10(b);

(f) of the (i) occurrence of any Disposition of property or assets for which any
Credit Party is required to make a mandatory prepayment pursuant to
Section 2.05(b)(i), (ii) occurrence of any sale of capital stock or other Equity
Interests for which any Credit Party is required to make a mandatory prepayment
pursuant to Section 2.05(b)(ii), and (iii) receipt of any Extraordinary Receipt
for which any Credit Party is required to make a mandatory prepayment pursuant
to Section 2.05(b)(iii);

(g) of the occurrence of any action, suit, proceeding or investigation pending
or, to any Credit Party’s knowledge, threatened against or affecting, any Credit
Party in which the amount in controversy is in excess of the Threshold Amount;

(h) of any Borrower or ERISA Affiliate becoming obligated to contribute to any
Multiemployer Plan that is not set forth on Schedule 5.12(d);

(i) of any Borrower or any ERISA Affiliate failing to make an installment
payment with respect its withdrawal liability under any Multiemployer Plan, on
the date such payment is due, provided that the failure to make such installment
payment prior to the expiration of the sixty-day (60) time period described in
Section 4219(c)(5)(A) of ERISA could reasonably be expected to result in the
acceleration of withdrawal liability pursuant to Section 4219(c)(5) of ERISA,
individually or in the aggregate, in excess of the Threshold Amount;

(j) of any Borrower or any ERISA Affiliate failing to make a required employer
contribution under any Multiemployer Plan, on the date such payment is due,
provided that such required employer contribution exceeds the Threshold Amount;
and

(k) of any IP Rights that are reasonably necessary for the operation of any
Credit Party’s respective businesses or material trade names of the Credit
Parties, to the extent not otherwise set forth on Schedule 5.17.

 

90



--------------------------------------------------------------------------------

Each notice pursuant to Section 6.03 (other than Section 6.03(e), (f) or (k))
shall be accompanied by a statement of a Responsible Officer of the Borrowers
setting forth details of the occurrence referred to therein and stating what
action(s) the Borrowers have taken and propose to take with respect thereto.
Each notice pursuant to Section 6.03(a) shall describe with particularity any
and all provisions of this Agreement and any other Credit Document that have
been breached. Each notice pursuant to Section 6.03(h) shall be made within
fifteen (15) Business Days prior to incurring such contribution obligation. Each
notice pursuant to Section 6.03(i) or 6.03(j) shall be made within ten
(10) Business Days following the date such installment payment or contribution
was otherwise due. Each notice pursuant to Section 6.03(k) shall be made within
thirty (30) days following the date such IP Right or trade name is created or
acquired (or, if later, becomes necessary or material).

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable: (a) all tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, except as expressly permitted under
Section 5.11; (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property not otherwise permitted under Section 7.01; and (c) except in
such instances in which the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect, all Indebtedness and other
Contractual Obligations, as and when due and payable but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization, except as permitted by Section 7.04 or
Section 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07 Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies not
Affiliates of any Credit Party, insurance with respect to its properties and
business against loss or damage (i) of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons, and (ii) in such amounts, with such deductibles and covering such risks
as are necessary to ensure that Uninsured Liabilities of any Credit Party and/or
any Subsidiary are not reasonably likely to result in a Material Adverse Effect,
and (iii) providing for not less than 30 days’ (or 10 days’ in the case of
non-payment of premiums) prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance.

 

91



--------------------------------------------------------------------------------

(b) At all times keep all of its property (except real or personal property
leased or financed through third parties in accordance with this Agreement)
insured in favor of the Administrative Agent, and all policies or certificates
with respect to such insurance (and any other insurance maintained by, or on
behalf of, any Credit Party) (i) shall be endorsed to the Administrative Agent’s
satisfaction for the benefit of the Administrative Agent (including, without
limitation, by naming the Administrative Agent as certificate holder, mortgagee
and loss payee with respect to real property, certificate holder and loss payee
with respect to personal property, additional insured with respect to general
liability and umbrella liability coverage and certificate holder with respect to
workers’ compensation insurance), (ii) shall state that such insurance policies
shall not be canceled or materially changed without at least 30 days’ (or 10
days’ in the case of non-payment of premiums) prior written notice thereof by
the respective insurer to the Administrative Agent and (iii) shall be delivered
to the Administrative Agent.

(c) If any Credit Party shall fail to maintain all insurance in accordance with
this Section 6.07, or if any Credit Party shall fail to so name the
Administrative Agent as an additional insured, mortgagee or loss payee, as the
case may be, or so deliver all certificates with respect thereto, the
Administrative Agent and/or the Administrative Agent shall have the right (but
shall be under no obligation), upon five (5) Business Days prior written notice
to the Partnership, to procure such insurance, and the Credit Parties agree
jointly and severally to reimburse the Administrative Agent or the
Administrative Agent, as the case may be, for all costs and expenses of
procuring such insurance.

(d) The provisions of this Section 6.07 shall be deemed supplemental to, but not
duplicative of, the provisions of any Security Documents that require the
maintenance of insurance.

6.08 Compliance with Laws. Each Credit Party will comply with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including, without limitation,
regulations, administrative orders and other orders referred to in
Section 5.25), except to the extent any failures to comply with the above
requirements, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

6.09 Books and Records. Maintain proper books of record and account (a) in
conformity with GAAP consistently applied, and (b) in material conformity with
all applicable requirements of Law or any Governmental Authority having
regulatory jurisdiction over such Credit Party or such Subsidiary, as the case
may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrowers and up to
twice in any calendar year at the expense of the Borrowers with respect to all
reasonable out-of-pocket expenses of the Administrative Agent (it being agreed
that Borrowers shall not be liable for such expense of Lenders except as set
forth in the following proviso); provided, however, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice.

 

92



--------------------------------------------------------------------------------

6.11 Use of Proceeds.

(a) The proceeds of the Acquisition Loans shall be utilized by the Borrowers
(i) to finance Permitted Acquisitions and related transaction costs, and (ii) to
finance the purchase and construction of mausoleums and related costs.

(b) The proceeds of all Revolving Credit Loans and Swing Line Loans shall be
utilized to finance working capital requirements, finance Capital Expenditures,
and other general corporate purposes of the Borrowers (which in no case will
include Permitted Acquisitions).

6.12 Covenant to Guarantee Obligations and Give Security. (a) Prior to or
concurrently with the formation or acquisition of any new direct or indirect
Subsidiary by any Credit Party (or in the case of formation of any new
Subsidiary in connection with a Permitted Acquisition, prior to or concurrently
with the earlier of (x) the consummation of such Permitted Acquisition and
(y) the date such Subsidiary otherwise acquires material assets), then the
Borrowers shall, at the Borrowers’ expense:

(i) cause such Subsidiary, and cause each direct and indirect parent of such
Subsidiary (if it has not already done so), to duly execute and deliver to the
Administrative Agent a joinder to the Credit Documents as an additional Borrower
under the Credit Documents, together with a certified copy of its Organizational
Documents and resolutions authorizing the above actions, each, in form and
substance satisfactory to the Administrative Agent;

(ii) furnish to the Administrative Agent a description of the real and personal
properties of such Subsidiary, in detail reasonably satisfactory to the
Administrative Agent;

(iii) to the fullest extent permitted by applicable Laws, cause such Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) to duly execute and deliver to the Administrative Agent a Mortgage,
substantially in the form set forth at Exhibit G hereto (with such changes as
may be satisfactory to the Administrative Agent and its counsel to account for
local law matters) and other security and pledge agreements, as specified by and
in form and substance reasonably satisfactory to the Administrative Agent
(including delivery of all Pledged Debt and Pledged Equity in and of such
Subsidiary), securing payment of all the Obligations of such Subsidiary or such
parent, as the case may be, under the Credit Documents and constituting Liens on
all such real and personal properties (other than Excluded Collateral);

 

93



--------------------------------------------------------------------------------

(iv) to the fullest extent permitted by applicable Laws, cause such Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) to take whatever action (including the recording of Mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable
in the opinion of the Administrative Agent to vest in the Administrative Agent
(or in any representative of the Administrative Agent designated by it) valid
and subsisting Liens on the properties purported to be subject to the Mortgages
and security and pledge agreements delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms;

(v) deliver to the Administrative Agent, upon the request of the Administrative
Agent in its sole discretion, signed copies of favorable opinions, addressed to
the Administrative Agent and the other Secured Parties, of counsel(s) for the
Credit Parties reasonably acceptable to the Administrative Agent as to the
matters contained in clauses (i), (iii) and (iv) above, and as to such other
matters as the Administrative Agent may reasonably request; and

(vi) deliver, upon the request of the Administrative Agent in its sole
discretion, to the Administrative Agent with respect to each parcel of real
property owned or held by the entity that is the subject of such formation or
acquisition title reports, surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance reasonably
satisfactory to the Administrative Agent, provided, however, that to the extent
that any Credit Party or any of its Subsidiaries shall have otherwise received
any of the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent.

(b) Prior to or concurrently with the acquisition of any property by any Credit
Party, if such property, in the judgment of the Administrative Agent, shall not
already be subject to a perfected first priority security interest (subject to
any Permitted Liens) in favor of the Administrative Agent, then the Borrowers
shall, at the Borrowers’ expense:

(i) furnish to the Administrative Agent a description of the property so
acquired in detail satisfactory to the Administrative Agent;

(ii) to the fullest extent permitted by applicable Laws, cause the applicable
Credit Party to duly execute and deliver to the Administrative Agent Mortgages
and other security and pledge agreements, as specified by and in form and
substance reasonably satisfactory to the Administrative Agent, securing payment
of all the Obligations of the applicable Credit Party under the Credit Documents
and constituting Liens on all such properties (other than Excluded Collateral);

(iii) to the fullest extent permitted by applicable Laws, cause the applicable
Credit Party to take whatever action (including the recording of Mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable
in the opinion of the Administrative Agent to vest in the Administrative Agent
(or in any representative of the Administrative Agent designated by it) valid
and subsisting Liens on such property, enforceable against all third parties;

 

94



--------------------------------------------------------------------------------

(iv) deliver to the Administrative Agent, upon the request of the Administrative
Agent in its sole discretion, signed copies of favorable opinions, addressed to
the Administrative Agent and the other Secured Parties, of counsel(s) for the
Credit Parties reasonably acceptable to the Administrative Agent as to the
matters contained in clauses (ii) and (iii) above and as to such other matters
as the Administrative Agent may reasonably request; and

(v) deliver, upon the request of the Administrative Agent in its sole
discretion, to the Administrative Agent with respect to such real property title
reports, surveys and engineering, soils and other reports, and environmental
assessment reports, each in scope, form and substance reasonably satisfactory to
the Administrative Agent, provided, however, that to the extent that any Credit
Party or any of its Subsidiaries shall have otherwise received any of the
foregoing items with respect to such real property, such items shall, promptly
after the receipt thereof, be delivered to the Administrative Agent,

(c) Upon the request of the Administrative Agent following the occurrence and
during the continuance of a Default, the Borrowers shall, at the Borrower’s
expense, promptly:

(i) furnish to the Administrative Agent a description of the real and personal
properties of the Credit Parties and their respective Subsidiaries in detail
satisfactory to the Administrative Agent; and

(ii) deliver, upon the request of the Administrative Agent in its sole
discretion, to the Administrative Agent with respect to each parcel of real
property owned or held by any Credit Party or its Subsidiaries, title reports,
surveys and engineering, flood insurance confirmations or certificates, as
applicable, soils and other reports, and environmental assessment reports, each
in scope, form and substance satisfactory to the Administrative Agent; provided,
however, that to the extent that any Credit Party or any of its Subsidiaries
shall have otherwise received any of the foregoing items with respect to such
real property, such items shall, promptly after the receipt thereof, be
delivered to the Administrative Agent.

(d) At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may deem necessary or desirable in obtaining
the full benefits of, or (as applicable) in perfecting and preserving the Liens
of, such guaranties, Mortgages and other security and pledge agreements.

6.13 Compliance with Environmental Laws. Comply, and cause all lessees and other
Persons operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws, except to the extent any failures to comply with the above
requirements, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

95



--------------------------------------------------------------------------------

6.14 Preparation of Environmental Reports. At the request of the Required
Lenders from time to time, provide to the Lenders within 60 days after such
request, at the expense of the Borrowers, an environmental site assessment
report for any of its properties described in such request, prepared by an
environmental consulting firm acceptable to the Administrative Agent, indicating
the presence or absence of Hazardous Materials and the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk exists
that any such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrowers, and the Borrowers hereby grant and agree
to cause any Subsidiary that owns any property described in such request to
grant at the time of such request to the Administrative Agent, the Lenders, such
firm and any agents or representatives thereof an irrevocable non-exclusive
license, subject to the rights of tenants, to enter onto their respective
properties to undertake such an assessment; provided that in no event shall such
request for any report described in this Section 6.14 be made unless (a) a
Default exists or (b) a notice has been delivered under Section 6.02(i).

6.15 Further Assurances. Promptly upon request by the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Credit
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
require from time to time in order to (i) carry out more effectively the
purposes of the Credit Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Credit Party’s or any of its Subsidiaries’
properties, assets, rights or interests (other than Excluded Collateral) to the
Liens now or hereafter intended to be covered by any of the Security Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Security Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Credit Document or under
any other instrument executed in connection with any Credit Document to which
any Credit Party or any of its Subsidiaries is or is to be a party, and cause
each of its Subsidiaries to do so.

6.16 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which any
Credit Party or any of its Subsidiaries is a party, keep such leases in full
force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

 

96



--------------------------------------------------------------------------------

6.17 Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any
Credit Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

6.18 Maintenance of Company Separateness. The Partnership will, and will cause
each of its Subsidiaries to, satisfy customary corporate or other organizational
formalities, including, as applicable, the holding of regular board of
directors’ and shareholders’ meetings or action by directors or shareholders
without a meeting (or other legal equivalents thereof) and the maintenance of
offices, books and records. Neither the Partnership nor any of its Subsidiaries
shall take any action, or conduct its affairs in a manner, which could
reasonably be expected to result in the separate legal existence of the
Partnership or any of its Subsidiaries being ignored, or in the assets and
liabilities of the Partnership or any of its Subsidiaries being substantively
consolidated with those of any other such Person in a bankruptcy, reorganization
or other insolvency proceeding.

6.19 Maintenance of Trust Funds and Trust Accounts. Each Borrower shall set
aside in the appropriate Trust Account all applicable Trust Funds at the time
such funds are received by such Borrower and such Borrower shall establish and
maintain all of the funding obligations of each of the Trust Accounts in
accordance with applicable Law.

6.20 Amendment to High Yield Document Covenants. If the Credit Parties shall, at
any time after the Closing Date, amend or modify any High Yield Document in a
manner that requires any Credit Party to make a mandatory prepayment, comply
with a covenant or add an event of default that either is not at such time
included in this Agreement or, if such mandatory prepayment, covenant or event
of default shall already be included in this Agreement, is more restrictive upon
any Credit Party than such existing mandatory prepayment, covenant or event of
default, then each such mandatory prepayment, covenant and each event of
default, definition and other provision relating to such mandatory prepayment,
covenant or event of default in such High Yield Document (as each is amended or
modified from time to time thereafter) shall be automatically deemed to be
incorporated by reference in this Agreement, mutatis mutandis, as if then set
forth herein in full. Promptly after any such amendment or modification, the
Credit Parties will (a) furnish to the Administrative Agent and the Lenders a
copy of each such mandatory prepayment, covenant and each event of default,
definition and other provisions related thereto and (b) execute and deliver to
the Administrative Agent and each Lender an instrument, in form and substance
reasonably satisfactory to the Required Lenders, modifying this Agreement by
adding or modifying, as the case may be, the full text of such mandatory
prepayment, covenant and the events of default, definitions and other related
provisions.

 

97



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than indemnification obligations which are solely
contingent, if any) shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Credit Parties shall not, nor shall they permit
any Subsidiary to, directly or indirectly, and solely in the case of
Section 7.16, the Partnership and the General Partner shall not:

7.01 Liens. Create, incur, assume, sign, file or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, or assign any accounts or other right to receive income, other than
the following (collectively, “Permitted Liens”):

(a) Liens pursuant to any Credit Document;

(b) Liens in favor of an insurance company or agent which secure insurance
premium financing arrangements with such Person, to the extent permitted under
Section 7.02(d); provided that such Liens are limited to the insurance contracts
with respect to which related premiums are being financed;

(c) Liens for taxes, assessments and governmental charges not yet due or which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(d) Liens in respect of property or assets of a Credit Party imposed by law
which were incurred in the ordinary course of business and which have not arisen
to secure Indebtedness for borrowed money, such as carriers’, warehousemen’s and
mechanics’ Liens, statutory landlord’s Liens, and other similar Liens arising in
the ordinary course of business, and which either (x) do not in the aggregate
materially detract from the value of such property or assets or materially
impair the use thereof in the operation of the business of such Credit Party or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
or asset subject to such Lien;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) Permitted Encumbrances;

(h) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.01(h), provided that no cash or
other property shall be pledged by any Credit Party as security therefor;

 

98



--------------------------------------------------------------------------------

(i) Liens securing Indebtedness permitted under Section 7.02(f) and Liens
securing accounts payable for the purchase of pre-assembled mausoleums and
crypts; provided that (A) such Liens only serve to secure the payment of
Indebtedness or accounts payable arising under such related obligation, (B) the
Liens encumbering the assets giving rise to such obligations do not encumber any
other asset of any Credit Party, and (C) such Liens do not secure aggregate
lease payments, principal amounts and accounts payable in excess of the
limitation set forth in Section 7.02(f);

(j) Licenses, leases or subleases granted to third Persons in the ordinary
course of business not interfering in any material respect with the business of
any Credit Party;

(k) Liens arising from or related to precautionary UCC financing statements
regarding operating leases entered into by any Credit Party;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(m) bankers liens and customary rights of setoff, revocation and chargeback
under deposit or credit card agreements entered into in the ordinary course of
business;

(n) any Lien or other restriction on the use of property (including cash)
deposited in any Trust Fund, to the extent imposed by law or by the terms of the
agreement governing such Trust Fund; and

(o) Liens securing Indebtedness permitted under Section 7.02(k), but only to the
extent permitted under Section 7.02(k).

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party (it being agreed that cross-default, setoff
and other customary provisions under any Swap Contract shall be permitted);

(b) loans and advances from (i) the Partnership to any Borrower, (ii) any
Borrower to any other Borrower, (iii) any Borrower to the Partnership made for
the purpose of making payments permitted pursuant to Section 7.06 and (iv) any
Borrower or the Partnership to the Partnership or the General Partner for the
purpose of paying ordinary business expenses of the Partnership and the General
Partner;

(c) Indebtedness under the Credit Documents;

(d) Insurance premium financing arrangements made on customary and reasonable
terms;

 

99



--------------------------------------------------------------------------------

(e) Guarantees of any Credit Party in respect of Indebtedness otherwise
permitted hereunder of any Borrower;

(f) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
lease payments and principal amounts of all such Indebtedness at any one time
outstanding shall not exceed Six Million One Hundred Thousand Dollars
($6,100,000);

(g) Seller Subordinated Debt (including the “Meyers Notes” as defined in the
Nelms Transaction Consent), provided that (i) such Indebtedness is subordinated
to the Obligations on terms reasonably satisfactory to the Administrative Agent,
and (ii) at the time of the related Permitted Acquisition, such Indebtedness
does not exceed 25% of the total value of (A) the assets so acquired or (B) the
assets of the Acquired Person, as the case may be;

(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business so long as such Indebtedness is extinguished within three
Business Days of the incurrence thereof;

(i) Indebtedness of the Credit Parties evidenced by completion guarantees,
performance bonds and surety bonds incurred in the ordinary course of business
for purposes of insuring the performance of the Borrowers;

(j) Indebtedness of a type described in clause “(g)” of the definition of
Indebtedness, to the extent payment of such Indebtedness is permitted under
Section 7.06;

(k) Indebtedness of the General Partner issued solely for the purpose of
financing Investments pursuant to Section 7.03(k), and any Guarantees by any
Credit Party of such Indebtedness (it being agreed that such Indebtedness may be
secured solely by (A) the General Partner’s deposit accounts into which it
receives distributions from the Partnership, and (B) the property of Persons who
are not Credit Parties (or required to be Credit Parties));

(l) Other unsecured Indebtedness not otherwise permitted above, in an aggregate
principal amount outstanding not to exceed Two Million Four Hundred Thousand
Dollars ($2,400,000) at any time; and

(m) Indebtedness evidenced by High Yield Notes in an aggregate outstanding
principal amount of $150,000,000, as from time to time reduced by all principal
repayments thereof (except that no reduction in such maximum amount shall occur
as a result of the refinancing of High Yield Notes, to the extent refinanced
with the proceeds of Future High Yield Notes).

7.03 Investments. Make or hold any Investments, except:

(a) Investments held by any Credit Party in the form of Cash Equivalents;

 

100



--------------------------------------------------------------------------------

(b) loans and advances by any Credit Party to officers and employees of such
Credit Party, in each case incurred in the ordinary course of business, in an
aggregate outstanding principal amount for all Credit Parties not to exceed
$500,000 at any time (determined without regard to any write-downs or write-offs
of such loans and advances);

(c)(i) Investments by any Credit Party and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by any
Credit Party and its Subsidiaries in any Borrower, (iii) additional Investments
by Subsidiaries of the Borrowers that are not Credit Parties in other
Subsidiaries that are not Credit Parties, and (iv) without duplication,
Investments in the form of loans and advances permitted under Section 7.02(b);

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or from account
debtors in settlement of delinquent accounts to the extent reasonably necessary
in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02;

(f) Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) that are either (i) expressly permitted under the Nelms
Transaction Consent or (ii) set forth on Schedule 5.08(e);

(g) Investments by any Borrower in Swap Contracts permitted under
Section 7.02(a);

(h) Permitted Acquisitions by any Borrower; provided that, with respect to each
such Permitted Acquisition:

(i) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;

(ii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business as one or more of the principal businesses of the Borrowers in the
ordinary course;

(iii) such Permitted Acquisition shall not include or result in any contingent
liabilities that could reasonably be expected to be material to the business,
financial condition, operations or prospects of the Partnership, or the
Partnership and its Subsidiaries taken as a whole (as determined in good faith
by the board of directors (or the persons performing similar functions) of the
Operating Company if the board of directors is otherwise approving such
transaction and, in each other case, by a Responsible Officer);

 

101



--------------------------------------------------------------------------------

(iv) updated schedules to the Credit Documents to reflect the transactions
related to such Permitted Acquisition shall be delivered prior to such
acquisition, and upon consideration thereof all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Permitted Acquisition
(both before and after giving effect thereto), unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date;

(v) the Aggregate Consideration paid by or on behalf of the Borrowers for any
such Permitted Acquisition shall not exceed $5,000,000, on an individual basis,
or $35,000,000, when aggregated with the total Aggregate Consideration paid by
or on behalf of the Borrowers for all other Permitted Acquisitions which closed
in the immediately preceding 365 days, without Required Lender approval (such
approval not to be unreasonably withheld, conditioned or delayed);

(vi) immediately before and immediately after giving pro forma effect to any
such Permitted Acquisition, on a Pro Forma Basis (for the related Calculation
Period), no Default shall have occurred and be continuing;

(vii) the receipt by the Administrative Agent and Lenders, not less than
(A) thirty (30) days prior to such Permitted Acquisition (or such shorter period
as the Administrative Agent may agree to in writing), of (1) the approval
package to be presented to the Operating Company’s Board of Managers and (2) all
appraisals completed in connection therewith, for any such acquisition the
consideration for which is greater than $5,000,000 and (B) ten (10) Business
Days prior to such Permitted Acquisition (or such shorter period as the
Administrative Agent may agree to in writing), the approval package to be
presented to the Operating Company’s Board of Managers, for any such acquisition
the consideration for which is less than or equal to $5,000,000; and

(viii) the Borrowers shall have delivered to the Administrative Agent and each
Lender, at least five Business Days prior to the date on which any such
Permitted Acquisition is to be consummated, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, (A) certifying that all of the requirements set
forth in this clause (h) have been satisfied or will be satisfied on or prior to
the consummation of such purchase or other acquisition, and (B) attaching a pro
forma Compliance Certificate showing compliance, on a Pro Forma Basis (for the
related Calculation Period), with the covenants set forth in Section 7.11
immediately after giving effect to the consummation of such Permitted
Acquisition;

(i) Investments in newly formed wholly-owned Subsidiaries so long as, in each
case, (i) at least 30 days prior written notice thereof is given to the
Administrative Agent (or such lesser prior written notice as may be agreed to by
the Administrative Agent in any give case), (ii) the Equity Interests of such
new Subsidiary are promptly pledged pursuant to, and to the extent required by,
this Agreement and the Pledge Agreement and the certificates, if any,
representing such Equity Interests, together with appropriate transfer powers
duly executed in blank, are delivered to the Administrative Agent, (iii) such
new Subsidiary promptly executes a counterpart hereto and of the Pledge
Agreement and the Security Agreement, and (iv) all actions required pursuant to
Section 6.12 have been taken;

 

102



--------------------------------------------------------------------------------

(j) Bank deposits in the ordinary course of business;

(k) Investments of the General Partner in the Partnership to the extent
necessary in order for the General Partner to continue to hold (in its capacity
as General Partner) a two percent (2%) “Percentage Interest” (as such term is
defined in the Partnership Agreement) in the Partnership;

(l) Disposition Notes issued in connection with Dispositions permitted under
Section 7.05; provided that, the aggregate principal amount outstanding under
such Disposition Notes shall not exceed $5,000,000 at any time;

(m) Investments of Trust Funds, and interest and other earning thereon, in
accordance with Section 7.17;

(n) Advances by the Borrowers to their suppliers which are made in the ordinary
course for the purpose of prepaying purchases of inventory; and

(o) Other Investments not otherwise permitted above, in an aggregate amount
outstanding not to exceed $1,000,000 at any time.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Borrower may merge with and into, may convert into or be dissolved or
liquidated into, or may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to any other Borrower, so long as (i) the
security interests granted to the Administrative Agent for the benefit of the
Secured Parties pursuant to the Security Documents in the assets of such
Borrower shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such merger, conversion,
dissolution or liquidation) and (ii) such merger, conversion, dissolution or
liquidation does not violate the terms of the Partnership Agreement or otherwise
result in negative tax consequences for the Partnership; and

(b) any Subsidiary that is not a Credit Party may Dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Credit Party or (ii) to a
Credit Party.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory and Cemetery Property in the ordinary course of
business;

 

103



--------------------------------------------------------------------------------

(c) Dispositions, in each case without recourse and in the ordinary course of
business, of overdue accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof and
not as part of any financing transaction;

(d) Licenses, leases or subleases of property to third Persons, made in the
ordinary course of business and not interfering in any material respect with the
business of any Credit Party;

(e) Dispositions of tangible personal property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(f) Dispositions of real property by any Borrower which is not otherwise
permitted under clause (b) above; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition,
(ii) the aggregate book value of all such property Disposed of in reliance on
this clause (f) in any fiscal year shall not exceed $6,000,000 and (iii) the
purchase price for such property shall be paid to such Borrower in cash (and any
Disposition Note permitted by Section 7.03(l));

(g) Dispositions by any Borrower to any other Borrower, so long as the security
interests granted to the Administrative Agent for the benefit of the Secured
Parties pursuant to the Security Documents in the assets so transferred shall
remain in full force and effect and perfected (to at least the same extent as in
effect immediately prior to such transfer);

(h) Dispositions of Equity Interests in the Partnership by the General Partner,
to the extent required under the terms of the Partnership Agreement or any
employee benefit plan of a Credit Party;

(i) Dispositions constituting Permitted Liens or permitted by Section 7.04;

(j) Dispositions of property (real or personal), so long as (i) no Default then
exists or would result therefrom, (ii) each such sale is in an arm’s-length
transaction and the applicable Credit Party receives at least fair market value
(as determined in good faith by such Credit Party), (iii) the total
consideration received by such Credit Party is paid at the time of the closing
of such sale in cash (and any Disposition Note permitted by Section 7.03(l)),
and (iv) the Net Cash Proceeds therefrom are applied and/or reinvested as (and
to the extent) required by Section 2.05; and

(k) Dispositions of Cash Equivalents made in the ordinary course of business.

To the extent the Required Lenders waive the provisions of this Section 7.05
with respect to any Disposition of Collateral, or any Collateral is Disposed of
as permitted by this Section 7.05, such Collateral (unless transferred to a
Credit Party) shall be Disposed of free and clear of the Liens created by the
Security Documents and the Administrative Agent shall take such actions as are
appropriate in connection therewith.

 

104



--------------------------------------------------------------------------------

7.06 Restricted Payments; Equity Issuances.

(a) Declare or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that:

(i) each Subsidiary may make Restricted Payments to any Borrower or the
Partnership; and

(ii) the Partnership and the General Partner shall be permitted to make
regularly scheduled quarterly distributions to its general and limited partners
or members, as applicable, to the extent set forth in the Partnership Agreement
and the GP Agreement, respectively, each as in effect as of the Closing Date, to
the extent that (A) at the time such distribution is made no Default exists, or
would exist after giving effect to such distribution, and (B) for the fiscal
quarter most recently ended prior to the date of such distribution and the chief
financial officer of the Partnership or General Partner, as applicable, delivers
to the Administrative Agent a certificate that the above conditions have been
satisfied; or

(b) Issue or sell any Equity Interests (including by way of sales of treasury
stock), except for:

(i) Issuances by the Partnership and the General Partner of Equity Interests
which are not mandatorily redeemable;

(ii) transfers to any Credit Party and replacements of then outstanding shares
of capital stock or other Equity Interests of any Borrower (subject to the
delivery of any documents required by the Pledge Agreement or any other Credit
Document);

(iii) stock splits, stock dividends and additional issuances by any Borrower
which does not decrease the percentage ownership of the Partnership or any of
its Subsidiaries in any class of the Equity Interests of such Borrower (or
otherwise adversely affect the Lien of the Collateral Agent in the Equity
Interests of such Borrower);

(iv) any issuances made to qualify directors to the extent required by
applicable Law; and

(v) issuances of Equity Interests by Subsidiaries formed after the Closing Date
pursuant to Section 6.12 (to the extent in accordance with the requirements of
Section 6.12); provided that all Equity Interests issued in accordance with this
clause (v) shall, to the extent required by the Pledge Agreement or any other
Credit Document, be delivered to the Collateral Agent.

7.07 Change in Nature of Business. Engage in any line of business other than the
Permitted Business.

 

105



--------------------------------------------------------------------------------

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of any Credit Party, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
such Credit Party as would be obtainable by such Credit Party at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the following shall in any event be permitted: (i) the
Transaction; (ii) intercompany transactions among Credit Parties that are
entered into pursuant to the reasonable business requirements of the Credit
Parties and that are not prohibited under this Agreement or any other Credit
Document; (iii) the payment of consulting or other fees to any Credit Party in
the ordinary course of business; (iv) customary fees to non-officer directors
(or equivalents) of the General Partner; (v) the Credit Parties may perform
their respective obligations under any Employment Agreements, employee benefit
plans of any Credit Party and other employment arrangements with respect to the
procurement of services with their respective officers and employees, in each
case so long as any such employment arrangements are entered into in the
ordinary course of business; (vi) Restricted Payment may be paid by Credit
Parties to the extent permitted by Section 7.06; (vii) payments may be made
pursuant to any Tax Allocation Agreement; (viii) Credit Parties may enter into
transactions with employees and/or officers of the Credit Parties in the
ordinary course of business so long as any such material transaction has been
approved by the governing bodies of such Credit Parties; and (ix) the Credit
Parties may perform their respective obligations under (A) the Omnibus
Agreement, dated September 20, 2004, among certain Credit Parties and certain of
their Affiliates, and (B) the Assignment Agreement, dated September 20, 2004,
between McCown De Leeuw & Co. IV, L.P. and the Partnership. In no event shall
any management, consulting or similar fee be paid or payable by the Partnership
or any of its Subsidiaries to any Affiliate, except as specifically provided in
this Section 7.08.

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation that (a) limits the ability of any Subsidiary to make Restricted
Payments or Intercompany Loan payments to any Credit Party or to otherwise
transfer property to or invest in any Credit Party, except for (i) this
Agreement, the other Credit Documents and the High Yield Documents,
(ii) customary provisions in leases and other Contractual Obligations (other
than pre-need installment agreements) restricting assignment thereof, or
(iii) the Partnership Agreement; provided, however, that this clause (a) shall
not prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.02(f) solely to the extent any such
negative pledge relates to the property financed by the holder of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person,
except for the High Yield Note Indenture (which requirement does not apply to
Liens granted pursuant to the Credit Documents).

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

 

106



--------------------------------------------------------------------------------

7.11 Financial Covenants.

(a) Minimum EBITDA. Permit Consolidated EBITDA for any Measurement Period to be
less than the sum of (i) $52,000,000 plus (ii) 80% of the aggregate of all
Consolidated EBITDA for each Permitted Acquisition completed after February 9,
2011 (the “Permitted Acquisition Step-Up”).

(b) Minimum Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio for any Measurement Period ending in any year set
forth below, to be less than the ratio set forth to the right of such year.

 

Year

  

Required Consolidated Fixed

Charge Coverage Ratio

2010 and 2011    1.15x 2012 and thereafter    1.20x

(c) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio to be
greater than: (i) 3.75 to 1.0 for the Measurement Period ended December 31,
2010, and (ii) 3.65 to 1.0 for any Measurement Period ending thereafter.

(d) Maximum Maintenance Capital Expenditures. Permit the Maintenance Capital
Expenditures for any Measurement Period ending in any year set forth below to
exceed the amount set forth to the right of such year.

 

Year

  

Maximum Maintenance

Capital Expenditures

2010 and 2011    $        4,600,000 2012    $        5,200,000 2013   
$        5,800,000 2014 and thereafter    $        6,500,000

7.12 Amendment of Partnership Units and Organizational Documents. (a) Amend or
modify, or permit the amendment or modification of, any provision of any
Partnership Common Unit or Partnership Subordinated Unit or of any agreement
(including, without limitation, certificate of designation) relating thereto in
a manner that is inconsistent with the Partnership Agreement or that could
reasonably be expected to be adverse in any material respect to the interests of
the Lenders; or

 

107



--------------------------------------------------------------------------------

(b) amend modify or change in any way adverse to the interests of the Lenders in
any material respect the Partnership Agreement, the GP Agreement or any other
Credit Party’s Organizational Documents, or any Shareholders’ Agreement, Tax
Allocation Agreement or Management Agreement, or enter into any new
Organizational Document, Shareholders’ Agreement, Tax Allocation Agreement or
Management Agreement which could reasonably be expected to be adverse in any
material respect to the interests of the Lenders or, in the case of any
Management Agreement, which involves the payment by any Credit Party of any
amount which could give rise to a violation of this Agreement; provided that,
the foregoing clause shall not restrict (i) the ability of Partnership or the
General Partner to amend the Partnership Agreement or the GP Agreement,
respectively, to authorize the issuance of Equity Interests otherwise permitted
to be issued pursuant to the terms of this Agreement, or (ii) the ability of the
Partnership to amend its Organizational Documents to adopt customary takeover
defenses for a public company, such as classification of its board of directors,
requirements for notice of acquisition of shares and other similar measures.

7.13 Accounting Changes. Make any material change in any accounting policies or
reporting practices, except as required by GAAP, or make any change in fiscal
year.

7.14 Prepayments, Etc. of Indebtedness. Make (or give any notice in respect of)
any voluntary or optional payment or prepayment on or redemption, repurchase or
acquisition for value of (including, without limitation, by way of depositing
with the trustee with respect thereto or any other Person, money or securities
before due for the purpose of paying when due), or any prepayment or redemption
(except as expressly required under the terms of the relevant agreement) as a
result of any asset sale, change of control or similar event of any Indebtedness
pursuant to the High Yield Documents, or, after the incurrence or issuance
thereof, any Seller Subordinated Debt; provided that High Yield Notes may be
prepaid with the proceeds of Future High Yield Notes, to the extent such
Indebtedness is otherwise permitted to be incurred under Section 7.02(m) hereof.

7.15 Amendment of Indebtedness.

(a) amend, modify or change in any way adverse to the interests of the Lenders
in any material respect any Seller Subordinated Debt; or

(b) amend, modify or change in any way adverse to the interests of the Lenders
in any material respect any High Yield Document.

7.16 Holding Company. In the case of the General Partner and the Partnership:

(a) the General Partner will not itself: (i) engage in a Permitted Business;
(ii) own any significant assets (other than (A) its general partnership Equity
Interest in the Partnership, (B) cash to be loaned, dividended, contributed
and/or otherwise promptly applied for purposes not otherwise prohibited by this
Agreement and (C) other assets used or held in connection with the performance
of activities permitted to be conducted by the General Partner); or (iii) have
any liabilities (other than those liabilities for which it is responsible under
any Credit Document or the High Yield Documents to which it is a party, the GP
Agreement, and any other Indebtedness permitted to be incurred by the General
Partner pursuant to Section 7.02 and those liabilities of the Partnership
described in Section 7.16(b)); provided however, the restrictions above shall
not prohibit (or be construed to prohibit), the General Partner or its employees
from conducting the activities contemplated to be conducted by the General
Partner under the GP Agreement and the Partnership Agreement (each as in effect
on the Closing Date or as amended in accordance with this Agreement), and other
administrative, management or ordinary course “holding company” activities
necessary or desirable in connection with the operation of the Permitted
Business through the General Partner and the Borrowers (including, without
limitation, intercompany management functions and the provision of umbrella
insurance policies); and

 

108



--------------------------------------------------------------------------------

(b) the Partnership will not itself: (i) engage in a Permitted Business;
(ii) own any significant assets (other than (A) the Equity Interests in the
Operating Company, (B) any Intercompany Loan permitted to be made by it pursuant
to Section 7.02(b), whether or not evidenced by an Intercompany Note, (C) cash
to be loaned, dividended, contributed and/or otherwise promptly applied for
purposes not otherwise prohibited by this Agreement, and (D) other assets used
or held in connection with the performance of activities permitted to be
conducted by the Partnership); or (iii) have any liabilities (other than
(x) those liabilities for which it is responsible under this Agreement, the
Partnership Agreement, the Credit Documents or the High Yield Documents to which
it is a party, any Intercompany Loan permitted to be incurred by it pursuant to
Section 7.02(b) and any other Indebtedness permitted to be incurred by the
Partnership pursuant to Section 7.02, (y) liabilities in respect of the
Guarantee of leases and contracts of the Borrowers entered into the ordinary
course of business or in connection with any Permitted Acquisition or any
Disposition permitted under Section 7.05, and (z) liabilities in respect of the
Guarantee of the Borrowers’ trusting obligations described in Section 6.19
(including Guarantees in favor of the applicable regulatory authorities to
maintain the financial condition of the applicable Borrower(s)); provided
however, the restrictions contained above shall not prohibit (or be construed to
prohibit) the Partnership from conducting administrative and other ordinary
course “holding company” activities necessary or desirable in connection with
the operation of the Permitted Business through the Borrowers.

7.17 Trust Funds. Except in accordance with reasonable business practices and
applicable Law, (a) withdraw or otherwise remove any monies or other assets
(whether principal, interest or other earnings) from any Trust Account except
for the purpose of providing the merchandise or services which are intended to
be provided out of such Trust Account or (b) make any investments of Trust Funds
or interest or other earnings thereon.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Credit Party fails to (i) pay when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation or
deposit any funds as Cash Collateral in respect of L/C Obligations or Swing Line
Loans, or (ii) pay within three days after the same becomes due, any interest on
any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) pay within
five days after the same becomes due, any other amount payable hereunder or
under any other Credit Document; or

(b) Specific Covenants. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.12, 6.18, 6.19 or Article VII;

 

109



--------------------------------------------------------------------------------

(c) Other Defaults. Any Credit Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Credit Document on its part to be performed or observed and such failure
continues unremedied for 30 days after notice thereof is provided to any Credit
Party by the Administrative Agent or the Required Lenders;

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Credit Party
herein, in any other Credit Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made;

(e) Cross-Default. (i) Any Credit Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise), but subject to any applicable grace or cure
period, in respect of any Indebtedness or Guarantee of Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate outstanding principal amount (including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee of Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, but subject to any applicable grace or cure period, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded (it being understood that a default or other event or
condition described in this clause (B) shall cease to constitute an Event of
Default if and when the same has been cured or otherwise ceases to exist, in
each case prior to the taking of any action by the Administrative Agent or the
Required Lenders pursuant to Section 8.02); or (ii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which a Credit
Party or any Subsidiary thereof is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which a Credit Party or any Subsidiary thereof is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by such Credit
Party or such Subsidiary as a result thereof is greater than the Threshold
Amount;

(f) Insolvency Proceedings, Etc. Any Credit Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 90 calendar days, or an order for relief is entered in any such
proceeding;

 

110



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Credit Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy;

(h) Judgments. There is entered against any Credit Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 60 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect;

(i) ERISA. (i) any ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result,
individually or in the aggregate, in liability of any Borrower under Title IV of
ERISA, to any Pension Plan, Multiemployer Plan or the PBGC, in excess of the
Threshold Amount; (ii) any Borrower or any ERISA Affiliate fails to pay any
installment payment with respect to any withdrawal liability pursuant to
Section 4201 of ERISA, within a period of thirty (30) calendar days after such
payment was otherwise due pursuant to Section 4219 of ERISA under any
Multiemployer Plan, provided that the failure to make such installment payment
prior to the expiration of the sixty-day (60) time period described in
Section 4219(c)(5)(A) of ERISA could reasonably be expected to result in the
acceleration of withdrawal liability pursuant to Section 4219(c)(5) of ERISA,
individually or in the aggregate, in excess of the Threshold Amount; or
(iii) any Borrower or any ERISA Affiliate currently is, or is reasonably
expected to be, in “default” under a Multiemployer Plan, as described in
Section 4219(c)(5)(B), which has resulted, or could reasonably be expected to
result, individually or in the aggregate, in withdrawal liability of the
Borrowers under Title IV of ERISA to the Multiemployer Plan in excess of the
Threshold Amount;

(j) Invalidity of Credit Documents. Any provision of any Credit Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Credit Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Credit Document; or any Credit Party denies that it has any or
further liability or obligation under any provision of any Credit Document, or
purports to revoke, terminate or rescind any provision of any Credit Document;

(k) Change of Control. There occurs any Change of Control;

 

111



--------------------------------------------------------------------------------

(l) Security Documents. Any Security Document after delivery thereof pursuant to
Section 4.01 or 6.12 shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected first priority Lien (subject to
Liens permitted by Section 7.01) on the Collateral purported to be covered
thereby; or

(m) Subordination. (i) The subordination provisions of any documents evidencing
or governing any subordinated Indebtedness (the “Subordination Provisions”)
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the applicable
subordinated Indebtedness; or (ii) any Credit Party shall, directly or
indirectly, disavow or contest in any manner (A) the effectiveness, validity or
enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer or (C) that all payments of principal of or premium
and interest on the applicable subordinated Indebtedness, or realized from the
liquidation of any property of any Credit Party, shall be subject to any of the
Subordination Provisions.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Credit Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrowers Cash Collateralize the L/C Obligations or Swing
Line Loans (in an amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Credit
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Credit Party under the Bankruptcy Code of
the United States, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrowers to Cash Collateralize the L/C Obligations or the
Swing Line Loans as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

112



--------------------------------------------------------------------------------

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations or Swing Line Loans have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
non-contingent and liquidated indemnities, expenses and other amounts (including
fees, charges and disbursements of counsel to the Administrative Agent and
amounts payable under Article III) payable to the Administrative Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
non-contingent and liquidated indemnities and other amounts (other than
principal, interest and Letter of Credit Fees) payable to the Lenders and the
L/C Issuer (including fees, charges and disbursements of counsel) to the
respective Lenders and the L/C Issuer, to the extent set forth in any Credit
Document, and amounts payable under Article III, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements and Secured Cash Management Agreements, ratably among the Lenders,
the L/C Issuer, the Hedge Banks and the Cash Management Banks in proportion to
the respective amounts described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit and to the Swing Line Lender to Cash Collateralize
any Swing Line Loans; and

Last, the balance, if any, after all of the Obligations (other than
indemnification obligations which are solely contingent, if any) have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur and
amounts used to Cash Collateralize any Swing Line Loans shall be applied to
repay and reimburse the Swing Line Lender. If any amount remains on deposit as
Cash Collateral after all Letters of Credit have either been fully drawn or
expired, or after all Swing Line Loans have been repaid in full such remaining
amount shall be applied to the other Obligations (other than indemnification
obligations which are solely contingent, if any), if any, in the order set forth
above.

 

113



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuer, and no Credit Party
shall have rights as a third party beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Credit Documents (in such capacity, the “Collateral Agent”), and each of the
Lenders (in its capacities as a Lender, Swing Line Lender (if applicable),
potential Hedge Bank and potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Credit
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article XI
(including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Credit Documents) as if
set forth in full herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Credit Party or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Credit
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

114



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrowers, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

115



--------------------------------------------------------------------------------

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with and, so long as no Event of Default
exists, subject to the prior written approval of the Borrowers (which approval
shall not be unreasonably withheld or delayed), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Credit Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

116



--------------------------------------------------------------------------------

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Credit Document
or any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of any Bookrunners or Arrangers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Credit Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

117



--------------------------------------------------------------------------------

9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion
(including, without limitation, in its capacity as Collateral Agent to take such
actions),

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Credit Document (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than indemnification
obligations which are solely contingent, if any) and the expiration, termination
or cash collateralization of all Letters of Credit, (ii) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Credit Document, or (iii) if approved, authorized or ratified in writing
in accordance with Section 11.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder;

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

(d) to release each existing Mortgage evidencing a Lien on Cemetery Property
located in Michigan.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Credit Party such documents as such Credit Party may reasonably request to
evidence the release of such item of Collateral from the assignment and security
interest granted under the Security Documents or to subordinate its interest in
such item, or to release such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Credit Documents and this
Section 9.10.

9.11 Delivery of Security Documents by Collateral Agent. Each Secured Party
hereby irrevocably authorizes the Administrative Agent to execute and deliver
each of the Security Documents and to accept delivery of such of the Security
Documents as may not require execution by the Administrative Agent. Each Secured
Party hereby agrees that the rights and remedies given to the Administrative
Agent under the Security Documents shall be exercised exclusively by the
Administrative Agent, and that no Secured Party shall have any right
individually to exercise any such right or remedy, except to the extent, if any,
otherwise expressly provided herein or therein.

 

118



--------------------------------------------------------------------------------

9.12 Exercise of Powers as Collateral Agent. Subject to the other provisions of
this Agreement, the Administrative Agent shall take any action of the type
specified in any Security Documents as being within the Administrative Agent’s
rights, powers or discretion in accordance with directions from the Required
Lenders (or, to the extent this Agreement or such Security Document specifically
requires the consent or direction of some other Person or set of Persons, then
instead in accordance with the directions of such other Person or set of
Persons). In the absence of any such instructions, the Administrative Agent
shall have the authority (but under no circumstances shall be obligated), in its
sole discretion, to take such action, to the extent not inconsistent with
directions by the Required Lenders, unless such Security Document specifically
requires the consent or direction of the Required Lenders (or some other Person
or set of Persons), in which case the Administrative Agent shall not take such
action absent such direction or consent. Any action or inaction pursuant to such
direction, discretion or consent shall be binding on all of the Secured Parties.
The Administrative Agent shall not have any liability to any Person as a result
of (a) the Administrative Agent acting or refraining from acting in accordance
with the directions of the Required Lenders (or other applicable Person or set
of Persons), (b) the Administrative Agent refraining from acting in the absence
of instructions to act from the Required Lenders (or other applicable Person or
set of Persons), whether or not the Administrative Agent has discretionary power
to take such action, or (c) the Administrative Agent taking discretionary action
it is authorized to take under this Section.

ARTICLE X

CONTINUING GUARANTY

10.01 Guaranty. Each Guarantor hereby absolutely and unconditionally guarantees,
as a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all of the Obligations, whether for principal, interest, premiums,
fees, indemnities, damages, costs, expenses or otherwise, of the Borrowers to
the Secured Parties, arising hereunder and under the other Credit Documents
(including all renewals, extensions, amendments, refinancings and other
modifications thereof and, to the extent set forth in any Credit Document, all
costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof). The Administrative
Agent’s books and records showing the amount of the Obligations shall be
admissible in evidence in any action or proceeding, and absent manifest error
shall be binding upon each Guarantor, and conclusive for the purpose of
establishing the amount of the Obligations. This Guaranty shall not be affected
by the genuineness, validity, regularity or enforceability of the Obligations or
any instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of any Guarantor under this
Guaranty, and each Guarantor hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.

10.02 Rights of Lenders. Each Guarantor consents and agrees that the Secured
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent, the L/C Issuer and the Lenders in their
sole discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

 

119



--------------------------------------------------------------------------------

10.03 Certain Waivers. Each Guarantor waives (a) any defense arising by reason
of any disability or other defense of any Borrower or any other guarantor, or
the cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrower; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of any Borrower; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) subject to Section 10.05, any right to
proceed against any Borrower, proceed against or exhaust any security for the
Obligations, or pursue any other remedy in the power of any Secured Party
whatsoever; (e) subject to Section 10.05, any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties. To the fullest extent
permitted under applicable Law, each Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Obligations, and all notices of acceptance of this Guaranty or of
the existence, creation or incurrence of new or additional Obligations. Each
Guarantor waives any rights and defenses that are or may become available to
such Guarantor by reason of §§ 2787 to 2855, inclusive, and §§ 2899 and 3433 of
the California Civil Code. As provided below, this Guaranty shall be governed
by, and construed in accordance with, the laws of the Commonwealth of
Pennsylvania. The foregoing waivers and the provisions hereinafter set forth in
this Guaranty which pertain to California law are included solely out of an
abundance of caution, and shall not be construed to mean that any of the
above-referenced provisions of California law are in any way applicable to this
Guaranty or the Obligations.

10.04 Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against such Guarantor to enforce this Guaranty whether or not
any Borrower or any other person or entity is joined as a party.

10.05 Subrogation. Each Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations (other than
indemnification obligations which are solely contingent, if any) and any amounts
payable under this Guaranty have been indefeasibly paid and performed in full
and the Commitments and the Facilities are terminated. If any amounts are paid
to any Credit Party in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent to reduce the amount of the
Obligations, whether matured or unmatured.

 

120



--------------------------------------------------------------------------------

10.06 Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until all Obligations and any other amounts payable under this
Guaranty are indefeasibly paid in full in cash and the Commitments and the
Facilities with respect to the Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of any Borrower or any Credit
Party is made, or any of the Secured Parties exercises its right of setoff, in
respect of the Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Secured Parties in their discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Secured Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.

10.07 Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Credit Party owing to such Guarantor whether
now existing or hereafter arising, including but not limited to any obligation
of any Credit Party to such Guarantor as subrogee of the Secured Parties or
resulting from any other Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Obligations; provided, however, that
the Credit Parties may pay and Guarantors may accept payments to the extent not
prohibited under this Agreement unless and until the Administrative Agent
exercises its rights contained in the next sentence. If the Administrative Agent
so requests following the occurrence and during the continuance of an Event of
Default, any such obligation or indebtedness of any Borrower to any Credit Party
shall be enforced and performance received by each Credit Party as trustee for
the Secured Parties and the proceeds thereof shall be paid over to the
Administrative Agent on account of the Obligations, but without reducing or
affecting in any manner the liability of each Guarantor under this Guaranty.

10.08 Stay of Acceleration. If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
any Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by the Guarantors immediately upon demand by the
Administrative Agent.

10.09 Condition of Borrowers. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrowers and any other guarantor such information concerning the financial
condition, business and operations of the Borrowers and any such other guarantor
as such Guarantor requires, and that none of the Secured Parties has any duty,
and such Guarantor is not relying on the Secured Parties at any time, to
disclose to such Guarantor any information relating to the business, operations
or financial condition of the Borrowers or any other guarantor (and hereby
waives any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same).

 

121



--------------------------------------------------------------------------------

10.10 Acknowledgement of Joint and Several Liability. (a) Each Borrower (other
than the Controlled Non-Profits) acknowledges that it is jointly and severally
liable for all of the Obligations under the Credit Documents. Subject to
Section 10.10(e), each Borrower expressly understands, agrees and acknowledges
that (i) Borrowers are all affiliated entities by common ownership, (ii) each
Borrower desires to have the availability of one common credit facility instead
of separate credit facilities, (iii) each Borrower has requested that the
Lenders extend such a common credit facility on the terms herein provided,
(iv) the Lenders will be lending against, and relying on a lien upon, all of the
Borrowers’ assets even though the proceeds of any particular Loan made hereunder
may not be advanced directly to a particular Borrower, (v) each Borrower will
nonetheless benefit by the making of all such loans by each Lender and the
availability of a single credit facility of a size greater than each could
independently warrant, (vi) all of the representations, warranties, covenants,
obligations, conditions, agreements and other terms contained in the Credit
Documents shall be applicable to and shall be binding upon each Borrower, and
(vii) the Borrowers have each executed the Notes as co-makers of the Notes and
that it would not be able to obtain the credit provided by the Lenders hereunder
without the financial support provided by the other Borrowers.

(b) Each Borrower (other than the Controlled Non-Profits) is obligated to repay
the Obligations as joint and several obligors under this Agreement. To the
extent that any Credit Party shall, under this Agreement as a joint and several
obligor, repay any of the Obligations constituting Borrowings or other Credit
Extensions made to or for another Borrower hereunder or other Obligations
incurred directly and primarily by any other Borrower (an “Accommodation
Payment”), then such Borrower making such Accommodation Payment shall be
entitled to contribution and indemnification from, and be reimbursed by, each of
the other Borrowers in an amount, for each of such other Borrowers, equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Borrower’s Allocable Amount and the denominator of which is the sum of the
Allocable Amounts of all of the Borrowers. As of any date of determination, the
“Allocable Amount” of each Borrower shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Borrower hereunder without (i) rendering such Borrower “insolvent” within the
meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (ii) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (iii) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA. All
rights and claims of contribution, indemnification, and reimbursement under
Section 10.10 shall be subordinate in right of payment to the prior payment in
full of the Obligations. The provisions of Section 10.10 shall, to the extent
inconsistent with any provision in any Credit Document, supersede such
inconsistent provision.

 

122



--------------------------------------------------------------------------------

(c) If (i) any court holds that Borrowers are guarantors and not jointly and
severally liable or (ii) bankruptcy or reorganization proceedings at any time
are instituted by or against any Borrower under any Debtor Relief Law, each
Borrower hereby: (A) until indefeasible payment in full in cash of the
Obligations, expressly and irrevocably subordinates, to the fullest extent
possible, on behalf of such Borrower, any and all rights at law or in equity to
subrogation, to reimbursement, to exoneration, to contribution, to
indemnification, to set off or to any other rights that could accrue to a surety
against a principal, to a guarantor against a maker or obligor, to an
accommodation party against the party accommodated, to a holder or transferee
against a maker, or to the holder of a claim against any Person, and which such
Borrower may have or hereafter acquire against any Person in connection with or
as a result of such Borrower’s execution, delivery and/or performance of this
Agreement, or any other documents to which such Borrower is a party or
otherwise; (B) expressly and irrevocably subordinates any “claim” (as such term
is defined in the Bankruptcy Code) of any kind against any other Borrower, and
further subordinates any such rights against any Person (including any surety),
either directly or as an attempted set off to any action commenced against such
Borrower by Administrative Agent or a Lender or any other Person; and
(C) acknowledges and agrees (I) that this subordination is intended to benefit
Administrative Agent and Lenders and shall not limit or otherwise affect such
Borrower’s liability hereunder or the enforceability of this Agreement, and
(II) that Administrative Agent and Lenders and their successors and permitted
assigns are intended beneficiaries of this subordination, and agreements set
forth in this Section 10.10 and their rights under this Section 10.10 shall
survive payment in full of the Obligations.

(d) This Agreement shall in all respects be continuing, absolute and
unconditional, and shall remain in full force and effect with respect to each
Borrower until all Obligations shall have been indefeasibly fully paid. No
compromise, settlement, release or discharge of, or indulgence with respect to,
or failure, neglect or omission to enforce or exercise any right against, any
one or Borrowers shall release or discharge the other Borrowers.

(e) Notwithstanding anything to the contrary contained in this Agreement or the
other Credit Documents, each Controlled Non-Profit shall be liable only for that
portion of the Obligations evidenced by (i) any Loan or other extension of
credit made to, or for the benefit of, such entity hereunder or under any other
Credit Document, (ii) any loan, advance or other distribution to such entity of
proceeds of any Loan or other extension of credit made to any other Borrower
hereunder, and (iii) its proportionate share of all Loans and other extensions
of credit made hereunder to fund any administrative and other management related
fees, costs and expenses of the General Partner, the Partnership, the Operating
Company or any Borrower providing services to such Controlled Non-Profit
pursuant to a Cemetery Management Agreement; and the Collateral of such
Controlled Non-Profit shall only secure, or be utilized to repay, such portion
of the obligations described above.

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Credit Document, and no consent to any departure by any Borrower or
any other Credit Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the applicable Credit Parties, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c)), or, in the case of the initial Credit Extension, Section 4.02, without
the written consent of each Lender;

 

123



--------------------------------------------------------------------------------

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders, or the Required
Acquisition Lenders, as the case may be;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(d) postpone any date fixed by this Agreement or any other Credit Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Credit Document without the written consent of each Lender entitled to such
payment;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Credit Document without the written consent of each Lender entitled to
such amount; provided, however, that only the consent of the Required Lenders
shall be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(f) change (i) Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (ii) the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05(b) or 2.06(b), respectively, in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of (i) if such Facility is the Acquisition Facility, the
Required Acquisition Lenders, and (ii) if such Facility is the Revolving Credit
Facility, the Required Revolving Lenders;

(g) change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” or “Required Acquisition Lenders,” without the written consent of each
Lender under the applicable Facility;

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender,
except to the extent such release is permitted pursuant to Section 9.10 (in
which case such release may be made by the Administrative Agent acting alone);

(i) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or

 

124



--------------------------------------------------------------------------------

(j) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Acquisition Facility, the Required Acquisition
Lenders, and (ii) if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; and (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Credit Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Credit Document that requires the consent of
(a) each Lender (or each Revolving Credit Lender or Acquisition Lender, as
applicable) or (b) Required Lenders (or Required Revolving Lenders or Required
Acquisition Lenders, as applicable), and that has been approved by the Required
Lenders (or the Required Revolving Lenders or Required Acquisition Lenders, as
applicable), the Borrowers shall have the right, within sixty (60) days of the
receipt of approval by such Required Lenders (or Required Revolving Lenders or
Required Acquisition Lenders, as applicable), and upon five (5) Business Days’
prior written notice to the Administrative Agent (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), to
(A) replace any such non-consenting Lender in accordance with Section 11.13 or
(B) repay all Loans of any such non-consenting Lender (including all amounts, if
any, owing pursuant to Article III), together with accrued and unpaid interest,
fees and all other amounts, if any, then owing to any such non-consenting Lender
(or owing to such non-consenting Lender with respect to each Facility which gave
rise to the need to obtain such non-consenting Lender’s individual consent), so
long as (1) the related Commitment(s) of such non-consenting Lender are
terminated concurrently with the repayment of such Loans and (2) such Lender’s
pro rata share of any L/C Obligations or Swing Line Loans are Cash
Collateralized (at which time Schedule 2.01 shall be deemed modified to reflect
the changed Commitments); provided that, to the extent applicable, such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).

 

125



--------------------------------------------------------------------------------

11.02 Notices; Effectiveness; Electronic Communications. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to any Credit Party, the Administrative Agent, the Collateral Agent, the
L/C Issuer or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

126



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Credit Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Credit Party, any Lender, the
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each Credit Party, the Administrative Agent, the L/C
Issuer and the Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to any Credit Party or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Credit Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Credit Party. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

127



--------------------------------------------------------------------------------

11.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Credit Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Credit Document, are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

11.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrowers
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Credit Documents, including
its rights under this Section, or (B) in connection with Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related reasonable
out-of-pocket expenses (including the fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Borrower or any other Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Credit Documents, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Credit Party or any of their Subsidiaries, or any
Environmental Liability related in any way to any Credit Party or any of their
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Borrower or any
other Credit Party or any of the Borrower’s or such Credit Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Borrower or any other Credit Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Credit Document,
if such Borrower or such Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

 

128



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, each Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

 

129



--------------------------------------------------------------------------------

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrowers is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

11.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower or other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.06(b), (ii) by way of participation
in accordance with the provisions of Section 11.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 11.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

 

130



--------------------------------------------------------------------------------

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
with a commitment in respect of the applicable facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Acquisition Commitment or Revolving Credit Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Acquisition Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund;

 

131



--------------------------------------------------------------------------------

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Partnership or any of its Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).

 

132



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrowers and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or any Borrower or any
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that affects such Participant.
Subject to subsection (e) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

 

133



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the fullest extent and as provided
for in any applicable Law, including the Federal Electronic Signatures in Global
and National Commerce Act, the New York State Electronic Signatures and Records
Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 11.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrowers and the Lenders, resign as L/C Issuer and/or (ii) upon
30 days’ notice to the Borrowers, resign as Swing Line Lender. In the event of
any such resignation as L/C Issuer or Swing Line Lender, the Borrowers shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrowers to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements reasonably
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

134



--------------------------------------------------------------------------------

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to any Borrower and its obligations, (g) with the written
consent of the Borrowers or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, the L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers.

For purposes of this Section, “Information” means all information received from
any Credit Party or any Subsidiary thereof relating to any Credit Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Credit Party or any
Subsidiary thereof, provided that, in the case of information received from a
Credit Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
any Credit Party or any Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

135



--------------------------------------------------------------------------------

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower or any other Credit Party against any and all of the obligations
of any Borrower or any other Credit Party now or hereafter existing under this
Agreement or any other Credit Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Credit Document and although such
obligations of such Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrowers and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the fullest extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Credit
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or by electronic
means shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

136



--------------------------------------------------------------------------------

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability. If any provision of this Agreement or the other Credit
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

11.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or if any other
circumstance exists under Section 11.01 or elsewhere hereunder that gives the
Borrowers the right to replace a Lender as a party hereto, then the Borrowers
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Credit Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 3.05) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

 

137



--------------------------------------------------------------------------------

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF
PENNSYLVANIA.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF PENNSYLVANIA
SITTING IN PHILADELPHIA COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
EASTERN DISTRICT OF PENNSYLVANIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH PENNSYLVANIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT AGAINST ANY BORROWER OR ANY OTHER CREDIT PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

 

138



--------------------------------------------------------------------------------

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
each Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger, are
arm’s-length commercial transactions among the Credit Parties, on the one hand,
and the Administrative Agent and the Arranger, on the other hand, (B) each
Credit Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each Credit Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for each Credit Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor the
Arranger has any obligation to any Credit Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(iii) the Administrative Agent and the Arranger and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of any Credit Party and their respective Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to any Credit Party or any of their respective Affiliates.
To the fullest extent permitted by law, any Credit Party hereby waives and
releases any claims that it may have against the Administrative Agent and the
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

139



--------------------------------------------------------------------------------

11.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies such Credit Party, which information includes the
name and address of such Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify each Credit Party
in accordance with the Act.

11.18 Effect on Existing Credit Agreement. Notwithstanding that this Agreement
is amending and restating the Existing Credit Agreement as of the Closing Date,
nothing contained herein shall be deemed to cause a novation of any transfers,
conveyances or transactions which were effected under the Existing Credit
Agreement or the Original Credit Agreement, or of any Obligations, including,
without limitation, the Indebtedness evidenced by the promissory notes issued
pursuant thereto and the security interests granted pursuant to the security
documents delivered in connection therewith.

 

140



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Credit Agreement to be duly executed as of the date first above
written.

 

General Partner: STONEMOR GP LLC By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

Partnership: STONEMOR PARTNERS L.P.

By: STONEMOR GP LLC

            its General Partner

By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

Operating Company: STONEMOR OPERATING LLC By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

 

  S-1    Second Amended and Restated Credit Agreement      Credit Parties
Signature Page



--------------------------------------------------------------------------------

Additional Credit Parties

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Bethel Cemetery Association

Beth Israel Cemetery Association of Woodbridge, New Jersey

Birchlawn Burial Park Subsidiary, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments Subsidiary, Inc.

Chapel Hill Associates, Inc.

Chapel Hill Funeral Home, Inc.

Clover Leaf Park Cemetery Association

Columbia Memorial Park Subsidiary, Inc.

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Covenant Acquisition Subsidiary, Inc.

Covington Memorial Funeral Home, Inc.

Covington Memorial Gardens, Inc.

Crown Hill Cemetery Association

Eloise B. Kyper Funeral Home, Inc.

Forest Lawn Gardens, Inc. Forest Lawn Memorial Chapel, Inc.

Forest Lawn Memory Gardens, Inc.

Glen Haven Memorial Park Subsidiary, Inc.

Henry Memorial Park Subsidiary, Inc.

Highland Memorial Park, Inc.

Hillside Memorial Park Association, Inc.

KIRIS Subsidiary, Inc.

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Holding Company

Legacy Estates, Inc.

Locustwood Cemetery Association

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery Subsidiary, Inc.

Modern Park Development Subsidiary, Inc.

Northlawn Memorial Gardens

Oak Hill Cemetery Subsidiary, Inc.

 

By:  

/s/ Paul Waimberg

Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

   S-2    Second Amended and Restated Credit Agreement       Additional Credit
Parties Signature Page



--------------------------------------------------------------------------------

Ohio Cemetery Holdings, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

Perpetual Gardens.Com, Inc.

PVD Acquisitions Subsidiary, Inc.

Rockbridge Memorial Gardens Subsidiary Company

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park Subsidiary, Inc.

Sierra View Memorial Park

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens Subsidiary, Inc.

Star City Memorial Sales Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Stitham Subsidiary, Incorporated

StoneMor Alabama Subsidiary, Inc.

StoneMor California, Inc.

StoneMor California Subsidiary, Inc.

StoneMor Georgia Subsidiary, Inc.

StoneMor Hawaii Subsidiary, Inc.

StoneMor North Carolina Funeral Services, Inc.

StoneMor Ohio Subsidiary, Inc.

StoneMor Tennessee Subsidiary, Inc.

StoneMor Washington, Inc.

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park Subsidiary, Inc.

Temple Hill Subsidiary Corporation

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service Subsidiary Corporation

W N C Subsidiary, Inc.

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

 

By:  

/s/ Paul Waimberg

Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

  S-3    Second Amended and Restated Credit Agreement      Additional Credit
Parties Signature Page



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC

Altavista Memorial Park LLC

Birchlawn Burial Park LLC

Cemetery Investments LLC

Cemetery Management Services, L.L.C.

Cemetery Management Services of Mid-Atlantic States, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

CMS West LLC

CMS West Subsidiary LLC

Columbia Memorial Park LLC

Cornerstone Family Services of West Virginia LLC

Cornerstone Funeral and Cremation Services LLC

Covenant Acquisition LLC

Glen Haven Memorial Park LLC

Henlopen Memorial Park LLC

Henlopen Memorial Park Subsidiary LLC

Henry Memorial Park LLC

Juniata Memorial Park LLC

KIRIS LLC

Lakewood/Hamilton Cemetery LLC

Lakewood Memory Gardens South LLC

Laurel Hill Memorial Park LLC

Loewen [Virginia] LLC

Lorraine Park Cemetery LLC

Modern Park Development LLC

Oak Hill Cemetery LLC

Osiris Holding of Maryland LLC

Osiris Holding of Pennsylvania LLC

Osiris Holding of Rhode Island LLC

Plymouth Warehouse Facilities LLC

PVD Acquisitions LLC

Rockbridge Memorial Gardens LLC

Rolling Green Memorial Park LLC

Rose Lawn Cemeteries LLC

Roselawn Development LLC

Russell Memorial Cemetery LLC

Shenandoah Memorial Park LLC

Southern Memorial Sales LLC

Springhill Memory Gardens LLC

Star City Memorial Sales LLC

Stitham LLC

StoneMor Alabama LLC

StoneMor Arkansas Subsidiary LLC

 

By:  

/s/ Paul Waimberg

Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

   S-4    Second Amended and Restated Credit Agreement       Additional Credit
Parties Signature Page



--------------------------------------------------------------------------------

StoneMor Cemetery Products LLC

StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

StoneMor Florida Subsidiary LLC

StoneMor Georgia LLC

StoneMor Hawaii LLC

StoneMor Hawaiian Joint Venture Group LLC

StoneMor Holding of Pennsylvania LLC

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Iowa LLC

StoneMor Iowa Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Subsidiary LLC

StoneMor Ohio LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Puerto Rico LLC

StoneMor Puerto Rico Subsidiary LLC

StoneMor South Carolina LLC

StoneMor South Carolina Subsidiary LLC

StoneMor Washington Subsidiary LLC

Sunset Memorial Gardens LLC

Sunset Memorial Park LLC

Temple Hill LLC

The Valhalla Cemetery Company LLC

Tioga County Memorial Gardens LLC

Virginia Memorial Service LLC

WNCI LLC

Wicomico Memorial Parks LLC

Woodlawn Memorial Park Subsidiary LLC

 

By:  

/s/ Paul Waimberg

Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

   S-5    Second Amended and Restated Credit Agreement       Additional Credit
Parties Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Kathleen M. Carry

Name:  

Kathleen M. Carry

Title:  

Vice President

 

   S-6    Second Amended and Restated Credit Agreement       Administrative
Agent Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ Kenneth G. Wood

Name:  

Kenneth G. Wood

Title:  

Senior Vice President

 

   S-7    Second Amended and Restated Credit Agreement       Lender Signature
Page



--------------------------------------------------------------------------------

SOVEREIGN BANK By:  

/s/ Daniel R. Vereb

Name:  

Daniel R. Vereb

Title:  

Senior Vice President

 

   S-8    Second Amended and Restated Credit Agreement       Lender Signature
Page



--------------------------------------------------------------------------------

TD BANK, N.A. By:  

/s/ Peter L. Davis

Name:  

Peter L. Davis

Title:  

SVP

 

   S-9    Second Amended and Restated Credit Agreement       Lender Signature
Page



--------------------------------------------------------------------------------

CAPITAL ONE, N.A. By:  

/s/ Allison Sardo

Name:  

Allison Sardo

Title:  

Senior Vice President

 

   S-10    Second Amended and Restated Credit Agreement       Lender Signature
Page



--------------------------------------------------------------------------------

FIRST NIAGARA BANK, N.A. By:  

/s/ Henry G. Kush Jr.

Name:  

Henry G. Kush Jr.

Title:  

Vice President

 

   S-11    Second Amended and Restated Credit Agreement       Lender Signature
Page



--------------------------------------------------------------------------------

SUN NATIONAL BANK

By:  

/s/ Michael Coulter

Name:  

Michael Coulter

Title:  

Senior Vice President

 

   S-12    Second Amended and Restated Credit Agreement       Lender Signature
Page



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK

By:  

/s/ Kent Nelson

Name:  

Kent Nelson

Title:  

SVP

 

   S-13    Second Amended and Restated Credit Agreement       Lender Signature
Page



--------------------------------------------------------------------------------

BENEFICIAL MUTUAL SAVINGS BANK

By:  

/s/ Mark Tressel

Name:  

Mark Tressel

Title:  

Vice President

 

   S-14    Second Amended and Restated Credit Agreement       Lender Signature
Page



--------------------------------------------------------------------------------

FOX CHASE BANK

By:  

/s/ Paul A. Pyfer

Name:  

Paul A. Pyfer

Title:  

Senior Vice President

 

   S-15    Second Amended and Restated Credit Agreement       Lender Signature
Page



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB

By:  

/s/ Garrett McKinnon

Name:  

Garrett McKinnon

Title:  

Senior Vice President

 

   S-16    Second Amended and Restated Credit Agreement       Lender Signature
Page



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated April 29, 2011, as amended (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Agreement”) among
StoneMor Operating LLC, a Delaware limited liability company (the “Operating
Company”), each of the subsidiaries of the Operating Company, StoneMor GP LLC, a
Delaware limited liability company, StoneMor Partners L.P., a Delaware limited
liability partnership, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned hereby requests (select one):

 

  ¨ A Borrowing of [Revolving Credit][Acquisition] Loans

 

  ¨ A conversion or continuation of [Revolving Credit][Acquisition] Loans

 

  1. On                                                           (a Business
Day).

 

  2. In the amount of $         .

 

  3. Comprised of                                          
                       

                                     [Type of Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of          months.

 

A-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

The Operating Company hereby represents and warrants that the conditions
specified in Sections 4.02 shall be satisfied on and as of the date of the above
requested Credit Extension.

 

STONEMOR OPERATING LLC By:  

 

Name:  

 

Title:  

 

 

A-2

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Swing Line Lender Bank of America, N.A., as
Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated April 29, 2011, as amended (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Agreement”), among
StoneMor Operating LLC, a Delaware limited liability company (the “Operating
Company”), each of the subsidiaries of the Operating Company, StoneMor GP LLC, a
Delaware limited liability company, StoneMor Partners L.P., a Delaware limited
liability partnership, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

  1. On                                          
                                        (a Business Day).

 

  2. In the amount of $         .

The Operating Company hereby represents and warrants that the conditions
specified in Sections 4.02 shall be satisfied on and as of the date of the above
requested Credit Extension.

 

STONEMOR OPERATING LLC By:  

 

Name:  

 

Title:  

 

 

B-1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF ACQUISITION NOTE

 

U.S. $        

  

Philadelphia, Pennsylvania

  

                 , 20    

FOR VALUE RECEIVED, each of undersigned borrowers (individually a “Borrower”,
and collectively the “Borrowers”), hereby promises to pay to the order of
[                        ] or its permitted registered assigns (the “Lender”),
in lawful money of the United States of America in immediately available funds
on the Maturity Date of the Acquisition Facility, the principal sum of
                     U.S. DOLLARS ($        ) or, if less, the unpaid principal
amount of all Acquisition Loans made by the Lender pursuant to the Credit
Agreement (as defined below), payable at such times and in such amounts as are
specified in the Credit Agreement.

Each Borrower promises also to pay interest on the unpaid principal amount of
each Acquisition Loan made by the Lender in like money from the date hereof
until paid at the rates and at the times provided in Section 2.08 of the Credit
Agreement.

This Note is one of the Acquisition Notes referred to in the Second Amended and
Restated Credit Agreement, dated April 29, 2011, as amended (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among StoneMor Operating LLC, a Delaware limited
liability company (the “Operating Company”), each of the Subsidiaries of the
Operating Company (each individually a “Borrower” and collectively, the
“Borrowers”), StoneMor GP LLC, a Delaware limited liability company (the
“General Partner”), StoneMor Partners L.P., a Delaware limited liability
partnership (the “Partnership”), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender, and is entitled to the benefits of the Credit Agreement and of the other
Credit Documents. Terms not otherwise defined herein shall have the meaning
ascribed to them in the Credit Agreement. This Note is secured by the Security
Documents and is entitled to the benefits of the Collateral. As provided in the
Credit Agreement, this Note is subject to voluntary and mandatory repayment
prior to the Maturity Date of the Acquisition Facility, in whole or in part, and
Acquisition Loans may be converted from one Type into another Type to the extent
provided in the Credit Agreement.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement. All obligations of
the Borrowers hereunder (other than the Controlled Non-Profits) shall be joint
and several.

Each Borrower hereby waives the requirements of demand, presentment, protest,
notice of protest and dishonor and all other demands or notices of any kind in
connection with the delivery, acceptance, performance, default, dishonor or
enforcement of this Note.

 

C-1-1

Form of Acquisition Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN THE COMMONWEALTH; PROVIDED THAT THE LENDER SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

THE BORROWERS AND THE LENDER HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OF CAUSE OF ACTION ARISING UNDER THIS NOTE OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS NOTE, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS NOTE MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

Notwithstanding anything to the contrary contained in this Note or the other
Credit Documents, each Controlled Non-Profit shall be liable only for that
portion of the Obligations evidenced by (i) any Loan or other extension of
credit made to, or for the benefit of, such entity under any other Credit
Documents, (ii) any loan, advance or other distribution to such entity of
proceeds of any Loan or other extension of credit made to other Borrower
hereunder, and (iii) its proportionate share of all Loans and other extensions
of credit made hereunder to fund any administrative or other management related
fees, costs and expenses of the General Partner, the Partnership, the Operating
Company or any Borrower providing such services to such Controlled Non-Profits
pursuant to a Cemetery Management Agreement; and the Collateral of such
Controlled Non-Profit shall only secure, or be utilized to repay, such portion
of the Obligations described above.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

C-1-2

Form of Acquisition Note



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, each Borrower has
caused this Acquisition Note to be executed by its duly authorized officer as of
the day and year first written above.

 

  STONEMOR GP LLC By:  

 

  Paul Waimberg, Vice President   STONEMOR PARTNERS L.P.   By: STONEMOR GP LLC  
        its General Partner By:  

 

  Paul Waimberg, Vice President   STONEMOR OPERATING LLC By:  

 

  Paul Waimberg, Vice President

 

C-1-3

Form of Acquisition Note



--------------------------------------------------------------------------------

Additional Credit Parties

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Bethel Cemetery Association

Beth Israel Cemetery Association of Woodbridge, New Jersey

Birchlawn Burial Park Subsidiary, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments Subsidiary, Inc.

Chapel Hill Associates, Inc.

Chapel Hill Funeral Home, Inc.

Clover Leaf Park Cemetery Association

Columbia Memorial Park Subsidiary, Inc.

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Covenant Acquisition Subsidiary, Inc.

Covington Memorial Funeral Home, Inc.

Covington Memorial Gardens, Inc.

Crown Hill Cemetery Association

Eloise B. Kyper Funeral Home, Inc.

Forest Lawn Gardens, Inc.

Forest Lawn Memorial Chapel, Inc.

Forest Lawn Memory Gardens, Inc.

Glen Haven Memorial Park Subsidiary, Inc.

Henry Memorial Park Subsidiary, Inc.

Highland Memorial Park, Inc.

Hillside Memorial Park Association, Inc.

KIRIS Subsidiary, Inc.

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Holding Company

Legacy Estates, Inc.

Locustwood Cemetery Association

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery Subsidiary, Inc.

Modern Park Development Subsidiary, Inc.

Northlawn Memorial Gardens

Oak Hill Cemetery Subsidiary, Inc.

Ohio Cemetery Holdings, Inc.

 

By:  

 

Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

C-1-4

Form of Acquisition Note



--------------------------------------------------------------------------------

Osiris Holding Finance Company

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

Perpetual Gardens.Com, Inc.

PVD Acquisitions Subsidiary, Inc.

Rockbridge Memorial Gardens Subsidiary Company

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park Subsidiary, Inc.

Sierra View Memorial Park

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens Subsidiary, Inc.

Star City Memorial Sales Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Stitham Subsidiary, Incorporated

StoneMor Alabama Subsidiary, Inc.

StoneMor California, Inc.

StoneMor California Subsidiary, Inc.

StoneMor Georgia Subsidiary, Inc.

StoneMor Hawaii Subsidiary, Inc.

StoneMor North Carolina Funeral Services, Inc.

StoneMor Ohio Subsidiary, Inc.

StoneMor Tennessee Subsidiary, Inc.

StoneMor Washington, Inc.

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park Subsidiary, Inc.

Temple Hill Subsidiary Corporation

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service Subsidiary Corporation

W N C Subsidiary, Inc.

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

 

By:  

 

Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

C-1-5

Form of Acquisition Note



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC

Altavista Memorial Park LLC

Birchlawn Burial Park LLC

Cemetery Investments LLC

Cemetery Management Services, L.L.C.

Cemetery Management Services of Mid-Atlantic States, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

CMS West LLC

CMS West Subsidiary LLC

Columbia Memorial Park LLC

Cornerstone Family Services of West Virginia LLC

Cornerstone Funeral and Cremation Services LLC

Covenant Acquisition LLC

Glen Haven Memorial Park LLC

Henlopen Memorial Park LLC

Henlopen Memorial Park Subsidiary LLC

Henry Memorial Park LLC

Juniata Memorial Park LLC

KIRIS LLC

Lakewood/Hamilton Cemetery LLC

Lakewood Memory Gardens South LLC

Laurel Hill Memorial Park LLC

Loewen [Virginia] LLC

Lorraine Park Cemetery LLC

Modern Park Development LLC

Oak Hill Cemetery LLC

Osiris Holding of Maryland LLC

Osiris Holding of Pennsylvania LLC

Osiris Holding of Rhode Island LLC

Plymouth Warehouse Facilities LLC

PVD Acquisitions LLC

Rockbridge Memorial Gardens LLC

Rolling Green Memorial Park LLC

Rose Lawn Cemeteries LLC

Roselawn Development LLC

Russell Memorial Cemetery LLC

Shenandoah Memorial Park LLC

Southern Memorial Sales LLC

Springhill Memory Gardens LLC

Star City Memorial Sales LLC

Stitham LLC

StoneMor Alabama LLC

StoneMor Arkansas Subsidiary LLC

StoneMor Cemetery Products LLC

StoneMor Colorado LLC

 

By:  

 

Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

C-1-6

Form of Acquisition Note



--------------------------------------------------------------------------------

StoneMor Florida Subsidiary LLC

StoneMor Georgia LLC

StoneMor Hawaii LLC

StoneMor Hawaiian Joint Venture Group LLC

StoneMor Holding of Pennsylvania LLC

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Iowa LLC

StoneMor Iowa Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Subsidiary LLC

StoneMor Ohio LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Puerto Rico LLC

StoneMor Puerto Rico Subsidiary LLC

StoneMor South Carolina LLC

StoneMor South Carolina Subsidiary LLC

StoneMor Washington Subsidiary LLC

Sunset Memorial Gardens LLC

Sunset Memorial Park LLC

Temple Hill LLC

The Valhalla Cemetery Company LLC

Tioga County Memorial Gardens LLC

Virginia Memorial Service LLC

WNCI LLC

Wicomico Memorial Parks LLC

Woodlawn Memorial Park Subsidiary LLC

 

By:  

 

        Paul Waimberg, as Vice President of Finance for each of the above-named
Credit Parties

 

C-1-7

Form of Acquisition Note



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF REVOLVING CREDIT NOTE

 

U.S. $         

  

Philadelphia, Pennsylvania

  

                 , 20    

FOR VALUE RECEIVED, each of undersigned borrowers (individually a “Borrower”,
and collectively the “Borrowers”), hereby promises to pay to the order of
[                        ] or its permitted registered assigns (the “Lender”),
in lawful money of the United States of America in immediately available funds
on the Maturity Date for the Revolving Credit Facility, the principal sum of
                     U.S. DOLLARS ($        ) or, if less, the unpaid principal
amount of all Revolving Credit Loans made by the Lender pursuant to the Credit
Agreement (as defined below), payable at such times and in such amounts as are
specified in the Credit Agreement.

Each Borrower promises also to pay interest on the unpaid principal amount of
each Revolving Credit Loan made by the Lender in like money from the date hereof
until paid at the rates and at the times provided in Section 2.08 of the Credit
Agreement.

This Note is one of the Revolving Credit Notes referred to in the Second Amended
and Restated Credit Agreement, dated April 29, 2011, as amended (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among StoneMor Operating LLC, a Delaware limited
liability company (the “Operating Company”), each of the Subsidiaries of the
Operating Company (each individually a “Borrower” and collectively, the
“Borrowers”), StoneMor GP LLC, a Delaware limited liability company (the
“General Partner”), StoneMor Partners L.P., a Delaware limited liability
partnership (the “Partnership”), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender, and is entitled to the benefits of the Credit Agreement and of the other
Credit Documents. Terms not otherwise defined herein shall have the meaning
ascribed to them in the Credit Agreement. This Note is secured by the Security
Documents and is entitled to the benefits of the Collateral. As provided in the
Credit Agreement, this Note is subject to voluntary and mandatory repayment
prior to the Maturity Date for the Revolving Credit Facility, in whole or in
part, and Revolving Credit Loans may be converted from one Type into another
Type to the extent provided in the Credit Agreement.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement. All obligations of
the Borrowers hereunder (other than the Controlled Non-Profits) shall be joint
and several.

Each Borrower hereby waives the requirements of demand, presentment, protest,
notice of protest and dishonor and all other demands or notices of any kind in
connection with the delivery, acceptance, performance, default, dishonor or
enforcement of this Note.

 

C-2-1

Form of Revolving Credit Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN THE COMMONWEALTH; PROVIDED THAT THE LENDER SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

THE BORROWERS AND THE LENDER HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OF CAUSE OF ACTION ARISING UNDER THIS NOTE OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS NOTE, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT

TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS NOTE MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Notwithstanding anything to the contrary contained in this Note or the other
Credit Documents, each Controlled Non-Profit shall be liable only for that
portion of the Obligations evidenced by (i) any Loan or other extension of
credit made to, or for the benefit of, such entity under any other Credit
Documents, (ii) any loan, advance or other distribution to such entity of
proceeds of any Loan or other extension of credit made to other Borrower
hereunder, and (iii) its proportionate share of all Loans and other extensions
of credit made hereunder to fund any administrative or other management related
fees, costs and expenses of the General Partner, the Partnership, the Operating
Company or any Borrower providing such services to such Controlled Non-Profits
pursuant to a Cemetery Management Agreement; and the Collateral of such
Controlled Non-Profit shall only secure, or be utilized to repay, such portion
of the Obligations described above.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

C-2-2

Form of Revolving Credit Note



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, each Borrower has
caused this Revolving Credit Note to be executed by its duly authorized officer
as of the day and year first written above.

 

  STONEMOR GP LLC By:  

 

  Paul Waimberg, Vice President   STONEMOR PARTNERS L.P.   By: STONEMOR GP LLC  
        its General Partner By:  

 

  Paul Waimberg, Vice President   STONEMOR OPERATING LLC By:  

 

  Paul Waimberg, Vice President

 

C-2-3

Form of Revolving Credit Note



--------------------------------------------------------------------------------

Additional Credit Parties

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Bethel Cemetery Association

Beth Israel Cemetery Association of Woodbridge, New Jersey

Birchlawn Burial Park Subsidiary, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments Subsidiary, Inc.

Chapel Hill Associates, Inc.

Chapel Hill Funeral Home, Inc.

Clover Leaf Park Cemetery Association

Columbia Memorial Park Subsidiary, Inc.

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Covenant Acquisition Subsidiary, Inc.

Covington Memorial Funeral Home, Inc.

Covington Memorial Gardens, Inc.

Crown Hill Cemetery Association

Eloise B. Kyper Funeral Home, Inc.

Forest Lawn Gardens, Inc.

Forest Lawn Memorial Chapel, Inc.

Forest Lawn Memory Gardens, Inc.

Glen Haven Memorial Park Subsidiary, Inc.

Henry Memorial Park Subsidiary, Inc.

Highland Memorial Park, Inc.

Hillside Memorial Park Association, Inc.

KIRIS Subsidiary, Inc.

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Holding Company

Legacy Estates, Inc.

Locustwood Cemetery Association

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery Subsidiary, Inc.

Modern Park Development Subsidiary, Inc.

Northlawn Memorial Gardens

Oak Hill Cemetery Subsidiary, Inc.

Ohio Cemetery Holdings, Inc.

 

By:  

 

Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

C-2-4

Form of Revolving Credit Note



--------------------------------------------------------------------------------

Osiris Holding Finance Company

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

Perpetual Gardens.Com, Inc.

PVD Acquisitions Subsidiary, Inc.

Rockbridge Memorial Gardens Subsidiary Company

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park Subsidiary, Inc.

Sierra View Memorial Park

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens Subsidiary, Inc.

Star City Memorial Sales Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Stitham Subsidiary, Incorporated

StoneMor Alabama Subsidiary, Inc.

StoneMor California, Inc.

StoneMor California Subsidiary, Inc.

StoneMor Georgia Subsidiary, Inc.

StoneMor Hawaii Subsidiary, Inc.

StoneMor North Carolina Funeral Services, Inc.

StoneMor Ohio Subsidiary, Inc.

StoneMor Tennessee Subsidiary, Inc.

StoneMor Washington, Inc.

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park Subsidiary, Inc.

Temple Hill Subsidiary Corporation

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service Subsidiary Corporation

W N C Subsidiary, Inc.

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

 

By:  

 

Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

C-2-5

Form of Revolving Credit Note



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC

Altavista Memorial Park LLC

Birchlawn Burial Park LLC

Cemetery Investments LLC

Cemetery Management Services, L.L.C.

Cemetery Management Services of Mid-Atlantic States, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

CMS West LLC

CMS West Subsidiary LLC

Columbia Memorial Park LLC

Cornerstone Family Services of West Virginia LLC

Cornerstone Funeral and Cremation Services LLC

Covenant Acquisition LLC

Glen Haven Memorial Park LLC

Henlopen Memorial Park LLC

Henlopen Memorial Park Subsidiary LLC

Henry Memorial Park LLC

Juniata Memorial Park LLC

KIRIS LLC

Lakewood/Hamilton Cemetery LLC

Lakewood Memory Gardens South LLC

Laurel Hill Memorial Park LLC

Loewen [Virginia] LLC

Lorraine Park Cemetery LLC

Modern Park Development LLC

Oak Hill Cemetery LLC

Osiris Holding of Maryland LLC

Osiris Holding of Pennsylvania LLC

Osiris Holding of Rhode Island LLC

Plymouth Warehouse Facilities LLC

PVD Acquisitions LLC

Rockbridge Memorial Gardens LLC

Rolling Green Memorial Park LLC

Rose Lawn Cemeteries LLC

Roselawn Development LLC

Russell Memorial Cemetery LLC

Shenandoah Memorial Park LLC

Southern Memorial Sales LLC

Springhill Memory Gardens LLC

Star City Memorial Sales LLC

Stitham LLC

StoneMor Alabama LLC

StoneMor Arkansas Subsidiary LLC

StoneMor Cemetery Products LLC

StoneMor Colorado LLC

 

By:  

 

Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

C-2-6

Form of Revolving Credit Note



--------------------------------------------------------------------------------

StoneMor Florida Subsidiary LLC

StoneMor Georgia LLC

StoneMor Hawaii LLC

StoneMor Hawaiian Joint Venture Group LLC

StoneMor Holding of Pennsylvania LLC

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Iowa LLC

StoneMor Iowa Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Subsidiary LLC

StoneMor Ohio LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Puerto Rico LLC

StoneMor Puerto Rico Subsidiary LLC

StoneMor South Carolina LLC

StoneMor South Carolina Subsidiary LLC

StoneMor Washington Subsidiary LLC

Sunset Memorial Gardens LLC

Sunset Memorial Park LLC

Temple Hill LLC

The Valhalla Cemetery Company LLC

Tioga County Memorial Gardens LLC

Virginia Memorial Service LLC

WNCI LLC

Wicomico Memorial Parks LLC

Woodlawn Memorial Park Subsidiary LLC

 

By:  

 

Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

C-2-7

Form of Revolving Credit Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated April 29, 2011, as amended (as amended, modified or otherwise supplemented
from time to time, the “Agreement”), the terms defined therein being used herein
as therein defined), among StoneMor Operating LLC, a Delaware limited liability
company (the “Operating Company”), each of the Subsidiaries of the Operating
Company (each individually a “Borrower” and collectively, the “Borrowers”),
StoneMor GP LLC, a Delaware limited liability company (the “General Partner”),
StoneMor Partners L.P., a Delaware limited liability partnership (the
“Partnership”, together with the General Partner and the Borrowers, each a
“Credit Party” and collectively, the “Credit Parties”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender. Unless otherwise indicated, all capitalized terms
used and not defined herein shall have the respective meanings ascribed thereto
in the Credit Agreement.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                              of the General Partner, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Credit Parties, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Credit Parties have delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Credit
Parties ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Credit Parties have delivered the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Credit Parties
ended as of the above date. Such consolidated financial statements fairly
present in all material respects the financial condition, results of operations
and cash flows of the Partnership and its Subsidiaries in accordance with GAAP
as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Credit
Parties during the accounting period covered by such financial statements.

 

D-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

3. The review described in paragraph 2 above did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
fiscal period covered by the financial statements described in paragraph 1
above[, except as set forth below].

4. The representations and warranties of the Credit Parties contained in Article
V of the Agreement and all representations and warranties of any Credit Party
that are contained in any document furnished at any time under or in connection
with the Credit Documents, are true and correct in all material respects on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate for the fiscal period covered thereby.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                            ,                     .

 

STONEMOR GP LLC By:  

 

Name:  

 

Title:  

 

 

D-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended             , 201   (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I   Section 7.11(a) – Minimum EBITDA.      A.   Consolidated EBITDA for
Measurement Period ending on above date (the “Subject Period”):    $            
    1.   Consolidated Net Income of the Partnership and its Subsidiaries for
Subject Period:    $                 2.   Consolidated interest expense of the
Partnership and its Subsidiaries for Subject Period:    $                 3.  
Provision for income taxes for Subject Period:    $                 4.  
Depreciation and amortization expenses for Subject Period:    $                
5.   Non-cash cost for Cemetery Property and real property sold for Subject
Period:    $                 6.   Any extraordinary losses for Subject Period:
   $                 7.   Losses from sales of assets other than inventory and
Cemetery Property and real property sold in the ordinary course of business for
Subject Period:    $                 8.   Other non-cash items (including,
without limitation, one-time charges associated with “cheap stock” compensation
expense) for the Subject Period:    $                 9.   Reasonable fees,
costs and expenses, without duplication, incurred in connection with (i) the
Seventh Amendment to the Existing Credit Agreement and the related amendment to
the Note Purchase Agreement (as defined in the Existing Credit Agreement), (ii)
the Eighth Amendment to the Existing Credit Agreement and Refinancing Issuance
(as defined therein), (iii) the Senior Note Refinancing (as defined in the
Existing Credit Agreement), (iv) the Agreement and the other Credit Documents,
including any future amendment, restatement, supplement or other modification of
the Agreement or any of the other Credit Documents and (v) to the extent
permitted under the Credit Agreement, the issuance of Equity Interests and debt
securities by the Partnership (it being agreed that the addback described above
shall be permitted with respect to each amendment or other transaction described
above irrespective of whether such amendment or transaction is actually
consummated):    $            

 

D-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

   

10.      Any extraordinary gains for the Subject Period:

   $                

11.      Gains from sales of assets other than inventory and Cemetery Property
and real property sold in the ordinary course of business for the Subject
Period:

   $                

12.      The amount of non-cash gains (other than as a result of deferral of
purchase price with respect to notes or installment sale contracts received in
connection with the sales of Cemetery Property) for the Subject Period:

   $                

13.      Other non-cash gains for the Subject Period:

   $                

14.      Balance Sheet Adjustments (including 14a - any changes arising as a
result of the Highland Capital Sale)

   $                

14a     Adjustment for changes arising as a result of the Highland Capital Sale

   $                

15.      Pro Forma Basis Adjustments

   $                

16.      Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 - 10 –
11 – 12 – 13 +/- 14 +14a +/- 15):

   $               B.   $52,000,000    $               C.   80% of Permitted
Acquisition Step-Up    $               D.   Minimum required: (Line I.B + I.C)
   $               E.   Excess (deficient) for covenant compliance (Line I.A.16
– I.D):    $             II   Section 7.11(b) – Minimum Consolidated Fixed
Charge Coverage Ratio.      A.   Consolidated EBITDA for Subject Period (Line
I.A.16 above):    $               B.   Cash dividends or distributions made by
the Partnership for Subject Period:    $            

 

D-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

 

C.       Consolidated Fixed Charges for Subject Period:

   $              

D.       Consolidated Fixed Charge Coverage Ratio ((Line II.A – II.B) ÷ Line
II.C):

        to 1.0      

Minimum required:

   1.15 to 1.0 (2010 to 2011); 1.20 to 1.0 (2012 and thereafter) III   Section
7.11(c) - Consolidated Leverage Ratio     

A.       Consolidated Funded Indebtedness for Subject Period:

   $              

B.       Consolidated EBITDA for Subject Period (Line I.A.16 above):

   $              

C.       Consolidated Leverage Ratio for Subject Period (Line III.A ÷ III.B):

        to 1.0      

Maximum permitted:

   3.75 to 1.0 until 12/31/10; 3.65 to 1.0 after 12/31/10 (thereafter) IV  
Section 7.11(d) – Maximum Maintenance Capital Expenditures  

A.       Capital Expenditures of the Partnership and any of its Subsidiaries for
Subject Period:

   $              

B.       Capital Expenditures of the Partnership and any of its Subsidiaries
representing amounts paid in connection with improvements which enhance (as
opposed to maintain) the value of property for Subject Period:

   $              

C.       Capital Expenditures of the Partnership and any of its Subsidiaries
representing amounts paid in connection with the purchase or construction of
mausoleums for Subject Period:

   $              

D.       Capital Expenditures of the Partnership and any of its Subsidiaries
representing amounts paid in connection with Permitted Acquisitions for Subject
Period:

   $              

E.       Maintenance Capital Expenditures for Subject Period (Line IV.A – (IV.B
+ C + D):

   $                   Maximum permitted:   

2010, 2011 - $4,600,000

2012 - $5,200,000

2013 - $5,800,000

2014, thereafter - $6,500,000

 

D-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF BORROWING BASE CERTIFICATE

[Date]

This Borrowing Base Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Second Amended and Restated Credit Agreement,
dated April 29, 2011, as amended, by and among StoneMor Operating LLC (the
“Operating Company”), its Subsidiaries, StoneMor GP LLC, StoneMor Partners L.P.,
the lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), as amended
(including all annexes, exhibits and schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Credit Agreement”).
Unless otherwise defined herein, the terms used in this Borrowing Base
Certificate have the meanings ascribed thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

I am the Chief                      Officer of the Operating Company and I
certify, in my capacity as an authorized officer of the Operating Company, the
truth, accuracy, and completeness of the following information as of the close
of business of the last day of the month of             ,         , as further
described on Annex 1 hereto:

 

I.   Calculation of Borrowing Base      A.   Calculation of Eligible Receivables
is as follows:        1.   Gross amount of Accounts Receivable of Borrowers
(other than Controlled Non-Profits) which are Eligible Receivables on their date
of invoice or origination date and continuing until thereafter collected   
$               B.   Calculation of the Borrowing Base is as follows:        1.
  Gross Eligible Receivables (Line I.A.1)    $                 2.   Ineligible
amounts (in each case, pertaining to the Eligible Receivables in Line I.B.1.):
         (a)    all collection reserves    $                   (b)    (without
duplication) all imputed interest earnings    $                   (c)    the
portion of the Eligible Receivables in Line I.B.1 that are required to be paid
into any Trust Account    $                   (d)    any unpaid sales
commissions    $                   (e)    Total of Lines I.B.2(a) through (d)   
$                 3.   Line I.B.1 minus Line I.B.2(e)    $                 4.  
Borrowing Base (80% of Line I.B.3)    $            

 

E-1

Form of Borrowing Base Certificate



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered this      day of         
20    .

 

Very truly yours, STONEMOR OPERATING LLC By:  

 

Name:   Title:   Chief                      Officer

 

E-2

Form of Borrowing Base Certificate



--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]1 Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]2 hereunder are several and not joint.]3 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Second Amended and Restated Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

2 

Select as appropriate.

3 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

F-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

1.   

Assignor[s]:                                                               

 

                                                              

2.   

Assignee[s]:                                                               

 

                                                              

   [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.    Borrowers: StoneMor Operating LLC, a Delaware limited liability company
(the “Operating Company”), and each of the Subsidiaries of the Operating Company
4.    Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement 5.    Credit Agreement: The Second Amended and
Restated Credit Agreement, dated April 29, 2011, as amended (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among the Borrowers, StoneMor GP LLC, a Delaware
limited liability company, StoneMor Partners L.P., a Delaware limited liability
partnership, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer, and Swing Line Lender 6.    Assigned
Interest:

 

Assignor[s]4

 

Assignee[s]5

 

Facility

Assigned6

 

Aggregate

Amount of

Commitment/Loans

for all Lenders7

 

Amount of

Commitment

/Loans

Assigned

 

Percentage

Assigned of

Commitment/

Loans8

      $               $                           %       $              
$                           %       $               $              
            %

 

[7.

     Trade Date:                           ]9

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 

4 

List each Assignor, as appropriate.

5 

List each Assignee, as appropriate.

6 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment” or “Acquisition Commitment”).

7 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

8 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

F-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

      Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

      Title:

Consented to and Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

 

By:  

 

  Title:

Consented to:

STONEMOR OPERATING LLC

 

By:  

 

  Title:

 

F-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

 

F-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the Commonwealth of
Pennsylvania.

 

F-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF MORTGAGE

AMENDED AND RESTATED

OPEN-END MORTGAGE, SECURITY AGREEMENT AND ASSIGNMENT OF

RENTS AND LEASES AND FIXTURE FILING (PENNSYLVANIA)

THIS IS AN OPEN-END MORTGAGE SECURING FUTURE ADVANCES

Original Open-End Mortgage, Security Agreement And Assignment Of Rents And
Leases And Fixture Filing (Pennsylvania) having an effective date of
                     and recorded in the Office of the Recorder of
                     County, Pennsylvania (the “Recorder’s Office”) in Mortgage
Book             , Page      [at Instrument No.             ], as amended by
those certain mortgage modifications dated                      and recorded in
the Recorder’s Office in Mortgage Book             , Page      [at Instrument
No.             ] (collectively, the “Existing Mortgage”)

Dated as of             , 2011, effective             , 2011

by and from

                                             ,

a                      corporation

as Mortgagor

to

BANK OF AMERICA, N.A., as COLLATERAL AGENT,

having an address at

4 Penn Center

PA7-188-11-01

1600 J.F.K. Boulevard

Philadelphia, PA 19103,

Attention: Kenneth G. Wood

as Mortgagee

 

 

This instrument prepared by

and after recording, return to:

Reed Smith LLP

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention: Steven M. Regan, Esq.

                              Cemetery,                              County, PA



--------------------------------------------------------------------------------

AMENDED AND RESTATED

OPEN-END MORTGAGE, SECURITY AGREEMENT AND ASSIGNMENT OF

RENTS AND LEASES AND FIXTURE FILING (PENNSYLVANIA)

THIS AMENDED AND RESTATED OPEN-END MORTGAGE, SECURITY AGREEMENT AND ASSIGNMENT
OF RENTS AND LEASES AND FIXTURE FILING (PENNSYLVANIA) (this “Mortgage”) is dated
            , 2011, effective             , 2011 by and from
                            , a                              corporation
(“Mortgagor”), whose address is c/o Stonemor Operating LLC, 311 Veterans
Highway, Suite B, Levittown, Pennsylvania 19056, to BANK OF AMERICA, N. A., a
national association, as Collateral Agent (in such capacity, “Collateral Agent”)
for the Secured Parties (defined below) and all successor Collateral Agents and
assigns (Collateral Agent and all successor Collateral Agents, and assigns,
“Mortgagee”), having an address at 4 Penn Center, PA7-188-11-01, 1600 J.F.K.
Boulevard, Philadelphia, Pennsylvania 19103.

RECITALS

A. StoneMor GP LLC, a Delaware limited liability company (the “General
Partner”), is the general partner of StoneMor Partners L.P., a Delaware limited
partnership (the “Partnership”), which in turn is the sole owner of StoneMor
Operating LLC, a Delaware limited liability company (the “Operating Company”;
the subsidiaries of the Operating Company party to the Credit Agreement (as
defined below), together with the Operating Company, each individually a
“Borrower” and collectively, the “Borrowers”). The General Partner, the
Partnership, the Operating Company and the other Borrowers own, manage and/or
operate a group of cemeteries and funeral homes in the United States. Mortgagor
is a subsidiary of the Operating Company, a Borrower, and the record owner of
the Land (as hereinafter defined) described on Exhibit A attached hereto and
made a part hereof.

B. The General Partner, the Partnership, the Operating Company and the Borrowers
(each a “Credit Party”, and collectively, the “Credit Parties”), various
financial institutions from time to time party thereto (the “Lenders”), and BANK
OF AMERICA, N.A., in its capacity as Collateral Agent and as Swing Line Lender
and the L/C Issuer, together with the Lenders, the “Lender Creditors”), have
entered into a Second Amended and Restated Credit Agreement, dated             ,
2011, providing for the making of revolving credit loans (“Revolving Credit
Loans”), swing line loans (“Swing Line Loans”) and acquisition loans
(“Acquisition Loans”) to the Borrowers and the issuance of, and participation
in, standby letters of credit (“Letters of Credit”) for the account of the
Borrowers as contemplated therein (as used herein, the term “Credit Agreement”
means the Credit Agreement described above in this paragraph, as it may be
amended, restated, modified, extended, renewed, replaced, supplemented,
restructured and/or refinanced from time to time).

C. The Borrowers may at any time and from time to time enter into one or more
Secured Hedge Agreements with any Hedge Bank or one or more Secured Cash
Management Agreements with any Cash Management Bank, and, together with the
Credit Agreement and the other Credit Documents, the “Secured Obligation
Agreements”) (the Collateral Agent, the Lender Creditors, the Hedge Banks, Cash
Management Banks and each co-agent or sub-agent appointed by the Collateral
Agent are herein called, the “Secured Parties”).



--------------------------------------------------------------------------------

D. Pursuant to the Credit Agreement, the General Partner and the Partnership
(and each Borrower as to each other Borrower’s Secured Obligations), have
unconditionally guaranteed the Secured Obligations (the guaranty of each such
Credit Party is referred to herein as such Credit Party’s “Credit Party
Guaranty”).

E. Mortgagor executed and delivered to Mortgagee the Existing Mortgage (as
defined below) as a condition precedent to (a) the making of Revolving Credit
Loans, Acquisition Loans and Swing Line Loans to the Borrowers and the issuance
of, and participation in, Letters of Credit for the account of the Borrowers
under the Existing Credit Agreement, and (b) one or more Lenders or any
affiliate thereof (each such Lender, affiliate or financial institution, even if
the respective Lender subsequently ceases to be a Lender under the Credit
Agreement for any reason, together with such Lender’s, affiliate’s or other
financial institutions’ successors and assigns, if any) entering into one or
more swap contracts. It is a condition precedent to (x) amending and/or
restating the Revolving Credit Loan, Acquisition Loans and Swing Line Loans
pursuant to the Credit Agreement, (y) the continued making of Revolving Credit
Loans, Acquisition Loans and Swing Line Loans to the Borrowers and the continued
issuance of, and participation in, Letters of Credit for the account of the
Borrowers under the Credit Agreement, and (z) the Secured Parties entering into
Secured Hedge Agreements and/or Secured Cash Management Agreements, that
Mortgagor shall have executed and delivered to Mortgagee this Mortgage, which
amends and restates the Existing Mortgage.

F. The Mortgagor, as a Subsidiary of the Operating Company and a Borrower, will
obtain benefits from the incurrence of Revolving Credit Loans, Acquisition Loans
and Swing Line Loans by, and the issuance of Letters of Credit for the account
of, the Borrowers under the Credit Agreement, and the entering into and
maintaining of Secured Hedge Agreements and Secured Cash Management Agreements,
and, accordingly, the Mortgagor desires to execute this Mortgage to satisfy the
condition precedent described in the preceding paragraph.

ARTICLE II.

DEFINITIONS; AMOUNT SECURED

2.01 Definitions. Unless otherwise defined herein, all capitalized terms used
herein and defined in the Security Agreement, the Credit Agreement or the UCC
(each as defined herein) shall be used herein as therein defined. Reference to
singular terms shall include the plural and vice versa. The following
capitalized terms used herein shall have the definitions specified below:

(i) “Mortgaged Property” means all of Mortgagor’s right, title and interest in
and to all of the following described property:

(1) the real property more particularly described in Exhibit A attached hereto
and incorporated herein by this reference, together with any greater or
additional estate therein as hereafter may be acquired by Mortgagor
(collectively, the “Land”);

 

-2-



--------------------------------------------------------------------------------

(2) all improvements now owned or hereafter acquired by Mortgagor, now or at any
time situated, placed or constructed upon the Land (collectively, the
“Improvements”);

(3) all estates, rights, tenements, hereditaments, privileges, easements and
appurtenances of any kind benefiting the Property; all means of access to and
from the Property, whether public or private; all water, oil, gas and mineral
rights; all rights of Mortgagor under any covenants applicable to the Property;
all right, title and interest of Mortgagor, now owned or hereafter acquired, in
and to any land lying within the right-of-way of any street, opened or proposed,
adjoining the Land, and any and all sidewalks, alleys and strips and gores of
land adjacent to or used in connection with the Land, and all other claims or
demands of Mortgagor, either at law or in equity, in possession or expectancy
of, in or to the Property (collectively the “Appurtenant Rights”). Mortgagor’s
right, title and interest in and to each distinct parcel or sets of parcels of
Land together with the Improvements located thereon and the Appurtenant Rights
thereto is herein called a “Property,” and all such properties are herein
collectively called the “Properties”);

(4) all Goods including, without limitation, Fixtures, Equipment, Inventory and
Accessions delivered on site to any Property during the course of or in
connection with the construction, reconstruction or remodeling of, any Property
from time to time during the term hereof and all Chattel Paper (including all
Tangible Chattel Paper and all Electronic Chattel Paper) with respect to such
Goods;

(5) all Goods, including, without limitation, Fixtures, Equipment, Inventory and
Accessions attached to, situate or installed in or upon, or used in the use,
operation or maintenance of the Property or the business conducted by Mortgagor
thereon, now owned or hereafter acquired by Mortgagor and all Chattel Paper
(including all Tangible Chattel Paper and all Electronic Chattel Paper) with
respect to such Goods;

(6) all As-Extracted Collateral and Timber-to-be-Cut;

(7) all Patents, Copyrights and Marks, together with the registrations and right
to all renewals thereof, and the goodwill of the business of Mortgagor
symbolized by the Marks;

(8) all Documents, Instruments, Investment Property, Commercial Tort Claims and
Letter-of-Credit Rights (whether or not such letter of credit is evidenced by a
writing);

(9) all Permits for the use, occupancy or operation of the Property;

(10) all Deposit Accounts and all other demand, deposit, time, savings, cash
management, passbook and similar accounts maintained by the Mortgagor with any
Person and all monies, securities, Instruments and other investments deposited
or required to be deposited in respect to any of the foregoing with respect to
the Mortgaged Property and all reserves, escrows or impounds required under the
Secured Obligation Agreements;

 

-3-



--------------------------------------------------------------------------------

(11) all leases (including oil and gas leases), licenses, concessions, occupancy
agreements or other agreements (written or oral, now or at any time in effect)
which grant to any Person a possessory interest in, or the right to use, all or
any part of any Property, together with all related security and other deposits,
bonuses or royalties (collectively, the “Leases”);

(12) all of the rents, revenues, royalties, bonuses, income, proceeds, profits,
security and other types of deposits, and other benefits paid or payable by
parties to the Leases for using, leasing, licensing, possessing, operating from,
residing in, selling or otherwise enjoying all or any part of any Property
(collectively, the “Rents”);

(13) all other agreements, such as construction contracts, architects’
agreements, engineers’ contracts, utility contracts, maintenance agreements,
management agreements, service contracts, listing agreements, guaranties,
warranties, permits, licenses, certificates and entitlements in any way relating
to the construction, use, occupancy, operation, maintenance, enjoyment or
ownership of all or any part of any Property (collectively, the “Property
Agreements”);

(14) each and every Receivable, all General Intangibles, all Contracts, together
with all Contract Rights arising thereunder, relating to the use, construction,
repair, occupancy, leasing, sale or operation of all or any part of any
Property;

(15) all property tax refunds (the “Tax Refunds”);

(16) all insurance policies and all payments, proceeds, settlements or other
compensation heretofore or hereafter made, including any interest thereon, and
the right to receive the same, from any and all insurance policies covering all
or any part of any Property or any of the Mortgaged Property described above
(the “Insurance”);

(17) all of Mortgagor’s right, title and interest in and to any awards, damages,
remunerations, reimbursements, settlements or compensation hereafter to be made
by any governmental authority pertaining to any Land, Improvements, Fixtures or
other Mortgaged Property described above (the “Condemnation Awards”);

(18) all books and records evidencing or relating to the foregoing including,
without limitation, billing records of every kind and description, customer,
client and vendor lists, all writings, plans, specifications and schematics, all
engineering drawings, goodwill, licenses, all recorded data of any kind or
nature, regardless of the medium of recording, all data storage and processing
media, all Software and related material including, without limitation, all
Software licensing rights (and all intellectual property rights therein and all
other proprietary information of Mortgagor including, without limitation, Domain
Names and Trade Secret Rights), computer tapes, cards, disks and printouts and
including any of the foregoing which are in the possession of any affiliate of
Mortgagor or property manager;

(19) all Supporting Obligations; and

 

-4-



--------------------------------------------------------------------------------

(20) all Proceeds and products of any and all of the foregoing described
property.

Notwithstanding anything to the contrary herein, no part of the Mortgaged
Property shall include any items which would at such time constitute Excluded
Collateral (as defined in the Security Agreement).

(ii) “Permitted Encumbrances” means (i) those liens, encumbrances and other
matters affecting title to the Mortgaged Property and found reasonably
acceptable by the Collateral Agent, (ii) as to the Mortgaged Property at any
time, such easements, encroachments, covenants, conditions, restrictions, rights
of way, minor defects, irregularities or encumbrances on title which could not
reasonably be expected to materially impair the Mortgaged Property for the
purpose for which it is held by the mortgagor thereof, or the lien held by the
Collateral Agent, (iii) zoning and other municipal ordinances which are not
violated in any material respect by the existing improvements and the present
use made by the mortgagor thereof of the premises, (iv) general real estate
taxes and assessments not yet due and payable, (v) to the extent applicable to
personal property constituting part of the Mortgaged Property, Permitted Liens,
and (vi) such other similar items as the Collateral Agent may consent to (such
consent not to be unreasonably withheld).

(iii) “Secured Obligations” means: (a) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities
(including, without limitation, indemnities, fees and interest thereon and all
interest that accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of any Credit Party at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such case, proceeding or other action) of each Borrower owing to any Secured
Party, now existing or hereafter incurred under, arising out of or in connection
with any Credit Document, Secured Cash Management Agreement or Secured Hedge
Agreement (including, in the case of each Borrower that is a Guarantor, any such
obligations, liabilities and indebtedness of such Borrower as a Guarantor), and
the due performance and compliance by each Borrower with the terms, conditions
and agreements of each such Credit Document; (b) any and all sums advanced by
the Collateral Agent in order to preserve the Collateral or preserve its
security interest in the Collateral; (c) in the event of any proceeding for the
collection or enforcement of any indebtedness, obligations, or liabilities of
any Borrower referred to in clauses (a) or (b), the reasonable expenses of
re-taking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the Collateral, or of any exercise by the Collateral Agent of
its rights hereunder, together with reasonable attorneys’ fees and court costs;
(d) all amounts paid by any Indemnitee as to which such Indemnitee has the right
to reimbursement under Section 7.1 of this Mortgage or Section 9.1 of the
Security Agreement; and (e) all obligations and amounts owing to any Secured
Party or any of its affiliates pursuant to any of the Secured Obligation
Agreements in its capacity as such. It is acknowledged and agreed that the
“Secured Obligations” shall include extensions of credit of the types described
above, whether outstanding on the date hereof or extended from time to time
after the date of this Mortgage.

 

-5-



--------------------------------------------------------------------------------

(iv) “Security Agreement” means that certain Amended and Restated Security
Agreement dated the Effective Date among the Credit Parties, as debtors, and the
Collateral Agent, as secured party, delivered pursuant to each of the Secured
Obligation Agreements, as amended, modified, restated and/or supplemented from
time to time in accordance with the terms thereof.

(v) “UCC” means the Uniform Commercial Code of the jurisdiction in which the
Mortgaged Property is located.

THIS MORTGAGE SECURES ALL EXISTING AND FUTURE ADVANCES OF THE SECURED
OBLIGATIONS UNDER THE CREDIT AGREEMENT AND ALL ACCRUED INTEREST AND OTHER
INDEBTEDNESS AS DESCRIBED IN 42 PA. C.S.A. §8143 (the “Act”) UP TO A MAXIMUM
PRINCIPAL AMOUNT OF                              DOLLARS ($        ) UNTIL ALL
OF THE SECURED OBLIGATIONS ARE PAID IN FULL, ALL OF WHICH SHALL BE ENTITLED TO
THE LIEN PRIORITY AND BENEFITS OF AN OPEN-END MORTGAGE UNDER THE ACT.

ARTICLE III.

GRANT

3.01 Grant. To secure the full and timely payment and performance of the Secured
Obligations, Mortgagor MORTGAGES, GRANTS, BARGAINS, ASSIGNS, SELLS and CONVEYS
to Mortgagee, the Mortgaged Property, subject, however, to the Permitted
Encumbrances, TO HAVE AND TO HOLD the Mortgaged Property to Mortgagee, and,
subject to the Permitted Encumbrances, Mortgagor does hereby bind itself, its
successors and assigns to WARRANT AND FOREVER DEFEND the title to the Mortgaged
Property unto Mortgagee.

ARTICLE IV.

WARRANTIES, REPRESENTATIONS AND COVENANTS

Mortgagor warrants, represents and covenants to Mortgagee as follows:

4.01 Title to Mortgaged Property and Lien of this Instrument. Mortgagor owns the
Mortgaged Property free and clear of any liens, claims or interests, except the
Permitted Encumbrances and this Mortgage. This Mortgage creates a valid,
enforceable first priority lien and security interest against the Mortgaged
Property, subject only to the Permitted Encumbrances.

4.02 First Lien Status. Mortgagor shall preserve and protect the first lien and
security interest status of this Mortgage and the other Secured Obligation
Agreements, subject only to the Permitted Encumbrances. If any lien or security
interest (other than the Permitted Encumbrances or this Mortgage) is asserted
against the Mortgaged Property, Mortgagor shall promptly, and at its expense,
(a) give Mortgagee a detailed written notice of such lien or security interest
(including origin, amount and other terms), and (b) pay the underlying claim in
full or take such other action so as to cause such lien to be released.

 

-6-



--------------------------------------------------------------------------------

4.03 Payment and Performance. Mortgagor shall pay in full and perform the
Secured Obligations as and when due and/or required to be performed.

4.04 Replacement of Fixtures. Mortgagor shall not, without the prior written
consent of Mortgagee or as otherwise permitted by the Secured Obligation
Agreements, permit any of the Fixtures to be removed at any time from the Land
or Improvements, unless the removed item is removed temporarily for maintenance
and repair or, if removed permanently, is obsolete and, if necessary in
Mortgagor’s opinion, using reasonable business judgment, is replaced by an
article of equal or better suitability and value, owned by Mortgagor subject to
the liens and security interests of this Mortgage and the other Secured
Obligation Agreements, and free and clear of any other lien or security interest
except Permitted Encumbrances or as may be first approved in writing by
Mortgagee.

4.05 Inspection. (a) Mortgagor shall, in accordance with the Secured Obligation
Agreements, permit Mortgagee and its respective agents, representatives and
employees to visit and inspect the Mortgaged Property, including all financial
and accounting records of Mortgagor located thereon, and to make copies and take
extracts therefrom, all upon reasonable advance notice and at such reasonable
times during normal business hours and as often as may be reasonably requested.

(b) At the written request of Mortgagee, which request shall specify in
reasonable detail the basis therefor, at any time and from time to time, the
Partnership and the Operating Company will provide, at their sole cost and
expense, a Phase I environmental site assessment report (and any additional
reports required thereby) concerning the Property or any other property now or
hereafter owned or operated by Mortgagor, prepared by an environmental
consulting firm approved by Mortgagee and estimating the range of the potential
costs of any removal, remedial or other corrective action in connection with any
such matter; provided that in no event shall such request be made unless a
Default or Event of Default has occurred and is continuing. If Mortgagor fails
to provide the same within 60 days after such request was made, the Mortgagee
may order the same, and the Mortgagor shall grants and hereby does grant, to
Mortgagee and the Secured Parties and their agents access to the Property and
specifically grant Mortgagee and the Secured Parties and their agents an
irrevocable non-exclusive license, subject to the right of tenants, to undertake
such an assessment, all at the expense of the Mortgagor and the other Credit
Parties.

4.06 Other Covenants. All of the covenants of Borrower in the other Secured
Obligation Agreements are incorporated herein by reference and, together with
covenants in this Article 3, shall be covenants running with the Land.

4.07 No Transfer. Mortgagor will abstain from, and will not cause or permit, any
transfer of the Mortgaged Property or any portion thereof, whether voluntarily,
involuntary, by operation of law, or otherwise, nor shall Mortgagor enter into
any agreement or transaction to transfer, or accomplish in form or substance a
transfer, of the Mortgaged Property except as expressly permitted by the
relevant provisions of each of the Secured Obligation Agreements.

 

-7-



--------------------------------------------------------------------------------

4.08 Condemnation Awards and Insurance Proceeds.

(i) Condemnation Awards. Mortgagor authorizes Mortgagee to collect and receive
all Condemnation Awards and to give proper receipts and acquittances therefor,
subject to the terms of the Credit Agreement.

(ii) Insurance Proceeds. Mortgagor authorizes Mortgagee to collect and receive
the proceeds of any insurance policies insuring against loss or damage to the
Mortgaged Property and authorizes and directs the issuer of each of such
insurance policies to make payment for all such losses directly to Mortgagee,
instead of to Mortgagor and Mortgagee jointly, except to the extent provided
otherwise in the Credit Agreement.

ARTICLE V.

DEFAULT AND FORECLOSURE

5.01 Events of Default. The occurrence of any one or more of the following
events shall, at the election of Mortgagee, constitute an Event of Default under
this Mortgage:

(i) any “Event of Default” as defined in any Secured Obligation Agreement;

(b) Any representation, warranty or statement made by Mortgagor herein or in any
statement or certificate delivered pursuant hereto or thereto shall prove to be
untrue in any material respect on the date as of which made or deemed made;

(c) Mortgagor shall default in the due performance or observance by it of any
term, covenant or agreement contained in this Mortgage, (other than those
referred to in subsection (b) and (d) of this Section 4.1), and such default
shall continue unremedied for a period of thirty (30) days (or in the case of a
default under Section 3.6 hereof, such default continues unremedied beyond any
applicable grace or cure period in the Secured Obligation Agreements); or

(d) Mortgagor shall default in the due performance or observance by it of any
term, covenant or agreement contained in Sections 6.2 and 8.3 hereof and Article
3 (except Section 3.6 defaults which are governed by subsection (c) of this
Section 4.1) and Article 7 hereof.

Section 4.2 Remedies. Upon the occurrence and during the continuance of any
Event of Default, Mortgagee may, at Mortgagee’s election, exercise any or all of
the following rights, remedies and recourses:

(a) Acceleration. Accelerate and demand payment on the Secured Obligations
(unless such obligations have automatically become immediately due and payable),
without further notice, presentment, protest, notice of intent to accelerate,
notice of acceleration, demand or action of any nature whatsoever (each of which
hereby is expressly waived by Mortgagor).

(ii) Execution. Obtain judgments on or for the Secured Obligations, together
with interest on such judgments, until payment in full is received by Mortgagee
and Mortgagee shall have the right to obtain execution upon the Mortgaged
Property on account of such judgment.

 

-8-



--------------------------------------------------------------------------------

(iii) Entry on Mortgaged Property. Enter the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto or located thereon. If Mortgagor remains in possession of the Mortgaged
Property after an Event of Default has occurred and while it is continuing, and
without Mortgagee’s prior written consent, Mortgagee may invoke any legal
remedies to dispossess Mortgagor.

(iv) Operation of Mortgaged Property. Subject to applicable law, hold, lease,
develop, manage, operate or otherwise use the Mortgaged Property upon such terms
and conditions as Mortgagee may deem reasonable under the circumstances (making
such repairs, alterations, additions and improvements and taking other actions,
from time to time, as Mortgagee deems necessary or desirable), and apply all
Rents and other amounts collected by Mortgagee in connection therewith in
accordance with the provisions of Section 4.8.

(v) Foreclosure and Sale. Institute proceedings for the complete foreclosure of
this Mortgage, in which case the Mortgaged Property may be sold, subject to
applicable law, for cash or credit in one or more parcels. With respect to any
notices required or permitted under the UCC, Mortgagor agrees that ten
(10) days’ prior written notice shall be deemed commercially reasonable. At any
such sale by virtue of any judicial proceedings or any other legal right, remedy
or recourse, the title to and right of possession of any such property shall
pass to the purchaser thereof, and to the fullest extent permitted by law,
Mortgagor shall be completely and irrevocable divested of all of its right,
title, interest, claim, equity, equity of redemption, and demand whatsoever,
either at law or in equity, in and to the property sold and such sale shall be a
perpetual bar both at law and in equity against Mortgagor, and against all other
Persons claiming or to claim the property sold or any part thereof, by, through
or under Mortgagor, subject to all applicable statutory rights of redemption
under applicable law. Mortgagee may be a purchaser at such sale and if Mortgagee
is the highest bidder, Mortgagee may credit the portion of the purchase price
that would be distributed to Mortgagee against the Secured Obligations in lieu
of paying cash. In the event this Mortgage is foreclosed by judicial action,
appraisement of the Mortgaged Property is waived

(vi) Remedies; Repossession. Following the occurrence and during the continuance
of an Event of Default, Mortgagee shall have the right to take possession of any
portion of the Mortgaged Property constituting Goods, Fixtures or other personal
property subject to the UCC, and any records pertaining thereto. Mortgagee shall
have the right to use, operate, manage, lease or otherwise control such
Mortgaged Property in any lawful manner and, in its sole discretion but without
any obligation to do so, insure, maintain, repair, renovate, alter or remove
such Mortgaged Property and to use, in connection with any assembly, use or
disposition of such Mortgaged Property any Patents, Copyrights, and Marks, trade
name, trade style, brand, or technical process used or utilized by Mortgagor. In
addition, upon ten (10) calendar days’ prior written notice to Mortgagor (which
Mortgagor hereby acknowledges to be sufficient and commercially reasonable),
Mortgagee shall have the right, subject to applicable law, to sell, lease or
otherwise dispose of all or any of such Mortgaged Property at any time and from
time to time at any public or private sale, with or without advertisement
thereof, with the right of Mortgagee or its nominee to become purchaser at any
sale (unless prohibited by statute) free from any equity of redemption and from
all other claims, and after deducting all expenses incurred by Mortgagee for
maintaining or selling such Mortgaged Property, including reasonable
out-of-pocket costs and all attorneys’ fees, legal or other reasonable
out-of-pocket expenses incurred by Mortgagee for collection, sale and delivery,
apply the remaining proceeds of any sale to pay (or hold as a reserve against)
the Secured Obligations in accordance with Section 4.8 below, and exercise all
other rights and remedies of a secured party under the UCC or any other
applicable law.

 

-9-



--------------------------------------------------------------------------------

(vii) Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to
Mortgagor or regard to the adequacy of the Mortgaged Property as security for
the payment and performance of the Secured Obligations, the appointment of a
receiver of the Mortgaged Property, and Mortgagor irrevocably consents to such
appointment. Any such receiver shall have all the usual powers and duties of
receivers in similar cases, including the full power to rent, maintain and
otherwise operate the Mortgaged Property upon such terms as may be approved by
the court, and shall apply such Rents in accordance with the provisions of
Section 4.8.

(viii) Other. Exercise all other rights, remedies and recourses granted under
the Secured Obligation Agreements or otherwise available at law or in equity.

Section 4.3 Separate Sales. Subject to applicable law, the Mortgaged Property
may be sold in one or more parcels and in such manner and order as Mortgagee in
its sole discretion may elect; the right of sale arising out of any Event of
Default shall not be exhausted by any one or more sales.

Section 4.4 Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee and the
Secured Parties shall have all rights, remedies and recourses granted in the
Secured Obligation Agreements and available at law or equity (including the
UCC), which rights (a) shall be cumulated and concurrent, (b) may be pursued
separately, successively or concurrently against Mortgagor or others obligated
under the Secured Obligation Agreements, or against the Mortgaged Property, or
against any one or more of them, at the sole discretion of Mortgagee or the
Secured Parties, (c) may be exercised as often as occasion therefor shall arise,
and the exercise or failure to exercise any of them shall not be construed as a
waiver or release thereof or of any other right, remedy or recourse, and (d) are
intended to be, and shall be, nonexclusive. No action by Mortgagee or any
Secured Party in the enforcement of any rights, remedies or recourses under the
Secured Obligation Agreements or otherwise at law or equity shall be deemed to
cure any Event of Default.

Section 4.5 Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Secured Obligation Agreements or their status as
a first priority lien and security interest in and to the Mortgaged Property,
subject only to Permitted Encumbrances. For payment of the Secured Obligations,
Mortgagee may resort to any other security therefor granted by Mortgagor or any
other Borrower in such order and manner as Mortgagee may elect.

 

-10-



--------------------------------------------------------------------------------

Section 4.6 Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or law or
judicial decision exempting the Mortgaged Property from attachment, levy or sale
on execution or providing for any stay of execution, exemption from civil
process, redemption or extension of time for payment, (b) all notices of any
Event of Default or of Mortgagee’s election to exercise or the actual exercise
of any right, remedy or recourse provided for under any Secured Obligation
Agreement, (except as set forth therein) and (c) any right to a marshalling of
assets or a sale in inverse order of alienation.

Section 4.7 Discontinuance of Proceeding. If Mortgagee or any Secured Party
shall have proceeded to invoke any right, remedy or recourse permitted under any
Secured Obligation Agreement and shall thereafter elect to discontinue or
abandon it for any reason, Mortgagee or such Secured Party shall have the
unqualified right to do so and, in such an event, Mortgagor and Mortgagee or the
Secured Party shall be restored to their former positions with respect to the
Secured Obligations, the Secured Obligation Agreements, the Mortgaged Property
and otherwise, and the rights, remedies, recourses and powers of Mortgagee or
the Secured Parties shall continue as if the right, remedy or recourse had never
been invoked, but no such discontinuance or abandonment shall waive any Event of
Default which may then exist or the right of Mortgagee or the Secured Parties
thereafter to exercise any right, remedy or recourse under the Secured
Obligation Agreements for such Event of Default.

Section 4.8 Application of Proceeds. (a) All moneys collected by the Mortgagee
upon any sale or other disposition of the Mortgaged Property pursuant to the
terms of this Mortgage, together with all other moneys received by the Mortgagee
hereunder, shall be applied to the payment of the Secured Obligations in the
manner provided in the Credit Agreement.

(b) It is understood and agreed that the Mortgagor shall remain jointly and
severally liable to the extent of any deficiency between the amount of proceeds
of the Mortgaged Property hereunder and the aggregate amount of the Secured
Obligations.

Section 4.9 Occupancy After Foreclosure. Any sale of the Mortgaged Property or
any part thereof in accordance with Section 4.2(e) will divest all right, title
and interest of Mortgagor in and to the property sold. Subject to applicable
law, any purchaser at a foreclosure sale will receive immediate possession of
the property purchased. If Mortgagor retains possession of such property or any
part thereof subsequent to such sale, Mortgagor will be considered a tenant at
sufferance of the purchaser, and will, if Mortgagor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.

Section 4.10 Additional Advances and Disbursements; Costs of Enforcement.

(a) If any Event of Default exists, Mortgagee and each of the Secured Parties
shall have the right, but not the obligation, to cure such Event of Default in
the name and on behalf of Mortgagor. All sums advanced and reasonable expenses
incurred at any time by Mortgagee or any Secured Party under this Section 4.10,
or otherwise under this Mortgage or any of the other Secured Obligation
Agreements or applicable law, shall bear interest from the date that such sum is
advanced or expense incurred, to and including the date of reimbursement,
computed at the highest rate at which interest is then computed on the Secured
Obligations, and all such sums, together with interest thereon, shall be secured
by this Mortgage.

 

-11-



--------------------------------------------------------------------------------

(b) Mortgagor shall pay all reasonable expenses (including reasonable attorneys’
fees and expenses) of or incidental to the perfection and enforcement of this
Mortgage and the other Secured Obligation Agreements, or the enforcement,
compromise or settlement of the Secured Obligations or any claim under this
Mortgage and the other Secured Obligation Agreements, and for the curing
thereof, or for defending or asserting the rights and claims of Mortgagee or the
Secured Parties in respect thereof, by litigation or otherwise.

Section 4.11 No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article 4, the assignment of the Rents and Leases under
Article 5, the security interests under Article 6, nor any other remedies
afforded to Mortgagee or the Secured Parties under the Secured Obligation
Agreements, at law or in equity shall cause Mortgagee or any Secured Party to be
deemed or construed to be a mortgagee in possession of the Mortgaged Property,
to obligate Mortgagee or any Secured Party to lease the Mortgaged Property or
attempt to do so, or to take any action, incur any expense, or perform or
discharge any obligation, duty or liability whatsoever under any of the Leases
or otherwise.

ARTICLE 5

ASSIGNMENT OF RENTS AND LEASES

Section 5.1 Assignment. In furtherance of and in addition to the assignment made
by Mortgagor in Section 2.1 of this Mortgage, Mortgagor hereby absolutely and
unconditionally assigns, sells, transfers and conveys to Mortgagee, all of its
right, title and interest in and to all Leases, whether now existing or
hereafter entered into, and all of its right, title and interest in and to all
Rents. This assignment is an absolute assignment and not an assignment for
additional security only. Mortgagor shall have a revocable license from
Mortgagee to exercise all rights extended to the landlord under the Leases,
including the right to receive and collect all Rents and to hold the Rents in
trust for use in the payment and performance of the Secured Obligations and to
otherwise use the same. The foregoing license is granted subject to the
conditional limitation that no Event of Default shall have occurred and be
continuing. Upon the occurrence and during the continuance of an Event of
Default, whether or not legal proceedings have commenced, and without regard to
waste, adequacy of security for the Secured Obligations or solvency of
Mortgagor, the license herein granted shall automatically expire and terminate
without notice by Mortgagee (any such notice being hereby expressly waived by
Mortgagor).

Section 5.2 Perfection Upon Recordation. Mortgagor acknowledges that Mortgagee
has taken all reasonable actions necessary to obtain, and that upon recordation
of this Mortgage Mortgagee shall have, to the extent permitted under applicable
law, a valid and fully perfected, first priority, present assignment of the
Rents arising out of the Leases and all security for such Leases. Mortgagor
acknowledges and agrees that, upon recordation of this Mortgage, Mortgagee’s
interest in the Rents shall be deemed to be fully perfected, “choate” and
enforced as to Mortgagor and all third parties, including, without limitation,
any subsequently appointed trustee in any case under Title 11 of the United
States Code entitled “Bankruptcy,” as now or hereafter in effect, or any
successor thereto (the “Bankruptcy Code”), without the necessity of commencing a
foreclosure action with respect to this Mortgage, making formal demand for the
Rents, obtaining the appointment of a receiver or taking any other affirmative
action.

 

-12-



--------------------------------------------------------------------------------

Section 5.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Mortgagor and Mortgagee agree that
(a) this Mortgage shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Mortgage extends to property of Mortgagor acquired before the commencement of a
case in bankruptcy and to all amounts paid as Rents and (c) such security
interest shall extend to all Rents acquired by the estate after the commencement
of any case in bankruptcy.

Section 5.4 No Merger of Estates. So long as any part of the Secured Obligations
remain unpaid and undischarged, the fee and leasehold estates to the Mortgaged
Property shall not merge, but shall remain separate and distinct,
notwithstanding the union of such estates either in Mortgagor, Mortgagee, any
tenant or any third party by purchase or otherwise.

ARTICLE 6

SECURITY AGREEMENT

Section 6.1 Security Interest. This Mortgage constitutes a “security agreement”
on personal property within the meaning of the UCC and other applicable law and
with respect to the Goods, Fixtures, Equipment, Inventory, Deposit Accounts,
Leases, Rents, Property Agreements, Tax Refunds, Proceeds, Insurance,
Condemnation Awards and all other Mortgaged Property described in Section 1.1(a)
of this Mortgage. To this end, Mortgagor grants to Mortgagee, a first priority
security interest in the Goods, Fixtures, Equipment, Inventory, Deposit
Accounts, Leases, Rents, Property Agreements, Tax Refunds, Proceeds, Insurance,
Condemnation Awards and all other Mortgaged Property which is personal property,
subject only to Permitted Encumbrances, to secure the payment and performance of
the Secured Obligations, and agrees that Mortgagee shall have all the rights and
remedies of a secured party under the UCC with respect to such property. Any
notice of sale, disposition or other intended action by Mortgagee with respect
to the Goods, Fixtures, Equipment, Inventory, Deposit Accounts, Leases, Rents,
Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards, or
any of the other Mortgaged Property described in Section 1.1(a) of this
Mortgage, sent to Mortgagor at least ten (10) days prior to any action under the
UCC shall constitute reasonable notice to Mortgagor.

Section 6.2 Financing Statements. Mortgagor agrees to cooperate and join, at its
expense, with Mortgagee in taking such steps as are necessary under the UCC to
perfect or continue the perfected status of the security interest granted
hereunder, including without limitation, the execution and delivery of financing
statements, amendments thereto, and continuation statements. Mortgagee may, at
any time and from time to time, file financing statements, continuation
statements, and amendments thereto that describe the Mortgaged Property and
which contain any other information required by the UCC for the sufficiency or
filing office acceptance of any financing statement, continuation statement or
amendment, including whether Mortgagor is an organization, the type of
organization and any organization identification number issued to Mortgagor. For
so long as Secured Obligations remain outstanding under the Notes, Mortgagor
irrevocably appoints Mortgagee attorney-in-fact for Mortgagor to execute,
deliver and file such financing statements, continuation statements and
amendments.

 

-13-



--------------------------------------------------------------------------------

Section 6.3 Fixture Filing. This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures. Information concerning the security interest herein
granted may be obtained at the addresses of Debtor (Mortgagor) and Secured Party
(Mortgagee) as set forth in the first paragraph of this Mortgage.

ARTICLE 7

INDEMNITY

Section 7.1 Indemnity. (a) Mortgagor agrees to indemnify, reimburse and hold the
Mortgagee, each other Secured Party and their respective successors, permitted
assigns, employees, agents and servants (hereinafter in this Section 7.1
referred to individually as an “Indemnitee,” and, collectively, as
“Indemnitees”) harmless from any and all liabilities, obligations, losses,
damages, injuries, penalties, claims, demands, actions, suits, judgments and any
and all reasonable out-of-pocket costs, expenses or disbursements incurred
(including attorneys’ fees and expenses) (for the purposes of this Section 7.1,
the foregoing are collectively called “expenses”) of whatsoever kind and nature
imposed on, asserted against or incurred by any of the Indemnitees in any way
relating to or arising out of this Mortgage, any other Secured Obligation
Agreement or any other document executed in connection herewith or therewith or
in any other way connected with the administration of the transactions
contemplated hereby or thereby or the enforcement of any of the terms of, or the
preservation of any rights under any thereof, or in any way relating to or
arising out of the manufacture, ownership, ordering, purchase, delivery,
control, acceptance, lease, financing, possession, operation, condition, sale,
return or other disposition, or use of the Mortgaged Property (including,
without limitation, latent or other defects, whether or not discoverable), the
violation of the laws of any country, state or other governmental body or unit,
any tort (including, without limitation, claims arising or imposed under the
doctrine of strict liability, or for or on account of injury to or the death of
any Person (including any Indemnitee), or property damage), or contract claim;
provided that no Indemnitee shall be indemnified pursuant to this Section 7.1(a)
for losses, damages or liabilities to the extent caused by the gross negligence
or willful misconduct of such Indemnitee. Mortgagor agrees that upon written
notice by any Indemnitee of the assertion of such a liability, obligation, loss,
damage, injury, penalty, claim, demand, action, suit or judgment, Mortgagor
shall assume full responsibility for the defense thereof. Each Indemnitee agrees
to use its best efforts to promptly notify Mortgagor of any such assertion of
which such Indemnitee has knowledge.

 

-14-



--------------------------------------------------------------------------------

(b) Without limiting the application of Section 7.1(a), Mortgagor agrees to pay,
or reimburse the Mortgagee for any and all reasonable out-of-pocket fees, costs
and expenses of whatever kind or nature incurred in connection with the
creation, preservation or protection of the Mortgagee’s Liens on, and security
interest in, the Mortgaged Property, including, without limitation, all fees and
taxes in connection with the recording or filing of instruments and documents in
public offices, payment or discharge of any taxes or Liens upon or in respect of
the Mortgaged Property, premiums for insurance with respect to the Mortgaged
Property and all other reasonable out-of-pocket fees, costs and expenses
incurred in connection with protecting, maintaining or preserving the Mortgaged
Property and the Mortgagee’s interest therein, whether through judicial
proceedings or otherwise, or in defending or prosecuting any actions, suits or
proceedings arising out of or relating to the Mortgaged Property.

(c) Without limiting the application of Section 7.1(a) or (b), Mortgagor agrees
to pay, indemnify and hold each Indemnitee harmless from and against any loss,
costs, damages and expenses which such Indemnitee may suffer, expend or incur in
consequence of or growing out of any misrepresentation by Mortgagor in this
Mortgage, any other Secured Obligation Agreement or in any writing contemplated
by or made or delivered pursuant to or in connection with this Mortgage or any
other Secured Obligation Agreement.

(d) If and to the extent that the obligations of Mortgagor under this
Section 7.1 are unenforceable for any reason, Mortgagor hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations
which is permissible under applicable law.

Section 7.2 Indemnity Obligations Secured by Mortgaged Property; Survival. Any
amounts paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement shall constitute Secured Obligations secured by the Mortgaged
Property, except for such Mortgaged Property released from the lien of this
Mortgage pursuant to Section 8.8(b) hereof. The indemnity obligations of
Mortgagor contained in this Article 7 shall continue in full force and effect
notwithstanding the full payment of all the Notes issued under the Credit
Agreement, the termination of all Secured Hedge Agreements, Secured Cash
Management Agreements and Letters of Credit, and the payment of all other
Secured Obligations and notwithstanding the discharge thereof.

ARTICLE 8

MISCELLANEOUS

Section 8.1 Notices. Any notice required or permitted to be given under this
Mortgage shall be given in accordance with the Security Agreement.

Section 8.2 Change in Tax Law. Upon the enactment of or change in (including,
without limitation, a change in interpretation of) any applicable law
(i) deducting or allowing Mortgagor to deduct from the value of the Mortgaged
Property for the purpose of taxation any lien or security interest thereon or
(ii) subjecting Mortgagee or any of the Secured Parties to any tax or changing
the basis of taxation of mortgages, deeds of trust, or other liens or debts
secured thereby, or the manner of collection of such taxes, in each such case,
so as to affect this Mortgage, the Secured Obligations or Mortgagee, and the
result is to increase the taxes imposed upon or the cost to Mortgagee of
maintaining the Secured Obligations, or to reduce the amount of any payments
receivable hereunder, then, and in any such event, Mortgagor shall, on demand,
pay to Mortgagee and the Secured Parties additional amounts to compensate for
such increased costs or reduced amounts, provided that if any such payment or
reimbursement shall be unlawful, or taxable to Mortgagee, or would constitute
usury or render the Secured Obligations wholly or partially usurious under
applicable law, then Mortgagee may declare the Secured Obligations immediately
due and payable or require Mortgagor to pay or reimburse Mortgagee or the
Secured Parties for payment of the lawful and non-usurious portion thereof.

 

-15-



--------------------------------------------------------------------------------

Section 8.3 Mortgage Tax. Mortgagor shall (i) pay when due any tax imposed upon
it or upon Mortgagee or any Secured Party pursuant to the tax law of the state
in which the Mortgaged Property is located in connection with the execution,
delivery and recordation of this Mortgage and any of the other Secured
Obligation Agreements, and any tax imposed upon the presentation for recording
or recording of this Mortgage among the real estate records of the county in
which the Land is located, and (ii) prepare, execute and file any form required
to be prepared, executed and filed in connection therewith.

Section 8.4 Attorney-in-Fact. Mortgagor hereby irrevocably appoints Mortgagee
and its successors and assigns, as its attorney-in-fact with full power of
substitution, which agency is coupled with an interest, (a) to execute and/or
record any notices of completion, cessation of labor or any other notices that
Mortgagee deems appropriate to protect Mortgagee’s interest, if Mortgagor shall
fail to do so within ten (10) days after written request by Mortgagee, (b) upon
the issuance of a deed pursuant to the foreclosure of this Mortgage or the
delivery of a deed in lieu of foreclosure, to execute all instruments of
assignment, conveyance or further assurance with respect to the Fixtures,
Personalty, Deposit Accounts, Leases, Rents, Property Agreements, Tax Refunds,
Proceeds, Insurance and Condemnation Awards in favor of the grantee of any such
deed and as may be necessary or desirable for such purpose, (c) to prepare,
execute and file or record financing statements, continuation statements,
applications for registration and like papers necessary to create, perfect or
preserve Mortgagee’s security interests and rights in or to any of the Mortgaged
Property, if Mortgagor shall fail to do so within ten (10) days after written
request by Mortgagee, and (d) while any Event of Default exists, to perform any
obligation of Mortgagor hereunder, however: (1) Mortgagee shall not under any
circumstances be obligated to perform any obligation of Mortgagor; (2) any sums
advanced by Mortgagee in such performance shall be added to and included in the
Secured Obligations and shall bear interest at the rate or rates at which
interest is then computed on the Secured Obligations; (3) Mortgagee as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Mortgagee; and (4) Mortgagee shall not be liable to Mortgagor or any
other person or entity for any failure to take any action which it is empowered
to take under this Section 8.4.

Section 8.5 Successors and Assigns. This Mortgage shall be binding upon and
inure to the benefit of Mortgagee and Mortgagor and their respective successors
and assigns. Except as otherwise permitted by each of the Secured Obligation
Agreements, Mortgagor shall not, without the prior written consent of Mortgagee,
assign any rights, duties or obligations hereunder.

Section 8.6 No Waiver. Any failure by Mortgagee or the Secured Parties to insist
upon strict performance of any of the terms, provisions or conditions of the
Secured Obligation Agreements shall not be deemed to be a waiver of same, and
Mortgagee and the Secured Parties shall have the right at any time to insist
upon strict performance of all of such terms, provisions and conditions.

 

-16-



--------------------------------------------------------------------------------

Section 8.7 Conflicting Terms. If any conflict or inconsistency exists between
this Mortgage and any other Secured Obligation Agreement, the terms of such
Secured Obligation Agreement shall govern.

Section 8.8 Release. (a) Upon payment and performance in full of the Secured
Obligations (other than indemnification obligations for which no claim is made)
or (b) upon a sale of all or any portion or part of the Mortgaged Property in
accordance with the applicable provisions of the Secured Obligation Agreements,
Mortgagee, at Mortgagor’s expense, shall release the liens and security
interests created by this Mortgage.

Section 8.9 Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Mortgage or
the payment or performance of the Secured Obligations secured hereby, or any
agreement between Mortgagor and Mortgagee or any rights or remedies of
Mortgagee.

Section 8.10 Applicable Law. The provisions of this Mortgage regarding the
creation, perfection and enforcement of the liens and security interests herein
granted shall be governed by and construed under the laws of the state in which
the Mortgaged Property is located. All other provisions of this Mortgage shall
be governed by the laws of the Commonwealth of Pennsylvania, without regard to
conflicts of laws principles.

Section 8.11 Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

Section 8.12 Entire Agreement. This Mortgage and the other Secured Obligation
Agreements embody the entire agreement and understanding between Mortgagee and
Mortgagor and supersede all prior agreements and understandings between such
parties relating to the subject matter hereof and thereof. Accordingly, the
Secured Obligation Agreements may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

Section 8.13 Reduction Of Secured Amount. In the event that the amount secured
by the Mortgage is less than the aggregate Secured Obligations evidenced by the
Secured Obligation Agreements, then the amount secured shall be reduced only by
the last and final sums that Mortgagor or Borrower repays with respect to the
Secured Obligations and shall not be reduced by any intervening repayments of
the Secured Obligations. So long as the balance of the Secured Obligations
exceeds the amount secured, any payments of the Secured Obligations shall not be
deemed to be applied against, or to reduce, the portion of the Secured
Obligations secured by this Mortgage. Such payments shall instead be deemed to
reduce only such portions of the Secured Obligations as are secured by other
collateral located outside of the state in which the Mortgaged Property is
located or as are unsecured.

 

-17-



--------------------------------------------------------------------------------

Section 8.14 Waiver; Amendment. None of the terms and conditions of this
Mortgage may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by Mortgagor and the Mortgagee.

Section 8.15 Amendment and Restatement. This Mortgage amends and restates, in
its entirety, the Existing Mortgage.

ARTICLE 9

LOCAL LAW PROVISIONS

Section 9.1 Inconsistencies. In the event of any inconsistencies between this
Article 9 and any other terms and provisions of this Mortgage, the terms and
provisions of this Article 9 shall control and be binding.

Section 9.2 Lines of Credit Provisions. Mortgagor acknowledges and agrees that
(a) the Revolving Credit Loans, Swing Line Loans and issuances of Letters of
Credit may be repaid and readvanced or reissued from time to time, (b) this
Mortgage shall secure all additional or future advances and readvances of
principal under the Revolving Credit Loans and Swing Line Loans and all future
Acquisition Loans and Letters of Credit issued, (c) the lines of credit
available for Revolving Credit Loans, Swing Line Loans, issuances of Letters of
Credit and Acquisition Loans, and secured by this Mortgage, shall be used
primarily for business or commercial purposes, (d) this Mortgage shall remain in
full force and effect, without loss of priority, until the earlier of (i) the
payment in full of all the Secured Obligations (other than indemnification
obligations for which no claim is made) and the receipt by Mortgagee of
Mortgagor’s written request to terminate the lines of credit available for
Revolving Credit Loans, Swing Line Loans, issuances of Letters of Credit and
Acquisition Loans and secured by this Mortgage, or (ii) the termination or
maturity of the lines of credit available for Revolving Credit Loans, Swing Line
Loans, issuances of Letters of Credit and Acquisition Loans and secured by this
Mortgage (whether by acceleration or otherwise), and the payment in full of all
the Secured Obligations (other than indemnification obligations for which no
claim is made), and (e) this Mortgage shall not be extinguished as a result of
Revolving Credit Loans, Swing Line Loans, outstanding Letters of Credit or
Acquisition Loans having a zero balance from time to time (and, to the full
extent permitted by applicable law, Mortgagor hereby waives the operation of any
applicable law, statutory or otherwise, having a contrary effect).

Section 9.3 Local Law Provisions.

(a) The Mortgagor shall be deemed to have conveyed all Mortgaged Property ab
initio to Mortgagee as security for the Secured Obligations, PROVIDED ALWAYS,
and this instrument is on the express condition that, if Mortgagor pays and
performs, or causes to be paid and performed, all of the Secured Obligations
(other than indemnification obligations for which no claim is made) in
accordance with their respective terms, then this Mortgage and the estate hereby
granted in the Mortgaged Property shall cease and become void as to such
Mortgaged Property.

 

-18-



--------------------------------------------------------------------------------

(b) Each of the remedies set forth shall be exercisable if, and to the extent,
permitted by the laws of the Commonwealth of Pennsylvania in force at the time
of the exercise of such remedies without regard to the enforceability of such
remedies at the time of the execution and delivery of this Mortgage.

(c) Upon the occurrence and during the continuation of an Event of Default,
Mortgagee may institute any one or more actions of mortgage foreclosure against
all or any part of the Mortgaged Property, or take such other action at law or
in equity for the enforcement of this Mortgage and realization on the security
herein or elsewhere provided for, as law may allow, and may proceed therein to
final judgment and execution for the entire amount of the outstanding
indebtedness. Mortgagee shall have the option to proceed with foreclosure of the
lien and security interests evidenced by this Mortgage in satisfaction of the
Secured Obligations through the courts, all without declaring the Secured
Obligations due, and provided that if a sale of any particular Property
comprising the Mortgaged Property is because of default in the payment of part
of the Secured Obligations beyond applicable cure periods, such sale may be made
subject to the unmatured part of the Indebtedness, and such sale, if so made,
shall not in any manner affect the unmatured part of the Indebtedness, but as to
such unmatured part of the Secured Obligations, this Mortgage shall remain in
full force and effect just as though no sale had been made.

(d) FOR THE PURPOSE OF PROCURING POSSESSION OF THE MORTGAGED PROPERTY ONLY, UPON
THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT, MORTGAGOR HEREBY
IRREVOCABLY AUTHORIZES AND EMPOWERS ANY ATTORNEY OF ANY COURT OF RECORD IN THE
COMMONWEALTH OF PENNSYLVANIA, DESIGNATED BY MORTGAGEE, AS ATTORNEY FOR MORTGAGOR
AND ALL PERSONS CLAIMING UNDER OR THROUGH MORTGAGOR, TO SIGN AN AGREEMENT FOR
ENTERING IN ANY COURT OF COMPETENT JURISDICTION A PRAECIPE FOR WRIT OF SUMMONS
OR A COMPLAINT PROVIDING FOR CONFESSION OF JUDGMENT IN EJECTMENT FOR POSSESSION
OF THE MORTGAGED PROPERTY AND TO APPEAR FOR AND CONFESS JUDGMENT AGAINST
MORTGAGOR, AND AGAINST ALL PERSONS CLAIMING UNDER OR THROUGH MORTGAGOR, FOR THE
RECOVERY BY MORTGAGEE OF POSSESSION OF THE MORTGAGED PROPERTY, WITHOUT ANY STAY
OF EXECUTION, FOR WHICH THIS MORTGAGE, OR A COPY HEREOF VERIFIED BY AFFIDAVIT,
SHALL BE A SUFFICIENT WARRANT; AND THEREUPON A WRIT OF POSSESSION MAY BE ISSUED
FORTHWITH, WITHOUT ANY PRIOR WRIT OR PROCEEDING WHATSOEVER, MORTGAGOR HEREBY
RELEASING AND AGREEING TO RELEASE MORTGAGEE AND SAID ATTORNEYS FROM ALL ERRORS
AND DEFECTS WHATSOEVER OF ANY NATURE IN ENTERING ANY SUCH JUDGMENT OR IN CAUSING
ANY SUCH WRIT OR PROCESS TO BE ISSUED. IF FOR ANY REASON AFTER SUCH ACTION HAS
BEEN COMMENCED THE SAME SHALL BE DISCONTINUED OR POSSESSION OF THE MORTGAGED
PROPERTY SHALL REMAIN IN OR BE RESTORED TO THE MORTGAGOR, MORTGAGEE SHALL HAVE
THE RIGHT FOR THE SAME EVENT OF DEFAULT OR ANY SUBSEQUENT EVENT OF DEFAULT TO
BRING ONE OR MORE FURTHER ACTIONS AS ABOVE PROVIDED TO RECOVER POSSESSION OF THE
MORTGAGED PROPERTY. MORTGAGEE MAY BRING SUCH ACTION IN EJECTMENT BEFORE OR AFTER
THE INSTITUTION OF FORECLOSURE PROCEEDINGS UPON THIS MORTGAGE, OR AFTER JUDGMENT
THEREON OR AFTER SALE OF THE MORTGAGED PROPERTY BY THE SHERIFF.

 

-19-



--------------------------------------------------------------------------------

(e) MORTGAGOR HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY ATTORNEY OR
ATTORNEYS OR THE PROTHONOTARY OR CLERK OF ANY COURT IN THE COMMONWEALTH OF
PENNSYLVANIA, OR ELSEWHERE, AT ANY TIME FOLLOWING AN EVENT OF DEFAULT HEREUNDER
TO APPEAR FOR MORTGAGOR IN SUCH COURT AND CONFESS JUDGMENT AGAINST MORTGAGOR FOR
THE AMOUNT FOR WHICH MORTGAGOR MAY BE OR BECOME LIABLE TO MORTGAGEE, NOT TO
EXCEED $        , UNDER THIS MORTGAGE OR THE CREDIT DOCUMENTS, AND PAYMENT OF
WHICH IS SECURED BY THE MORTGAGED PROPERTY, AS EVIDENCED BY AN AFFIDAVIT SIGNED
BY AN OFFICER OF MORTGAGEE, SETTING FORTH THE AMOUNT THEN DUE, PLUS REASONABLE
ATTORNEYS’ FEES AND COSTS OF SUIT, WITH RELEASE OF PROCEDURAL ERRORS AND WITHOUT
RIGHT OF APPEAL AND FOR SO DOING THIS MORTGAGE OR A COPY HEREOF VERIFIED BY
AFFIDAVIT SHALL BE SUFFICIENT WARRANT, IT BEING AGREED THAT THE FOREGOING
AUTHORIZATION IS A POWER COUPLED WITH AN INTEREST. MORTGAGOR WAIVES THE RIGHT TO
ANY STAY OF EXECUTION AND THE BENEFIT OF ALL EXEMPTION LAWS NOW OR HEREAFTER IN
EFFECT. NO SINGLE EXERCISE OF THE FOREGOING WARRANT AND POWER TO CONFESS
JUDGMENT SHALL BE DEEMED TO EXHAUST THE POWER, WHETHER OR NOT ANY SUCH EXERCISE
SHALL BE HELD TO BE INVALID, VOIDABLE OR VOID, BUT THE POWER SHALL CONTINUE
UNDIMINISHED AND MAY BE EXERCISED FROM TIME TO TIME AS OFTEN AS MORTGAGEE SHALL
ELECT UNTIL ALL OBLIGATIONS OF MORTGAGOR TO MORTGAGEE HAVE BEEN PAID IN FULL.

(f) MORTGAGOR ACKNOWLEDGES THAT IT HAS HAD THE ASSISTANCE OF COUNSEL IN THE
REVIEW AND EXECUTION OF THIS MORTGAGE AND FURTHER ACKNOWLEDGES THAT THE MEANING
AND EFFECT OF THE FOREGOING CONFESSION OF JUDGMENT HAVE BEEN FULLY EXPLAINED TO
MORTGAGOR BY SUCH COUNSEL.

(g) Mortgagor hereby authorizes Mortgagee, after ten (10) days’ notice to the
Mortgagor and Mortgagor’s failure to execute such financing statements, to
exercise, deliver, file or refile as Secured Party, without joinder of
Mortgagor, as Debtor, any financing statement, continuation statement, or other
instruments Mortgagee may reasonable require from time to time to perfect or
renew any such security interest under the UCC.

(h) If Mortgagee exercises its right of entry under Section 4.2(c) hereof and
Mortgagor fails to surrender possession of the Mortgaged Property, Mortgagee
shall be entitled to institute and maintain an action of ejectment with respect
to the Mortgaged Property in the county or counties in which such property, or
any part thereof, is situated.

 

-20-



--------------------------------------------------------------------------------

THIS MORTGAGE CONTAINS A CONFESSION OF JUDGMENT. JUDGMENT MAY BE ENTERED WITHOUT
A HEARING OR NOTICE. THESE ARE TWO PROCEDURAL SAFEGUARDS IN OUR LEGAL SYSTEM.
THEY ARE WAIVED WHEN A CONFESSION OF JUDGMENT CLAUSE IS INCLUDED IN A DOCUMENT.
THE UNDERSIGNED KNOWINGLY HAS WAIVED NOTICE AND A HEARING PRIOR TO THE ENTRY OF
JUDGMENT.

[NO FURTHER TEXT ON THIS PAGE]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgment
hereto, effective as of the date first above written, caused this Mortgage to be
duly EXECUTED AND DELIVERED by authority duly given.

 

                                                            
                         , a

                              corporation

ARTICLE XII

 

BY:  

 

Name:   Paul Waimberg Title:   Vice President

CERTIFICATE OF RESIDENCE

I hereby certify that the address of the within named Mortgagee is Bank of
America, 4 Penn Center, PA7-188-11-01, 1600 J.F.K. Boulevard, Philadelphia, PA
19103.

 

 

For Mortgagee

 

-22-



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

Commonwealth of Pennsylvania    )      )   ss. County of    )  

On this      day of             , 2011 before me, a Notary Public in and for
said County, in said State, personally appeared Paul Waimberg, who acknowledged
himself to be the Vice President of                             , a
                     corporation, and that he, as such officer, being authorized
to do so, executed the foregoing instrument for the purposes therein contained
by signing the name of the company by himself as such officer.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

[SEAL]     

My Commission expires:

 

 

    

 

Notary Public

 

-23-



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

 

G-1

Form of Mortgage Modification